Exhibit 10.1

 

 

 

LOGO [g237786g10x24.jpg]

CREDIT AGREEMENT

dated as of

September 30, 2011

among

KAISER ALUMINUM CORPORATION,

KAISER ALUMINUM INVESTMENTS COMPANY,

KAISER ALUMINUM FABRICATED PRODUCTS, LLC,

KAISER ALUMINIUM INTERNATIONAL, INC.,

KAISER ALUMINUM WASHINGTON, LLC and

KAISER ALUMINUM ALEXCO, LLC,

as Borrowers

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

J.P. MORGAN SECURITIES LLC and

WELLS FARGO CAPITAL FINANCE, LLC,

as Joint Bookrunners and Joint Lead Arrangers

WELLS FARGO CAPITAL FINANCE, LLC,

as Documentation Agent

and

BANK OF AMERICA, N.A.,

as Syndication Agent

 

 

 

CHASE BUSINESS CREDIT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I DEFINITIONS SECTION 1.01.    Defined Terms    1
SECTION 1.02.    Classification of Loans and Borrowings    32 SECTION 1.03.   
Terms Generally    32 SECTION 1.04.    Accounting Terms; GAAP    33 SECTION
1.05.    Allocation of Loans and Applicable Percentages at the Effective Date   
33 SECTION 1.06.    Retroactive Adjustment of Applicable Rate    34 ARTICLE II
THE CREDITS SECTION 2.01.    Revolving Commitments    34 SECTION 2.02.    Loans
and Borrowings    34 SECTION 2.03.    Requests for Revolving Borrowings    35
SECTION 2.04.    Protective Advances    35 SECTION 2.05.    Swingline Loans   
36 SECTION 2.06.    Letters of Credit    37 SECTION 2.07.    Funding of
Borrowings    40 SECTION 2.08.    Interest Elections    41 SECTION 2.09.   
Termination of Revolving Commitments; Increase in Revolving Commitments    42
SECTION 2.10.    Repayment and Amortization of Loans; Evidence of Debt    43
SECTION 2.11.    Prepayment of Loans    44 SECTION 2.12.    Fees    45 SECTION
2.13.    Interest    45 SECTION 2.14.    Alternate Rate of Interest    46
SECTION 2.15.    Increased Costs    47 SECTION 2.16.    Break Funding Payments
   48 SECTION 2.17.    Taxes    48 SECTION 2.18.    Payments Generally;
Allocation of Proceeds; Sharing of Set-offs    50 SECTION 2.19.    Mitigation
Obligations; Replacement of Lenders    52 SECTION 2.20.    Defaulting Lenders   
53 SECTION 2.21.    Returned Payments    54

 

i



--------------------------------------------------------------------------------

ARTICLE III REPRESENTATIONS AND WARRANTIES SECTION 3.01.    Organization; Powers
   54 SECTION 3.02.    Authorization; Enforceability    55 SECTION 3.03.   
Governmental Approvals; No Conflicts    55 SECTION 3.04.    Financial Condition;
No Material Adverse Change    55 SECTION 3.05.    Properties    55 SECTION 3.06.
   Litigation and Environmental Matters    56 SECTION 3.07.    Compliance with
Laws and Agreements    56 SECTION 3.08.    Investment Company Status    56
SECTION 3.09.    Taxes    56 SECTION 3.10.    ERISA    56 SECTION 3.11.   
Disclosure    56 SECTION 3.12.    Material Agreements    57 SECTION 3.13.   
Solvency    57 SECTION 3.14.    Insurance    57 SECTION 3.15.    Capitalization
and Subsidiaries    57 SECTION 3.16.    Security Interest in Collateral    58
SECTION 3.17.    Employment Matters    58 SECTION 3.18.    Common Enterprise   
58 ARTICLE IV CONDITIONS SECTION 4.01.    Effective Date    58 SECTION 4.02.   
Each Credit Event    61 ARTICLE V AFFIRMATIVE COVENANTS SECTION 5.01.   
Financial Statements; Borrowing Base and Other Information    61 SECTION 5.02.
   Notices of Material Events    64 SECTION 5.03.    Existence; Conduct of
Business    65 SECTION 5.04.    Payment of Obligations    65 SECTION 5.05.   
Maintenance of Properties    65 SECTION 5.06.    Books and Records; Inspection
Rights    65 SECTION 5.07.    Compliance with Laws    66 SECTION 5.08.    Use of
Proceeds    66 SECTION 5.09.    Insurance    66 SECTION 5.10.    Environmental
Covenant    66

 

ii



--------------------------------------------------------------------------------

SECTION 5.11.    Appraisals    67 SECTION 5.12.    Field Examinations    67
SECTION 5.13.    Depository Banks    67 SECTION 5.14.    Additional Collateral;
Further Assurances    67 ARTICLE VI NEGATIVE COVENANTS SECTION 6.01.   
Indebtedness    68 SECTION 6.02.    Liens    70 SECTION 6.03.    Fundamental
Changes    70 SECTION 6.04.    Investments, Loans, Advances, Guarantees and
Acquisitions    71 SECTION 6.05.    Asset Sales    72 SECTION 6.06.    Sale and
Leaseback Transactions    73 SECTION 6.07.    Swap Agreements    73 SECTION
6.08.    Restricted Payments; Certain Payments of Indebtedness    73 SECTION
6.09.    Transactions with Affiliates    74 SECTION 6.10.    Restrictive
Agreements    74 SECTION 6.11.    Amendment of Material Documents    75 SECTION
6.12.    Fixed Charge Coverage Ratio    75 ARTICLE VII EVENTS OF DEFAULT ARTICLE
VIII THE ADMINISTRATIVE AGENT; OTHER AGENTS SECTION 8.01.    The Administrative
Agent    78 SECTION 8.02.    Other Agents    80 ARTICLE IX MISCELLANEOUS SECTION
9.01.    Notices    80 SECTION 9.02.    Waivers; Amendments    81 SECTION 9.03.
   Expenses; Indemnity; Damage Waiver    83 SECTION 9.04.    Successors and
Assigns    84 SECTION 9.05.    Survival    87 SECTION 9.06.    Counterparts;
Integration; Effectiveness    87 SECTION 9.07.    Severability    87 SECTION
9.08.    Right of Setoff    87 SECTION 9.09.    Governing Law; Jurisdiction;
Consent to Service of Process    88 SECTION 9.10.    WAIVER OF JURY TRIAL    89

 

iii



--------------------------------------------------------------------------------

SECTION 9.11.    Headings    89 SECTION 9.12.    Confidentiality    89 SECTION
9.13.    Several Obligations; Nonreliance; Violation of Law    90 SECTION 9.14.
   USA PATRIOT Act    90 SECTION 9.15.    Disclosure    90 SECTION 9.16.   
Appointment for Perfection    90 SECTION 9.17.    Interest Rate Limitation    90
ARTICLE X LOAN GUARANTY SECTION 10.01.    Guaranty    91 SECTION 10.02.   
Guaranty of Payment    91 SECTION 10.03.    No Discharge or Diminishment of Loan
Guaranty    91 SECTION 10.04.    Defenses Waived    92 SECTION 10.05.    Rights
of Subrogation    92 SECTION 10.06.    Reinstatement; Stay of Acceleration    92
SECTION 10.07.    Information    93 SECTION 10.08.    Termination    93 SECTION
10.09.    Taxes    93 SECTION 10.10.    Maximum Liability    93 SECTION 10.11.
   Contribution    93 SECTION 10.12.    Liability Cumulative    94 ARTICLE XI
THE BORROWER REPRESENTATIVE SECTION 11.01.    Appointment; Nature of
Relationship    94 SECTION 11.02.    Powers    94 SECTION 11.03.    Employment
of Agents    95 SECTION 11.04.    Notices    95 SECTION 11.05.    Successor
Borrower Representative    95 SECTION 11.06.    Execution of Loan Documents;
Borrowing Base Certificate    95 SECTION 11.07.    Reporting    95

 

iv



--------------------------------------------------------------------------------

SCHEDULES:

Revolving Commitment Schedule

Schedule 1.01(a) – Designated Asset Sales

Schedule 1.01(b) – Designated Account Debtors

Schedule 1.01(c) – Significant Subsidiaries

Schedule 1.01(d) – Reliance Account Debtors

Schedule 1.01(e) – Existing Loans

Schedule 2.06(k) – Existing Letters of Credit

Schedule 3.05 (a) – Real Property

Schedule 3.05(b) – Intellectual Property

Schedule 3.06 – Disclosed Matters

Schedule 3.12 – Material Agreements

Schedule 3.14 – Insurance

Schedule 3.15 – Capitalization and Subsidiaries

Schedule 6.01(b) – Existing Indebtedness

Schedule 6.01(e) – Existing Purchase Money Debt and Capital Lease Obligations

Schedule 6.02 – Existing Liens

Schedule 6.04 – Existing Investments

Schedule 6.10 – Existing Restrictions

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Opinion of Borrower’s Counsel

Exhibit C – Form of Borrowing Base Certificate

Exhibit D – Form of Compliance Certificate

Exhibit E – Form of Joinder Agreement

Exhibit F – Form of Exemption Certificate

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of September 30, 2011 (as it may be amended or
modified from time to time, this “Agreement”), among KAISER ALUMINUM
CORPORATION, a Delaware corporation, KAISER ALUMINUM INVESTMENTS COMPANY, a
Delaware corporation, KAISER ALUMINUM FABRICATED PRODUCTS, LLC, a Delaware
limited liability company, KAISER ALUMINIUM INTERNATIONAL, INC., a Delaware
corporation, KAISER ALUMINUM WASHINGTON, LLC, a Delaware limited liability
company, and KAISER ALUMINUM ALEXCO, LLC, a Delaware limited liability company,
as Borrowers, the Lenders party hereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, J.P. MORGAN SECURITIES LLC and WELLS FARGO CAPITAL
FINANCE, LLC, as Joint Bookrunners and Joint Lead Arrangers, WELLS FARGO CAPITAL
FINANCE, LLC, as Documentation Agent, and BANK OF AMERICA, N.A., as Syndication
Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Account” has the meaning assigned to such term in the Security Agreement.

“Account Debtor” means any Person obligated on an Account.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase, in its capacity as administrative
agent for the Lenders hereunder, and its successors and assigns in such
capacity.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means, individually or collectively as the context may require, the
Administrative Agent, the Joint Bookrunners, the Joint Lead Arrangers, the
Documentation Agent and the Syndication Agent.

“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders.



--------------------------------------------------------------------------------

“Agreement” has the meaning assigned to such term in the preamble.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that, for purposes of this
definition, the Adjusted LIBO Rate for any day shall be based on the rate
appearing on the Reuters Screen LIBOR01 Page (or on any successor or substitute
page) at approximately 11:00 a.m., London time, on such day (without any
rounding). Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure or Swingline Loans, a percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the Total Revolving Commitment of all the Revolving
Lenders (if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon such Revolving Lender’s share of the
aggregate Revolving Exposures at that time); provided that in the case of
Section 2.20 when a Defaulting Lender shall exist, any such Defaulting Lender’s
Revolving Commitment shall be disregarded in the calculation; and (b) with
respect to Protective Advances or with respect to the Aggregate Credit Exposure,
a percentage based upon its share of the Aggregate Credit Exposure and the
unused Revolving Commitments; provided that in the case of Section 2.20 when a
Defaulting Lender shall exist, any such Defaulting Lender’s Revolving Commitment
shall be disregarded in the calculation.

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, as the case may be, the applicable rate per annum set forth below under
the caption “Revolver ABR Spread” or “Revolver Eurodollar Spread”, as the case
may be, based upon Quarterly Available Credit as of the most recent
determination date; provided that until the delivery to the Administrative
Agent, pursuant to Section 5.01(g), of all the Borrowing Base Certificates for
the first full Fiscal Quarter after the Effective Date, the “Applicable Rate”
shall be the applicable rate per annum set forth below in Category 1:

 

Quarterly
Available
Credit

  

Revolver
ABR
Spread

  

Revolver
Eurodollar
Spread

Category 1
³ $125,000,000    0.75%    1.75% Category 2
< $125,000,000 but
³ $75,000,000    1.00%    2.00% Category 3
< $75,000,000    1.25%    2.25%

For purposes of the foregoing, (a) the Applicable Rate shall be determined by
the Administrative Agent as of the end of each Fiscal Quarter based upon the
Borrowing Base Certificates that are delivered from time to time pursuant to
Section 5.01(g), and (b) each change in the Applicable

 

2



--------------------------------------------------------------------------------

Rate resulting from a change in Quarterly Available Credit shall be effective as
of the first day of each succeeding Fiscal Quarter following the Fiscal Quarter
with respect to which the Quarterly Available Credit is calculated and ending on
the date immediately preceding the effective date of the next such change;
provided that Quarterly Available Credit shall be deemed to be in Category 3
(i) at any time that an Event of Default has occurred and is continuing or
(ii) if the Borrower Representative fails to deliver any Borrowing Base
Certificate that is required to be delivered by it pursuant to Section 5.01(g),
during the period from the expiration of the time for delivery thereof until
such Borrowing Base Certificate is delivered. The Administrative Agent shall
provide the Borrower Representative with a statement of each calculation of
Quarterly Available Credit promptly following the end of each Fiscal Quarter.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 1.06.

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability” means, at any time, an amount equal to (a) the lesser of (i) the
Total Revolving Commitment and (ii) the Borrowing Base, minus (b) the Aggregate
Credit Exposure, minus (c) without duplication of any Reserves imposed pursuant
to the calculation of Borrowing Base, Reserves. The Administrative Agent may, in
its Permitted Discretion, adjust Reserves, with any such changes to be effective
three Business Days after delivery of notice thereof to the Company.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Total Revolving Commitment.

“Available Revolving Commitment” means, at any time, the Total Revolving
Commitment then in effect minus the Aggregate Credit Exposure.

“Banking Services” means each and any of the following bank services provided to
any Borrower by any Lender or any of its Affiliates: (a) credit cards for
commercial customers (including, without limitation, “commercial credit cards”
and purchasing cards), (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).

“Banking Services Obligations” means any and all obligations of the Borrowers,
Kaiser Aluminum Beijing Trading Company, Kaiser Aluminum France, SAS, Kaiser
Aluminum Canada Limited, Trochus Insurance Company, DCO Management , LLC, and
Kaiser Aluminum Mill Products Inc., whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

 

3



--------------------------------------------------------------------------------

“Borrower” or “Borrowers” means, individually or collectively as the context may
require, the Company, KAIC, KAFP, KAII, KAW, KAA and each other Significant
Subsidiary that is required to become a Borrower hereunder pursuant to
Section 5.14(a).

“Borrower Representative” means the Company, in its capacity as contractual
representative of the Borrowers pursuant to Article XI.

“Borrowing” means each (a) Revolving Borrowing, (b) Swingline Loan or
(c) Protective Advance.

“Borrowing Base” means, at any time, the sum of:

(a) 85% of the Borrowers’ Eligible Accounts at such time;

plus

(b) the lesser of (i) 65% of the Borrowers’ Eligible Inventory, valued at the
lower of cost or market value, determined on a first-in-first-out basis, at such
time, and (ii) the product of 85% multiplied by the Net Orderly Liquidation
Value percentage identified in the most recent inventory appraisal ordered by
the Administrative Agent multiplied by the Borrowers’ Eligible Inventory, valued
at the lower of cost or market value, determined on a first-in-first-out basis,
at such time;

plus

(c) the PP&E Component;

minus

(d) without duplication of any Reserves imposed pursuant to the calculation of
Availability, Reserves;

minus

(e) the excess, if any, of (i) 85% of the Borrowers’ Eligible Accounts owed by
Account Debtors that are not organized under the law of the U.S. or a state of
the U.S., over (ii) 15% of the lesser of (A) the Total Revolving Commitment and
(B) the sum of the amount described in the foregoing clause (a), plus the amount
described in the foregoing clause (b) plus the amount described in the foregoing
clause (c) minus the amount described in the foregoing clause (d).

The Administrative Agent may, in its Permitted Discretion, reduce the advance
rates set forth above, adjust Reserves or reduce one or more of the other
elements used in computing the Borrowing Base, with any such changes to be
effective three Business Days after delivery of notice thereof to the Company.
Commencing 91 days prior to the maturity date of the Convertible Notes Reserves
shall be increased by an amount equal to the principal amount outstanding of the
Convertible Notes, less the amount of cash set aside by the Company in a manner
satisfactory to the Administrative Agent for the repayment of a portion of the
principal of the Convertible Notes.

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit C or another form which is acceptable to the
Administrative Agent in its sole discretion.

 

4



--------------------------------------------------------------------------------

“Borrowing Request” means a request by the Borrower Representative for a
Borrowing of Revolving Loans in accordance with Section 2.02.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Expenditures” means, without duplication, any actual cash expenditure
for any purchase or other acquisition of any asset which would be classified as
a fixed or capital asset on a consolidated balance sheet of the Company and its
Subsidiaries prepared in accordance with GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 45% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Company;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Company by Persons who were neither (i) nominated by the
board of directors of the Company nor (ii) appointed by directors so nominated;
(c) the acquisition of direct or indirect Control of any of the Borrowers by any
Person or group (within the meaning of the Securities Exchange Act of 1934 and
the rules of the SEC thereunder as in effect on the Effective Date) other than
the Company; or (d) the occurrence of a “fundamental change” under the
Convertible Notes Agreement permitting the holders of Convertible Notes to put
Convertible Notes to the Company.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement; (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement; or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder, issued in connection therewith or in implementation
thereof, and (ii) all requests, rules, guidelines and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, issued or implemented.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any
Borrower, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of the Administrative Agent (for
the benefit of the Secured Holders) to secure the Secured Obligations.

 

5



--------------------------------------------------------------------------------

“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.

“Collateral Documents” means, collectively, the Security Agreement, each
Collateral Access Agreement, each Deposit Account Control Agreement, each Lock
Box Agreement and each other document granting a Lien upon the Collateral as
security for payment of the Secured Obligations.

“Collection Deposit Account” has the meaning assigned to such term in the
Security Agreement.

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment, together with the commitment of such Lender to acquire
participations in Protective Advances hereunder. The initial amount of each
Lender’s Revolving Commitment is set forth on the Revolving Commitment Schedule,
or in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Revolving Commitment, as applicable.

“Commodity Swap Agreement” means any Swap Agreement involving or settled by
reference to one or more commodities.

“Company” means Kaiser Aluminum Corporation, a Delaware corporation.

“Company Call Options” means one or more cash-settled call options purchased by
the Company in connection with the issuance of the Convertible Notes to purchase
up to the notional number of shares of the Company’s common stock equal to the
number of shares underlying the Convertible Notes at the exercise price
initially equal to the initial conversion price of the Convertible Notes.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convertible Notes” means the Convertible Senior Notes of the Company that are
issued pursuant to the Convertible Notes Agreement, as from time to time
amended, modified, refinanced, replaced or exchanged.

“Convertible Notes Agreement” means the Purchase Agreement dated March 23, 2010
of the Company with J.P. Morgan Securities Inc. and Merrill Lynch, Pierce,
Fenner & Smith Incorporated as representatives of the initial purchasers,
relating to the Company’s 4.5% Cash Convertible Senior Notes due 2015, as
amended or modified from time to time.

“Covenant Release Event” means as of any date following the occurrence of a
Covenant Trigger Event, the first date upon which both of the following
conditions have been satisfied: (a) Availability has exceeded 20% of the Total
Commitment then in effect for each day during the 90 consecutive calendar day
period ending on such date after the immediately preceding Covenant Trigger
Event and (b) at least 180 days have elapsed since the date of the last Covenant
Release Event, if any.

“Covenant Trigger Event” means any date on which Availability has been less than
10% of the Total Revolving Commitment then in effect. A Covenant Trigger Event
shall be deemed to have occurred and be continuing from the occurrence of such
Covenant Trigger Event up to but not including the first date upon which a
Covenant Release Event occurs following such Covenant Trigger Event.

 

6



--------------------------------------------------------------------------------

“Covenant Trigger Period” means the period beginning on the date of the
occurrence of a Covenant Trigger Event and ending on the date of the occurrence
of the Covenant Release Event.

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Exposure at such time, plus (b) an amount equal to its
Applicable Percentage, if any, of the aggregate principal amount of Protective
Advances outstanding at such time.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swingline Loans within three Business Days of the date
required to be funded by it hereunder; (b) notified any Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit (unless such notice or
public statement in good faith states that such position is based on such
Lender’s determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such notice or public statement) cannot be satisfied); (c) failed,
within three Business Days after request by the Administrative Agent, to confirm
that it will comply with the terms of this Agreement relating to its obligations
to fund prospective Loans and participations in then outstanding Letters of
Credit and Swingline Loans; (d) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three Business Days of the date when due, unless the subject
of a good faith dispute; or (e)(i) become or is insolvent or has a parent
company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment.

“Deposit Account Control Agreement” has the meaning assigned to such term in the
Security Agreement.

“Designated Asset Sales” means those assets described in Schedule 1.01(a) that
may be sold in accordance with Section 6.05(h).

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Disqualified Indebtedness” means any Indebtedness for borrowed money with any
bond, note, indenture or similar instrument issued, assumed or acquired in
connection with an acquisition if the instrument governing such Indebtedness or
other obligation (a) has a scheduled maturity date earlier than 90 days after
the Maturity Date or (b) requires any Borrower to make any scheduled or
mandatory payments of principal or to otherwise purchase or redeem, or make
sinking fund or other similar payments with respect to, such Indebtedness
earlier than 90 days after the Maturity Date; provided that the amount of such
Indebtedness under this clause (b) shall be the aggregate principal amount of
all such scheduled or mandatory payments, purchases, redemptions, or sinking
fund or other similar payments required to be made earlier than 90 days after
the Maturity Date.

 

7



--------------------------------------------------------------------------------

“Document” has the meaning assigned to such term in the Security Agreement.

“Documentation Agent” means Wells Fargo Capital Finance, LLC, in its capacity as
Documentation Agent, and its successors and assigns in such capacity.

“dollars” or “$” refers to lawful money of the United States.

“Dominion Release Event” means, as of any date following the occurrence of a
Dominion Trigger Event, the first date upon which both of the following
conditions have been satisfied: (i) Availability has exceeded 25% of the Total
Revolving Commitment then in effect for each day during the 90 consecutive
calendar day period ending on such date after the immediately preceding Dominion
Trigger Event and (ii) at least 365 days have elapsed since the date of the last
Dominion Release Event, if any.

“Dominion Trigger Event” means any date on which Availability is less than 12.5%
of the Total Revolving Commitment then in effect for any period of five
consecutive Business Days ending on such date. A Dominion Trigger Event shall be
deemed to have occurred and be continuing from the occurrence of such Dominion
Trigger Event up to but not including the first date upon which a Dominion
Release Event occurs following such Dominion Trigger Event.

“Dominion Trigger Period” means the period beginning on the date of the
occurrence of a Dominion Trigger Event and ending on the date of the occurrence
of the Dominion Release Event.

“EBITDA” means, for the Borrowers and the Subsidiaries on a consolidated basis,
for any period, in each case as determined in accordance with GAAP, Net Income
for such period, plus (a) to the extent deducted in determining Net Income for
such period, (i) Interest Expense, (ii) expense for income taxes,
(iii) depreciation, (iv) amortization, (v) extraordinary losses incurred,
(vi) Mark-to-Market Losses, (vii) VEBA Expense and (viii) any other non-cash
charges except to the extent that any such non-cash charges (A) could reasonably
be expected to result in a cash payment during the term of this Agreement or
(B) represent amortization of a prepaid cash item paid in a prior period, minus
(b) to the extent included in determining Net Income, (i) benefit for income
taxes, (ii) extraordinary gains realized, (iii) Mark-to-Market Profits and
(vii) VEBA Benefits.

“EDGAR” means the SEC’s Electronic Data Gathering Analysis and Retrieval System
(or any successor system).

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Eligible Accounts” means, at any time, the Accounts of the Borrowers which the
Administrative Agent determines in its Permitted Discretion are eligible as the
basis for (a) the extension of Revolving Loans and Swingline Loans and (b) the
issuance of Letters of Credit hereunder. Without limiting the Administrative
Agent’s discretion provided herein, Eligible Accounts shall not include any
Account:

(a) which is not subject to a first priority perfected security interest in
favor of the Administrative Agent (for the benefit of the Secured Holders);

(b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent (for the benefit of the Secured Holders) or (ii) a
Permitted Encumbrance which does not have priority over the Lien in favor of the
Administrative Agent (for the benefit of the Secured Holders);

 

8



--------------------------------------------------------------------------------

(c) which is unpaid more than 90 days after the date of the original invoice
therefor;

(d) which is owing by an Account Debtor for which more than 25% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible under this
Agreement (other than as a result of the operation of paragraph (e) below);

(e) which is owing by an Account Debtor to the extent that the aggregate amount
of Accounts owing from such Account Debtor and its Affiliates to all the
Borrowers exceeds 15% (or, solely in the case of the Reliance Account Debtors,
25%) of the aggregate amount of Eligible Accounts of all the Borrowers, provided
that, in each such case, only those Accounts owing by such Account Debtor or
group of Affiliated Account Debtors that are in excess of 15% (or 25% in the
case of the Reliance Account Debtors) of the aggregate amount of Eligible
Accounts as set forth in the most recent Borrowing Base Certificate delivered
hereunder shall be deemed ineligible as a result of this paragraph (e);

(f) with respect to which any (i) covenant has been breached in any material
respect or (ii) representation or warranty is not true in all material respects,
in each case to the extent contained in this Agreement or the Security
Agreement; provided that each such representation and warranty shall be true and
correct in all respects to the extent it is already qualified by a materiality
standard;

(g) which (i) does not arise from the sale of goods or performance of services
in the ordinary course of business; (ii) is not evidenced by an invoice or other
documentation reasonably satisfactory to the Administrative Agent which has been
sent to the Account Debtor; (iii) represents a progress billing; (iv) is
contingent upon the applicable Borrower’s completion of any further performance
(other than product returns in the ordinary course of business); (v) represents
a guaranteed sale, sale-and-return, sale on approval, consignment,
cash-on-delivery or any other repurchase or return basis (excluding Accounts
that are subject to returns in the ordinary course of business); (vi) represents
a sale on a bill-and-hold; provided that such Account shall be deemed eligible
if (A) the applicable Account Debtor with respect to such Account has delivered
an agreement (in form and substance acceptable to the Administrative Agent)
among such Account Debtor, the applicable Borrower and the Administrative Agent,
pursuant to which such Account Debtor unconditionally agrees to accept delivery
of such goods and waives any rights of set-off with respect to such Account or
(B) such Account Debtor unconditionally agrees to pay in cash for such Account
in the event that such Account Debtor elects not to take delivery); and
(vii) relates to payments of interest;

(h) for which the goods giving rise to such Account have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by such Borrower (other than bill-and-hold Accounts which satisfy
the requirements set forth in the proviso to clause (g)(vi) above); provided,
however, that this paragraph shall not exclude portions of Accounts relating to
“capacity reservation fees”;

(i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(j) which is owed by an Account Debtor which has (i) applied for, suffered or
consented to the appointment of any receiver, custodian, trustee or liquidator
of its assets; (ii) has

 

9



--------------------------------------------------------------------------------

had possession of all or a material part of its property taken by any receiver,
custodian, trustee or liquidator; (iii) filed, or had filed against it, any
request or petition for liquidation, reorganization, arrangement, adjustment of
debts, adjudication as bankrupt, winding-up, or voluntary or involuntary case
under any state or Federal bankruptcy laws; (iv) has admitted in writing its
inability, or is generally unable to, pay its debts as they become due;
(v) become insolvent; or (vi) ceased operation of its business; provided that,
notwithstanding the foregoing, the Administrative Agent may determine, in its
Permitted Discretion, that post-petition Accounts owing by an Account Debtor
that is a debtor-in-possession under Federal bankruptcy laws shall not be deemed
ineligible;

(k) which is owed by any Account Debtor which has sold all or a substantially
all of its assets;

(l) which is owed by an Account Debtor which (i) does not maintain its chief
executive office in the U.S., the United Kingdom or Canada (other than the
Canadian province of Quebec) or (ii) is not organized under applicable law of
the U.S., any state of the U.S., the United Kingdom, Canada or any province of
Canada (other than the Canadian province of Quebec) unless, in either case, such
Account is (A) backed by a Letter of Credit acceptable to the Administrative
Agent which is in the possession of, and is directly drawable by, the
Administrative Agent, (B) owed by an Account Debtor that has been approved by
the Administrative Agent in its Permitted Discretion (provided that the
aggregate amount of such Accounts owed by all such Account Debtors in the
aggregate shall not exceed 20% of the aggregate amount of Eligible Receivables)
or (C) owed by an Account Debtor listed on Schedule 1.01(b), as such schedule
may be amended from time to time by the Borrower Representative with the consent
of the Required Lenders;

(m) which is owed in any currency other than U.S. dollars, other than Accounts
payable in Euros, Pounds Sterling, Canadian Dollars or any other currency
specified by the Administrative Agent in its Permitted Discretion; provided that
the amount of all such Accounts payable in Euros, Pounds Sterling, Canadian
Dollars or any other currency specified by the Administrative Agent shall not
exceed $15,000,000 in the aggregate; and provided, further, that, with respect
to Accounts owed in any currency other than U.S. dollars, the value of such
Accounts for purposes of calculating the Borrowing Base shall be expressed in
U.S. dollars as of the date of the applicable Borrowing Base Certificate, each
such value to be calculated on a basis acceptable to the Administrative Agent in
its Permitted Discretion;

(n) which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the U.S.
unless such Account is backed by a Letter of Credit acceptable to the
Administrative Agent which is in the possession of the Administrative Agent, or
(ii) the government of the U.S., or any department, agency, public corporation,
or instrumentality thereof, unless the Federal Assignment of Claims Act of 1940,
as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), and any other
steps necessary to perfect the Lien of the Administrative Agent in such Account
have been complied with to the Administrative Agent’s satisfaction;

(o) which is owed by any Affiliate, employee, officer, director, agent or
stockholder of any Borrower;

(p) which is owed by an Account Debtor or any Affiliate of such Account Debtor
to which any Borrower is indebted, but only to the extent of such indebtedness
or is subject to any security, deposit, progress payment, retainage or other
similar advance made by or for the benefit of an Account Debtor, in each case to
the extent thereof;

 

10



--------------------------------------------------------------------------------

(q) which is subject to any counterclaim, deduction, defense, setoff or dispute
but only to the extent of any such counterclaim, deduction, defense, setoff or
dispute;

(r) which is evidenced by any promissory note, chattel paper, or instrument;

(s) which is owed by an Account Debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit such Borrower to seek judicial enforcement in such
jurisdiction of payment of such Account, unless such Borrower has filed such
report or qualified to do business in such jurisdiction;

(t) with respect to which such Borrower has made any agreement with the Account
Debtor for any reduction thereof, other than discounts and adjustments given in
the ordinary course of business, or any Account which was partially paid and
such Borrower created a new receivable for the unpaid portion of such Account;

(u) which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether Federal, state or local, including
without limitation the Federal Consumer Credit Protection Act, the Federal Truth
in Lending Act and Regulation Z of the Board;

(v) which is for goods that have been sold under a purchase order or pursuant to
the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than such Borrower has or has
had an ownership interest in such goods, or which indicates any party other than
such Borrower as payee or remittance party; or

(w) which the Administrative Agent otherwise determines in its Permitted
Discretion is unacceptable for any reason whatsoever.

In determining the amount of an Eligible Account, the face amount of an Account
may, in the Administrative Agent’s Permitted Discretion, be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that such Borrower may be obligated to rebate
to an Account Debtor pursuant to the terms of any agreement or understanding
(written or oral)) and (ii) the aggregate amount of all cash received in respect
of such Account but not yet applied by such Borrower to reduce the amount of
such Account.

“Eligible Equipment” means machinery, equipment and rolling stock (solely for
purposes of this definition and any definition used in the calculation of the
Borrowing Base, “Equipment”) owned by a Borrower and located in the United
States, which satisfies each of the following requirements:

(a) the applicable Borrower has good and marketable title to the Equipment;

(b) the full purchase price for the Equipment has been paid by the applicable
Borrower;

(c) the Equipment is located on premises owned or leased by the applicable
Borrower (provided that with respect to Equipment that is located at a leased
facility, the Administrative Agent shall have received a Collateral Access
Agreement in form and substance acceptable to the

 

11



--------------------------------------------------------------------------------

Administrative Agent or the Administrative Agent shall have implemented Reserves
in an amount equal to three (3) months rent for such leased facility, but
without duplication of any Reserves for rent pursuant to any other provision of
this Agreement or any deduction of rent as a portion of liquidation costs in
determining the Net Orderly Liquidation Value of such Equipment);

(d) the Equipment is in good repair and working order;

(e) the Equipment is not subject to any agreement which restricts the ability of
the applicable Borrower to use, sell, transport or dispose of the Equipment or
which restricts the Administrative Agent’s ability to take possession of, sell
or otherwise dispose of the Equipment;

(f) the Equipment does not constitute “fixtures” under the applicable laws of
the jurisdiction in which the Equipment is located;

(g) the Administrative Agent has received an appraisal report with respect to
the Equipment from an independent appraiser reasonably satisfactory to the
Administrative Agent setting forth the Net Orderly Liquidation Value of the
Equipment;

(h) the Administrative Agent has a perfected first-priority Lien on the
Equipment subject to no other Liens, except Liens permitted under Section 6.02
hereof that are subordinate and junior to the Lien in favor of the
Administrative Agent; and

(i) the Administrative Agent has not determined, in its Permitted Discretion,
that such Equipment is ineligible.

“Eligible Inventory” means, at any time, the Inventory of a Borrower which the
Administrative Agent determines in its Permitted Discretion is eligible as the
basis for (i) the extension of Revolving Loans and Swingline Loans and (ii) the
issuance of Letters of Credit hereunder. Without limiting the Administrative
Agent’s discretion provided herein, Eligible Inventory shall not include any
Inventory:

(a) which is not subject to a first priority perfected Lien in favor of the
Administrative Agent (for the benefit of the Secured Holders);

(b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent (for the benefit of the Secured Holders) and (ii) a
Permitted Encumbrance which does not have priority over the Lien in favor of the
Administrative Agent (for the benefit of the Secured Holders);

(c) which is, in the Administrative Agent’s opinion, applying its Permitted
Discretion, slow moving, obsolete, unmerchantable, defective, unfit for sale,
not salable at prices approximating at least the cost of such Inventory in the
ordinary course of business or unacceptable due to age, type, category and/or
quantity;

(d) with respect to which any covenant has been breached in any material respect
or representation or warranty is not true in all material respects, in each case
to the extent contained in this Agreement or the Security Agreement (provided
that each such representation and warranty shall be true and correct in all
respects to the extent it is already qualified by a materiality standard) and
which does not conform in any material respect to all standards imposed by any
Governmental Authority;

 

12



--------------------------------------------------------------------------------

(e) in which any Person other than such Borrower shall (i) have any direct or
indirect ownership, interest or title to such Inventory or (ii) be indicated on
any purchase order or invoice with respect to such Inventory as having or
purporting to have an interest therein;

(f) which constitutes packaging and shipping material or stores (provided that
such stores may be deemed eligible in the Administrative Agent’s Permitted
Discretion upon receipt of an inventory appraisal with respect to such stores,
which appraisal shall be done in a manner acceptable to the Administrative Agent
by an appraiser acceptable to the Administrative Agent), displays or display
items, bill-and-hold goods, goods that are returned or marked for return,
repossessed goods, defective or damaged goods, goods held on consignment, or
goods which are not of a type held for sale in the ordinary course of business;

(g) which is (i) not located in the U.S. or Canada (excluding the Canadian
province of Quebec) or (ii) in transit except for Inventory in transit between
locations controlled by a Borrower;

(h) which is located in any location leased by such Borrower unless (i) the
lessor has delivered to the Administrative Agent a Collateral Access Agreement
or (ii) a Rent Reserve with respect to such facility has been established by the
Administrative Agent in its Permitted Discretion, but without duplication of any
Rent Reserves pursuant to any other provision of this Agreement;

(i) which is located in any third party warehouse or is in the possession of a
bailee (other than a third party processor) unless (i) such warehouseman or
bailee has delivered to the Administrative Agent a Collateral Access Agreement
and such other documentation as the Administrative Agent may require in its
Permitted Discretion (provided that up to $4,000,000 of such Inventory may be
included in the Borrowing Base even if Collateral Access Agreements and such
other documentation as the Administrative Agent may require have not been
obtained with respect to such Inventory) or (ii) an appropriate Reserve has been
established by the Administrative Agent in its Permitted Discretion;

(j) which is being processed offsite at a third party location or outside
processor, or is in-transit to or from said third party location or outside
processor; provided that Inventory located at a third-party processor shall not
be ineligible pursuant to this paragraph (j) if the applicable third-party
processor has entered into, on terms reasonably satisfactory to the
Administrative Agent, a Collateral Access Agreement or such other documentation
as the Administrative Agent may reasonably require;

(k) which is the subject of a consignment by such Borrower as consignor or which
any Borrower has placed on consignment with another Person (other than a Person
that is a third party processor of such Inventory, in which case such Inventory
may be included as Eligible Inventory to the extent provided in paragraph
(j) above);

(l) which is perishable;

(m) which contains or bears any intellectual property rights licensed to such
Borrower unless the Administrative Agent is satisfied, in its Permitted
Discretion, that it may sell or otherwise dispose of such Inventory without
(i) infringing the rights of such licensor, (ii) violating any contract with
such licensor, or (iii) incurring any liability with respect to payment of
royalties other than royalties incurred pursuant to sale of such Inventory under
the current licensing agreement;

 

13



--------------------------------------------------------------------------------

(n) for which reclamation rights have been asserted by the seller; or

(o) which the Administrative Agent otherwise determines in its Permitted
Discretion is unacceptable for any reason whatsoever.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equipment” means (a) any machinery or equipment and (b) any other Property
classified as “equipment” under the UCC.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of a failure to satisfy any minimum funding standard
(sufficient to give rise to a Lien under Section 430 of the Code or Section 303
of ERISA), whether or not waived; (c) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by any
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the taking of any steps by any
Borrower or any ERISA Affiliate to terminate any Plan or the receipt by any
Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (f) the incurrence by any Borrower or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; (g) the receipt by any Borrower
or any ERISA Affiliate of any notice concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA; or
(h) the incurrence by any Borrower of any material liability under Title IV of
ERISA.

 

14



--------------------------------------------------------------------------------

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Borrower under any Loan Document, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States,
or by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction in
which a Borrower is located and (c) in the case of a Foreign Lender (other than
an assignee pursuant to a request by a Borrower under Section 2.19(b)), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Foreign Lender’s failure to comply
with Section 2.17(f), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrowers with
respect to such withholding tax pursuant to Section 2.17(a).

“Existing Credit Agreement” means the Credit Agreement dated as of March 22,
2010, as amended, among the Borrowers, the lenders party thereto and JPMorgan
Chase, as Administrative Agent (which itself amended and restated the Senior
Secured Revolving Credit Agreement, dated as of July 6, 2006, as amended, among
the Borrowers, the lenders party thereto and JPMorgan Chase, as Administrative
Agent).

“Existing Lender” means any Lender that has Existing Loans, immediately prior to
the making of the initial Borrowings hereunder.

“Existing Letters of Credit” means the letters of credit referred to on Schedule
2.06(k) hereto, which letters of credit were originally issued by the Issuing
Bank pursuant to the Existing Credit Agreement.

“Existing Loans” means, with respect to each Existing Lender, the aggregate
principal amount of such Existing Lender’s revolving loans that are outstanding
under the Existing Credit Agreement immediately prior to the making of the
initial Borrowings hereunder, as set forth on Schedule 1.01(e).

“Existing Security Agreement” means the Security Agreement that was entered into
in connection with the Existing Credit Agreement.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

15



--------------------------------------------------------------------------------

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of a Borrower, or any
other Person who performs a function similar to any of the foregoing and has
been identified in writing to the Administrative Agent as a “Financial Officer”
hereunder.

“Fiscal Month” means any of the monthly accounting periods of the Borrowers and
the Subsidiaries.

“Fiscal Quarter” means any of the quarterly accounting periods of the Borrowers
and the Subsidiaries, ending on March 31, June 30, September 30 and December 31
of each year.

“Fiscal Year” means any of the annual accounting periods of the Borrowers and
the Subsidiaries ending on December 31 of each year.

“Fixed Charge Coverage Ratio” means the ratio, determined as of the end of any
period, of (a) EBITDA for the period of determination minus Net Capital
Expenditures for such period of determination to (b) Fixed Charges for such
period of determination, all calculated for the Borrowers and the Subsidiaries
on a consolidated basis in accordance with GAAP.

“Fixed Charges” means, for the Borrowers and the Subsidiaries on a consolidated
basis, with reference to any period, without duplication, cash Interest Expense
paid during such period, plus scheduled principal payments on Indebtedness
(including rent or other payments on Capital Lease Obligations other than
imputed interest components thereof) made during such period, plus, income taxes
paid in cash during such period (or less cash payments received with respect to
income taxes during such period), plus dividends or other distributions paid in
cash to holders of Equity Interests in the Company in respect thereof during
such period.

“Fixtures” means any Property classified as “fixtures” under the UCC.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrowers are located. For purposes of
this definition, the United States, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

“Funding Accounts” has the meaning assigned to such term in Section 4.01(h).

“GAAP” means generally accepted accounting principles in the United States.

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary

 

16



--------------------------------------------------------------------------------

obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount of any Guarantee of any guarantor shall be deemed to be the lower of
(i) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee is made and (ii) the maximum
amount for which such guarantor may be liable pursuant to the terms of the
instrument embodying such Guarantee.

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind (other than “capacity reservation fees” arising in the ordinary course of
business), (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person upon which
interest charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable, expense accruals and deferred compensation items incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
provided that, if such Person has not assumed such obligations, then the amount
of Indebtedness of such Person for purposes of this paragraph (f) shall be equal
to the lesser of the amount of the obligations of the holder of such obligations
and the fair market value of the assets of such Person which secure such
obligations; (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (k) obligations
under any liquidated earn-out; (l) all Swap Obligations of such Person (with the
amount of Indebtedness attributable to Swap Obligations of such Person for
purposes of this definition being equal to the Net Mark-to-Market Exposure with
respect thereto); and (m) any other Off-Balance Sheet Liability. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Information Memorandum” means the Confidential Information Memorandum dated
September 2011 relating to the Borrowers and the Transactions.

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Expense” means, with reference to any period, total interest expense,
calculated on a consolidated basis for the Company and the Subsidiaries
(including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing) for such period
in accordance with GAAP.

 

17



--------------------------------------------------------------------------------

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the first Business Day of each calendar month and the Maturity
Date, and (b) with respect to any Eurodollar Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurodollar Loan with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the Maturity Date.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower Representative may elect; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurodollar Borrowing only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day; and (b) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
in the case of a Revolving Borrowing, thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

“Inventory” has the meaning assigned to such term in the Security Agreement.

“Investment” has the meaning assigned to such term in Section 6.04.

“Issuing Bank” means JPMorgan Chase, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“Joinder Agreement” has the meaning assigned to such term in Section 5.14(a).

“Joint Bookrunners” means, individually or collectively as the context may
require, J.P. Morgan Securities LLC and Wells Fargo Capital Finance, LLC, in
their respective capacities as joint bookrunners hereunder, and each of their
successors and assigns in such capacity.

“Joint Lead Arrangers” means, individually or collectively as the context may
require, J.P. Morgan Securities LLC and Wells Fargo Capital Finance, LLC, in
their respective capacities as joint lead arrangers hereunder, and each of their
successors and assigns in such capacity.

“JPMorgan Chase” means JPMorgan Chase Bank, N.A., a national banking
association, in its individual capacity, and its successors.

“KAA” means Kaiser Aluminum Alexco, LLC, a Delaware limited liability company.

“KAFP” means Kaiser Aluminum Fabricated Products, LLC, a Delaware limited
liability company.

 

18



--------------------------------------------------------------------------------

“KAIC” means Kaiser Aluminum Investments Company, a Delaware corporation.

“KAII” means Kaiser Aluminium International, Inc., a Delaware corporation.

“KAW” means Kaiser Aluminum Washington, LLC, a Delaware limited liability
company.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time, plus (b) the aggregate amount of
all LC Disbursements relating to Letters of Credit that have not yet been
reimbursed by or on behalf of the Borrowers at such time. The LC Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total LC
Exposure at such time.

“Lender Parties” means, individually or collectively as the context may require,
the Agents, the Lenders and the Issuing Bank.

“Lenders” means the Persons listed on the Revolving Commitment Schedule and any
other Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Shortfall Amount” means an amount equal to the difference of
(a) the amount of Letter of Credit Exposure at such time, less (b) the amount of
cash on deposit in the LC Collateral Account at such time which (i) is free and
clear of all rights, claims and Liens of all Persons, other than in favor of the
Administrative Agent (for the benefit of the Secured Holders), and (ii) has not
been applied against the Obligations.

“Leverage Ratio” means, on any date, the ratio of (a) Total Funded Indebtedness
on such date to (b) EBITDA for the period of four consecutive Fiscal Quarters
ended on such date (or, if such date is not the last day of a Fiscal Quarter,
ended on the last day of the Fiscal Quarter most recently ended prior to such
date).

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits having a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

 

19



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset; (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset; and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
this Agreement, any Letter of Credit applications, the Collateral Documents, the
Loan Guaranty and all other agreements, instruments, documents and certificates
identified in Section 4.01 executed and delivered to, or in favor of, the
Administrative Agent or any Lenders and including all other pledges, powers of
attorney, consents, assignments, contracts, notices, letter of credit agreements
and all other written matter whether heretofore, now or hereafter executed by or
on behalf of any Borrower, or any employee of any Borrower, and delivered to the
Administrative Agent or any Lender in connection with this Agreement or the
transactions contemplated thereby. Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.

“Loan Guarantor” means each Borrower in its capacity as guarantor of repayment
of the Secured Obligations.

“Loan Guaranty” means Article X of this Agreement.

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans and Protective Advances.

“Lock Box Agreement” has the meaning assigned to such term in the Security
Agreement.

“Mark-to-Market Losses” means, with respect to any Person as of any date of
determination, all non-cash unrealized losses recorded in the income of such
Person arising from Swap Agreement transactions and, if not included in Swap
Agreement transactions, all non-cash losses on the Company Call Options and the
call options embedded in the Convertible Notes.

“Mark-to-Market Profits” means with respect to any Person as of any date of
determination, all non-cash unrealized gains or profits recorded in the income
of such Person arising from Swap Agreement transactions and, if not included in
Swap Agreement transactions, all non-cash unrealized gains or profits on the
Company Call Options and the call options embedded in the Convertible Notes.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property, operations, prospects or condition, financial or otherwise of
the Borrowers, taken as a whole; (b) the ability of the Borrowers, taken as a
whole, to perform any of their obligations under the Loan Documents to which
they are a party; (c) the Collateral, the Administrative Agent’s Liens (for the
benefit of the Secured Holders) on the Collateral or the priority of such Liens;
or (d) the rights of or benefits available to the Administrative Agent or any
other Lender Party under the Loan Documents.

 

20



--------------------------------------------------------------------------------

“Material Indebtedness” means any Indebtedness (other than the Loans and Letters
of Credit) or obligations in respect of one or more Swap Agreements, of any one
or more of the Borrowers and the Subsidiaries of any Borrower in an aggregate
principal amount exceeding $20,000,000. For purposes of determining Material
Indebtedness, the “obligations” of any Borrower or Subsidiary in respect of any
Swap Agreement at any time shall be the Net Mark-to-Market Exposure that such
Borrower or Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

“Maturity Date” means September 30, 2016 or any earlier date on which the
Revolving Commitments are reduced to zero or otherwise terminated pursuant to
the terms hereof.

“Maximum Liability” has the meaning assigned to such term in Section 10.10.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Capital Expenditures” means, with respect to any Person and any period, as
of any date of determination, the total Capital Expenditures of such period
minus that portion of such Capital Expenditures that (a) are financed with
Indebtedness described in Section 6.01(e) and 6.01(m), and (b) are financed with
insurance proceeds received in respect of any casualty, provided such insurance
proceeds are reinvested in assets of a substantially similar nature as those
subject to any such casualty.

“Net Income” means, for any period, the consolidated net income (or loss) of the
Company and the Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with the Company or any of the Subsidiaries; (b) the income (or
deficit) of any Person (other than a Subsidiary) in which the Company or any of
the Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Company or such Subsidiary in the form of
dividends or similar distributions; and (c) the undistributed earnings of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.

“Net Mark-to-Market Exposure” means with respect to any Person, as of any date
of determination, the excess (if any) of all unrealized losses over all
unrealized profits of such Person arising from Swap Agreement transactions. As
used in this definition, “unrealized losses” means the fair market value of the
cost to such Person of replacing such Swap Agreement transactions as of the date
of determination (assuming the Swap Agreement transactions were to be terminated
as of the date), and “unrealized profits” means the fair market value of the
gain to such Person of replacing such Swap Agreement transactions as of the date
of determination (assuming such Swap Agreement transactions were to be
terminated as of that date).

“Net Orderly Liquidation Value” means, with respect to Inventory or Equipment of
any Person, the orderly liquidation value thereof as determined in the most
recent appraisal received by the Administrative Agent in accordance with the
terms hereof, which appraisal shall be done in a manner acceptable to the
Administrative Agent by an appraiser acceptable to the Administrative Agent, net
of all costs of liquidation thereof.

“Net Proceeds” means, if in connection with (a) an asset disposition, cash
proceeds received by any Borrower net of (i) commissions, attorneys’ fees,
accountants’ fees, investment banking

 

21



--------------------------------------------------------------------------------

fees and other reasonable and customary transaction costs, fees and expenses
properly attributable to such transaction and payable by such Borrower in
connection therewith (in each case, paid to non-Affiliates of such Borrower);
(ii) taxes actually payable in respect thereof and reasonable estimates of taxes
actually payable with respect to such transaction in the tax year of such
transaction or in the following tax year; (iii) amounts payable to holders of
senior Liens on such asset (to the extent such Liens constitute Permitted
Liens), if any; (iv) an appropriate reserve for income taxes in accordance with
GAAP established in connection therewith; and (v) amounts escrowed or reserved
against indemnification obligations or purchase price adjustments; provided,
however, that Net Proceeds shall not include any such amounts so received by
such Borrower in respect of any asset disposition made in any Fiscal Year until
the aggregate amount of cash received by all Borrowers in respect of asset
dispositions during such Fiscal Year exceeds $2,500,000 (excluding cash received
in connection with dispositions described in Section 6.05(a) or Designated Asset
Sales), in which case Net Proceeds shall constitute solely such amounts in
excess thereof; or (b) the issuance or incurrence of Indebtedness, cash proceeds
net of attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred in connection therewith; or (c) an equity issuance, cash proceeds net
of underwriting discounts and commissions and other reasonable costs paid to
non-Affiliates in connection therewith, provided, however, that Net Proceeds
shall not include any cash received in connection with the exercise of stock
options granted to employees or directors of any Borrower or any of the
Subsidiaries.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.11.

“Obligated Party” has the meaning assigned to such term in Section 10.02.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Borrowers to the
Lenders or to any Lender, the Administrative Agent, the Issuing Bank or any
indemnified party arising under the Loan Documents.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Participant” has the meaning set forth in Section 9.04.

“Paying Guarantor” has the meaning assigned to such term in Section 10.11.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

 

22



--------------------------------------------------------------------------------

“Permitted Acquisition” means any acquisition by any Borrower in a transaction
that satisfies each of the following requirements:

(a) such acquisition is not a hostile or contested acquisition;

(b) the business acquired in connection with such acquisition (i) is not located
in any country or jurisdiction in which (A) in accordance with Requirements of
Law binding on U.S. Persons (including the regulations promulgated by the U.S.
Office of Foreign Assets Control), U.S. Persons are prohibited from engaging in
business or (B) any Lender would, in accordance with its internal policies, be
prohibited from extending credit, and (ii) is not primarily engaged, directly or
indirectly, in any material line of business other than the businesses in which
the Borrowers are engaged on the Effective Date and any business activities that
are substantially similar, related or incidental thereto;

(c) both before and after giving effect to such acquisition and the Loans (if
any) requested to be made in connection therewith, each of the representations
and warranties in the Loan Documents is true and correct in all material
respects; provided that either (i)(A) each such representation and warranty
shall be true and correct in all respects to the extent it is already qualified
by a materiality standard and (B) any such representation or warranty which
relates to a specified prior date shall be true and correct (subject to the
aforementioned materiality standards) as of such earlier date; or (ii) to the
extent the Lenders have been notified in writing by the Borrower Representative
that any representation or warranty is not correct, the Required Lenders have
explicitly waived in writing compliance with such representation or warranty;

(d) as soon as available, but not later than the Business Day following the day
in which the board of directors (or other governing body) of the applicable
Borrower approves such acquisition, the applicable Borrower has provided the
Administrative Agent (i) notice of such acquisition and (ii) a copy of all
business and financial information reasonably requested by the Administrative
Agent including pro forma financial statements, statements of cash flow, and
Availability projections;

(e) if the Accounts and Inventory acquired in connection with such acquisition
are proposed to be included in the determination of the Borrowing Base, the
Administrative Agent shall have conducted an audit and field examination of such
Accounts and Inventory to its satisfaction prior to such inclusion;

(f) Availability on a Pro Forma Basis after giving effect to such acquisition is
greater than 17.5% of the Total Revolving Commitment;

(g) if such acquisition is an acquisition of the Equity Interests of a Person or
a merger or consolidation with another Person, the acquisition, merger or
consolidation is structured so that the Person so acquired, merged or
consolidated shall become a wholly-owned Subsidiary of the applicable Borrower
and, if required pursuant to Section 5.14(a), a Borrower pursuant to the terms
of this Agreement;

(h) if such acquisition is an acquisition of assets, the acquisition is
structured so that a Borrower shall acquire such assets;

(i) if such acquisition is an acquisition of Equity Interests, such acquisition
will not result in any violation of Regulation U;

(j) no Borrower shall, as a result of or in connection with any such
acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that at the time
of such acquisition could be reasonably expected to have a Material Adverse
Effect;

 

23



--------------------------------------------------------------------------------

(k) in connection with an acquisition of the Equity Interests of any Person, all
Liens on property of such Person (other than Liens in favor of the
Administrative Agent (for the benefit of the Secured Holders) securing the
Secured Obligations and any Liens that would constitute Permitted Liens) shall
be terminated unless the Lenders in their sole discretion consent otherwise, and
in connection with an acquisition of the assets of any Person, all Liens on such
assets (other than Liens in favor of the Administrative Agent (for the benefit
of the Secured Holders) securing the Secured Obligations and any Liens that
would constitute Permitted Liens) shall be terminated;

(l) if the applicable acquisition is to be consummated during a Dominion Trigger
Period, the Fixed Charge Coverage Ratio shall be greater than 1.1:1.0 for the
most recently completed Fiscal Quarter;

(m) the Borrower Representative shall certify in reasonable detail to the
Lenders those calculations it is relying on pursuant to paragraphs (f) and
(l) in making any determination therein; and

(n) no Default or Event of Default has occurred and is continuing at the time
such acquisition is consummated or after giving effect thereto.

“Permitted Commodity Swap Agreement” means any Commodity Swap Agreement that
(a) involves or is settled with respect to electricity, natural gas, diesel
fuel, alumina, bauxite or other mineral or metal used in the business of the
Borrowers or the Subsidiaries, and (b) is entered into in the ordinary course of
business of the Borrowers to hedge against fluctuations in the price of
electricity, natural gas, diesel fuel, alumina, bauxite or other minerals or
metals used in the business of the Borrowers or the Subsidiaries and not for
speculative purposes.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) landlord’s, carrier’s, warehousemen’s, workmen’s, vendor’s, consignor’s,
mechanics’, materialmen’s, repairmen’s and other like Liens imposed by law,
arising in the ordinary course of business and securing obligations that are not
overdue by more than 30 days or are being contested in compliance with
Section 5.04;

(c) Liens incurred or pledges and deposits made in the ordinary course of
business in compliance with workers’ compensation laws, unemployment insurance,
governmental insurance and other social security laws or regulations;

(d) Liens granted and deposits and other investments made to secure the
performance of tenders, bids, contracts (other than for the repayment of
Indebtedness), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

 

24



--------------------------------------------------------------------------------

(e) Liens incurred to secure appeal bonds and judgment and attachment liens in
respect of judgments that do not constitute an Event of Default under paragraph
(k) of Article VII; and

(f) easements, zoning restrictions, rights-of-way covenants, consents,
reservations, mineral leases, encroachments, variations and zoning laws,
ordinances, other restrictions and rights reserved to or vested in any
municipality or government or proper authority to control or regulate any real
property of the Borrowers, charges or encumbrances (whether or not recorded) and
interest of ground lessors, minor defects and irregularities in the title to any
real property, which do not interfere materially with the ordinary conduct of
the business of the Borrowers, and which do not materially detract from the
value of the property to which they attach or materially impair the use thereof
to the Borrowers;

(g) purchase money Liens (including capital leases) upon or in any property
acquired or held in the ordinary course of business to secure the purchase price
of such property solely for the purpose of financing the acquisition of such
property to the extent such purchase money Liens secure Indebtedness incurred in
accordance with Section 6.01(e);

(h) pledges or deposits in the ordinary course to secure leases entered into in
the ordinary course of business;

(i) pledges and deposits of cash and Permitted Investments with a commodity
broker or dealer for the purpose of margining or securing the obligations of any
Borrower or Significant Subsidiary under a Permitted Commodity Swap Agreement;

(j) any interest of a consignor in goods held by any Borrower or Significant
Subsidiary on consignment provided that such goods are held on consignment in
the ordinary course of business consistent with past practices; and

(k) extensions, renewals, or replacements of any Lien referred to in clauses
(a) through (j) above; provided that the principal amount of the obligation
secured thereby is not increased and that any such extension, renewal or
replacement is limited to the property encumbered thereby;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States);

(b) without limiting the provisions of paragraph (d) below, investments in
commercial paper having, at such date of acquisition, a rating of at least “A-2”
or the equivalent thereof from S&P or of at least “P-2” or the equivalent
thereof from Moody’s;

(c) investments in certificates of deposit, bankers acceptances and time
deposits (including Eurodollar time deposits) issued or guaranteed by or placed
with (i) any domestic office of the Administrative Agent or the bank with whom
the Borrowers maintain their cash management system; provided that if such bank
is not a Lender hereunder, such bank shall have entered into an agreement with
the Administrative Agent pursuant to which such bank shall have waived all
rights of setoff and confirmed that such bank does not have, nor shall it claim,
a

 

25



--------------------------------------------------------------------------------

security interest therein, or (ii) any domestic office of any other commercial
bank of recognized standing organized under the laws of the United States or any
State thereof that has a combined capital and surplus and undivided profits of
not less than $250,000,000 and is the principal bank of a bank holding company
having a long-term unsecured debt rating of at least “A-2” or the equivalent
thereof from S&P or at least “P-2” or the equivalent thereof from Moody’s;

(d) investments in commercial paper issued by any Person organized under the
laws of any state of the United States and rated at least “P-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P;

(e) investments in repurchase obligations with a term of not more than seven
days for underlying securities of the types described in paragraph (a) above
entered into with any office of a bank or trust company meeting the
qualifications specified in paragraph (c) above;

(f) investments in money market funds substantially all the assets of which are
comprised of securities of the types described in paragraph (a) through
(e) above; and

(g) investments in the General Electric Capital Corporation Variable Denominated
Floating Rate Demand Notes pursuant to the terms of the Prospectus related
thereto, dated July 9, 2009, that was delivered by the Borrowers to the Lenders.

The average maturity for the Permitted Investments of the Borrowers, taken as a
whole, shall not exceed 36 months from the date of acquisition thereof.

“Permitted Lien” means any Lien permitted pursuant to Section 6.02.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is an “employer” as defined in Section 3(5) of ERISA.

“PP&E Component” means, at the time of any determination, an amount equal to the
PP&E Percentage multiplied by the sum, not to exceed $60,000,000, equal to 85%
multiplied by the Net Orderly Liquidation Value of the Borrowers’ Eligible
Equipment.

For the avoidance of doubt, upon the sale of any Equipment the value of which is
included in the PP&E Component, the PP&E Component shall automatically be
reduced by the amount thereof attributable to such Equipment.

“PP&E Percentage” means, as of any date, the percentage equal to 100% minus the
percentage obtained by dividing the number of full Fiscal Quarters elapsed since
the Effective Date by forty (40).

“Prepayment Event” means:

(a) any sale, transfer or other disposition of any property or asset that forms
a part of the Collateral of any Borrower, other than dispositions described in
Section 6.05(a) or Designated Asset Sales; or

 

26



--------------------------------------------------------------------------------

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Borrower forming a part of the Collateral; or

(c) the issuance by the Company of any Equity Interests, other than Equity
Interests issued (A) in connection with the Warrants or (B) pursuant to a merger
permitted by Section 6.03 or a Permitted Acquisition; or

(d) the incurrence by any Borrower of any Indebtedness, other than Indebtedness
permitted under Section 6.01 or permitted by the Required Lenders.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase as its prime rate at its offices at 270 Park Avenue in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

“Pro Forma Basis” means, with respect to any test hereunder in connection with
any event, that such test shall be calculated after giving effect on a pro forma
basis (which pro forma presentation shall treat all cash consideration given,
and the amount of Disqualified Indebtedness assumed, acquired or issued, in
connection with such event as having been paid in cash at the time of making
such event) for the period of such calculation to (a) such event as if it
happened on the first day of such period or (b) the incurrence of any
Indebtedness by the Company or any Subsidiary in connection with such event and
any incurrence, repayment, issuance or redemption of other Indebtedness of the
Company or any Subsidiary occurring at any time subsequent to the last day of
the Test Period and on or prior to the date of determination, as if such
incurrence, repayment, issuance or redemption, as the case may be, occurred on
the first day of the Test Period.

“Projections” has the meaning assigned to such term in Section 5.01(f).

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.

“Protective Advance” has the meaning assigned to such term in Section 2.04.

“Quarterly Available Credit” means, with respect to any Fiscal Quarter, the
average daily Availability for such Fiscal Quarter.

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Reliance Account Debtors” means each Account Debtor that is listed on Schedule
1.01(d).

“Rent Reserve” means, with respect to any store, warehouse distribution center,
regional distribution center or depot where any Inventory subject to Liens
arising by operation of law is located and with respect to which no Collateral
Access Agreement is in effect, a reserve equal to three months’ rent at such
store, warehouse distribution center, regional distribution center or depot.

 

27



--------------------------------------------------------------------------------

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Borrowers’ assets from information furnished by or on behalf of the
Borrowers, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

“Required Lenders” means, at any time, one or more Lenders having Credit
Exposure and unused Revolving Commitments representing at least 51% of the sum
of the total Credit Exposure and unused Revolving Commitments at such time,
provided that (x) if there are only three or four Lenders under this Agreement
at such time, “Required Lenders” means at least three Lenders having Credit
Exposure and unused Revolving Commitments representing at least 51% of the sum
of the total Credit Exposure and unused Revolving Commitments at such time, and
(y) if there are only two Lenders under this Agreement at such time, “Required
Lenders” means both Lenders.

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation, reserves for accrued and unpaid interest on the Secured Obligations,
Banking Services Reserves, volatility reserves, reserves for rent at locations
leased by any Borrower and for consignee’s, warehousemen’s and bailee’s charges,
reserves for dilution of Accounts, reserves for Inventory shrinkage, reserves
for customs charges and shipping charges related to any Inventory in transit,
reserves for Swap Obligations (provided that the Administrative Agent may
maintain reserves for all or any part of the Swap Obligations that form a part
of the Secured Obligations only at such times that (a) Availability is less than
$75,000,000 or (b) the aggregate exposure of the Lender Parties with respect to
Swap Obligations of the Borrowers is $30,000,000 or more), reserves for
contingent liabilities (including Environmental Liabilities) of any Borrower,
reserves for uninsured losses of any Borrower, reserves for uninsured,
underinsured, un-indemnified or under-indemnified liabilities or potential
liabilities with respect to any litigation, reserves for taxes, fees,
assessments, and other governmental charges, commencing 91 days prior to the
maturity of the Convertible Notes, reserves with respect to the Company’s
obligations in respect of the call options embedded in the Convertible Notes but
only to the extent such obligations are not offset by amounts receivable under
the Company Call Options, and, commencing 91 days prior to the maturity of the
Convertible Notes, reserves with respect to outstanding principal of the
Convertible Notes as contemplated in the definition of “Borrowing Base”) with
respect to the Collateral or any Borrower; provided that “Reserves” shall not be
maintained as a result of the mark-to-market requirements with respect to the
Company Call Options and Warrants.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, conversion, cancellation or
termination of any such Equity Interests in the Company or the Convertible
Notes.

“Revolving Borrowing” means a Revolving Loan of the same Type, made, converted
or continued on the same date and, in the case of a Eurodollar Loan, as to which
a single Interest Period is in effect.

 

28



--------------------------------------------------------------------------------

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be reduced or increased from time to
time pursuant to (a) Section 2.09 and (b) assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on the Revolving Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable.

“Revolving Commitment Schedule” means the Schedule attached hereto identified as
such.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of Revolving Loans of such Lender at such
time, plus (b) an amount equal to the Applicable Percentage of the aggregate
principal amount of the Swingline Loans of such Lender at such time, plus (c) an
amount equal to the Applicable Percentage of the LC Exposure of such Lender at
such time.

“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“SEC” means the Securities and Exchange Commission.

“Secured Obligations” means all Obligations, together with all (a) Banking
Services Obligations and (b) Swap Obligations owing to one or more Lenders or
their respective Affiliates; provided that not later than 10 Business Days after
any transaction relating to such Swap Obligation is executed, the Lender or
Affiliate of a Lender party thereto (other than JPMorgan Chase) shall have
delivered written notice to the Administrative Agent that such a transaction has
been entered into and that it constitutes a Secured Obligation entitled to the
benefits of the Collateral Documents.

“Secured Holder” means a Lender Party or any Affiliate of a Lender that holds a
Secured Obligation.

“Security Agreement” means that certain Security Agreement, dated as of the date
hereof, among the Borrowers and the Administrative Agent (for the benefit of the
Secured Holders), and any other security agreement entered into, after the date
of this Agreement by any other Borrower (as required by this Agreement or any
other Loan Document), or any other Person, as the same may be amended, restated
or otherwise modified from time to time.

“Settlement” has the meaning assigned to such term in Section 2.05(c).

“Settlement Date” has the meaning assigned to such term in Section 2.05(c).

 

29



--------------------------------------------------------------------------------

“Significant Subsidiary” means each domestic Subsidiary of the Company that:

(a) is listed on Schedule 1.01(c);

(b) accounted for at least 5% of consolidated revenues of the Company and the
Subsidiaries from sales to third parties for the four Fiscal Quarters of the
Company ending on the last day of the last Fiscal Quarter of the Company
immediately preceding the date as of which any such determination is made; or

(c) has assets (other than assets which are eliminated in consolidation) which
represent at least 5% of the consolidated assets of the Company and the
Subsidiaries as of the last day of the last Fiscal Quarter of the Company
immediately preceding the date as of which any such determination is made,

all of which, with respect to paragraphs (b) and (c), shall be as included in
the consolidated financial statements of the Company for the applicable fiscal
period, or as of the date, in question.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (expressed as a
decimal and including any marginal, special, emergency or supplemental reserves)
as in effect on any date of determination and established by the Board or other
Governmental Authority to which the Administrative Agent is subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Obligations to the
written satisfaction of the Administrative Agent.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise expressly
provided, all references herein to “Subsidiary” means any direct or indirect
subsidiary of the Company or any other Borrower, as applicable.

“Swap Agreement” means any agreement (including each Commodity Swap Agreement)
with respect to any swap, forward, future or derivative transaction or option or
similar agreement involving, or settled by reference to, one or more rates,
currencies, commodities, equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction or any combination of these transactions;
provided that Swap Agreements shall not include (i) any phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrowers or the
Subsidiaries, or (ii) any Warrants or Company Call Options.

 

30



--------------------------------------------------------------------------------

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

“Swingline Exposure” means, at any time, the sum of the aggregate amount of all
outstanding Swingline Loans at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.

“Swingline Lender” means JPMorgan Chase, in its capacity as lender of Swingline
Loans hereunder.

“Swingline Loan” has the meaning assigned to such term in Section 2.05(a).

“Syndication Agent” means Bank of America, N.A., in its capacity as Syndication
Agent, and its successors and assigns in such capacity.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Test Period” means the most recent period of 12 consecutive full Fiscal Months
immediately preceding each date (taken as one accounting period) in respect of
which the Company has delivered the financial statements referred to in
Section 5.01(a), (b) or (c).

“Total Funded Indebtedness” means, at any date, the aggregate principal amount
of all of the following Indebtedness of the Company and its Subsidiaries at such
date, determined on a consolidated basis in accordance with GAAP, without
duplication: (a) all obligations for borrowed money, (b) all obligations
evidenced by bonds, debentures, notes or similar instruments, (c) all Capital
Lease Obligations, (d) all obligations, contingent or otherwise, of such Person
in respect of bankers’ acceptances, (e) all Indebtedness of others of the types
described in the foregoing clauses (a) through (d), secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by the Company or a
Subsidiary, whether or not the Indebtedness secured thereby has been assumed,
provided that, if the Company or such Subsidiary has not assumed such
obligations, then the amount of Indebtedness of the Company and its Subsidiaries
for purposes of this clause (e) shall be equal to the lesser of the amount of
the obligations of the holder of such obligations and the fair market value of
the assets of the Company and its Subsidiaries which secure such obligations;
and (f) all Guarantees by the Company and its Subsidiaries of Indebtedness of
others of the types described in the foregoing clauses (a) through (d).

“Total Revolving Commitment” means, at any time, the sum of the Revolving
Commitments at such time. The Total Revolving Commitment as of the Effective
Date is $300,000,000.

“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement, the borrowing of Loans and other credit extensions, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate.

 

31



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“United States” or “U.S.” means the United States of America.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“VEBA Benefit” means any non-cash benefit or gain recorded in the income
statement of the Borrowers related to the VEBA Trusts.

“VEBA Expense” means any non-cash expense recorded in the income statement of
the Borrowers related to the VEBA Trusts.

“VEBA Trusts” means, individually or collectively as the context may require,
(i) the trust that provides benefits for certain eligible retirees of Kaiser
Aluminum & Chemical Corporation represented by the USW, the International Union,
United Automobile, Aerospace and Agricultural Implement Workers of America and
its Local 1186, the International Association of Machinists and Aerospace
Workers, the International Chemical Workers Union Council of the United Food and
Commercial Workers, and the Paper, Allied-Industrial, Chemical and Energy
Workers International Union, AFL-CIO, CLC and their surviving spouses and
eligible dependents and (ii) the trust that provides benefits to certain other
eligible retirees and their surviving spouses and eligible dependents of Kaiser
Aluminum & Chemical Corporation who were salaried employees.

“Warrants” means, collectively, the net-share settled warrants sold by the
Company on March 23, 2010 and March 26, 2010.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurodollar Loan” or a “Eurodollar Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to

 

32



--------------------------------------------------------------------------------

Articles and Sections of, and Exhibits and Schedules to, this Agreement; (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights; and
(f) any reference to any law or regulation herein shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, together with all rules, regulations and interpretations
thereunder or related thereto. A Default or Event of Default shall be deemed to
exist at all times during the period commencing on the date that such Default or
Event of Default occurs to the date on which such Default or Event of Default is
waived by the Administrative Agent pursuant to Section 9.02 or, in the case of a
Default, is cured within any period of cure expressly provided for in this
Agreement; and an Event of Default shall “continue” or be “continuing” until
such Event of Default has been waived by the Administrative Agent pursuant to
Section 9.02.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower Representative notifies the Administrative Agent that the Borrowers
request an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower Representative that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding the foregoing, all financial statements delivered
hereunder shall be prepared, and all financial covenants herein shall be
calculated, without giving effect to any election under Accounting Standards
Codification 820-10 “Fair Value Measurements and Disclosures” (or any similar
accounting principle) permitting a Person to value its financial liabilities at
the fair value thereof.

SECTION 1.05. Allocation of Loans and Applicable Percentages at the Effective
Date.

(a) The Borrowers, each Agent and each Lender agree that, effective at the
Effective Date, (i) this Agreement shall amend and restate in its entirety the
Existing Credit Agreement, (ii) the outstanding loans thereunder (and the
participations in letters of credit and swingline loans thereunder). shall be
allocated among the Lenders in accordance with their respective Applicable
Percentages and (iii) the Security Agreement shall amend and reinstate in the
entirety the Existing Security Agreement. Without limiting the foregoing, the
Borrowers hereby ratify, confirm and affirm in all respects the grant of
security in the collateral as provided in the Existing Security Agreement to the
extent it constitutes Collateral.

(b) To facilitate the allocation described in paragraph (a), on the Effective
Date, (i) each Existing Lender shall be deemed to have funded, in accordance
with the requirements of Section 2.07(a), its respective Revolving Loans to the
extent of its Existing Loans and shall not be required to wire transfer funds in
such amounts as provided in such Section; (ii) each Existing Lender shall fund,
in accordance with the requirements of Section 2.07(a), the applicable Loans (in
accordance with its Applicable Percentages) pursuant to the terms of this
Agreement to the extent that such Existing Lender’s Commitments exceed its
Existing Loans; and (iii) the Borrowers shall pay to each Existing Lender (A) an
amount equal to the excess, if any, of such Existing Lender’s Existing Loans
over such Existing Lender’s Revolving Commitment and (B) any other amounts with
respect to the Existing Loans (including, without limitation, accrued and unpaid
interest and break funding payments) that would be payable to such Existing
Lender pursuant to the Existing Credit Agreements if all of such Existing
Lender’s Existing Loans were being repaid in full in cash on the Effective Date.

 

33



--------------------------------------------------------------------------------

SECTION 1.06. Retroactive Adjustment of Applicable Rate. If, for any reason, the
Borrowers or the Administrative Agent determine that (i) the Borrowing Base as
certified by the Borrower Representative in any Borrowing Base Certificate as of
any applicable date was inaccurate and (ii) a proper calculation of the
Borrowing Base would have resulted in higher pricing for such period, each
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or the Issuing
Bank, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to any Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the Issuing Bank), an amount equal to the excess of the amount of interest
and fees that should have been paid for such period over the amount of interest
and fees actually paid for such period. This paragraph shall not limit the
rights of the Administrative Agent, any Lender or the Issuing Bank, as the case
may be, under Section 2.13(d) or under Article VII. The Borrowers’ obligations
under this paragraph shall survive the termination of the Revolving Commitments
and the repayment of all other Obligations hereunder.

ARTICLE II

The Credits

SECTION 2.01. Revolving Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans to the Borrowers from
time to time during the Availability Period in an aggregate principal amount
that will not result in (a) such Lender’s Revolving Exposure exceeding such
Lender’s Revolving Commitment (b) the total Revolving Exposures exceeding the
lesser of (i) the Total Revolving Commitment or (ii) the Borrowing Base, subject
to the Administrative Agent’s authority, in its sole discretion, to make
Protective Advances pursuant to the terms of Section 2.04. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Protective
Advance or Swingline Loan) shall be made as part of a Borrowing consisting of
Loans of the same Type made by the Lenders ratably in accordance with their
respective Revolving Commitments. Any Protective Advance and any Swingline Loan
shall be made in accordance with the procedures set forth in Sections 2.04 and
2.05, respectively.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower Representative may
request in accordance herewith; provided that all Borrowings made on the
Effective Date must be made as ABR Borrowings but may be converted into
Eurodollar Borrowings in accordance with Section 2.08. Each Swingline Loan shall
be an ABR Loan. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrowers to repay such Loan in accordance with the terms of this
Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. ABR Borrowings and Swingline Loans may
be in any amount. Borrowings of more than one Type may be outstanding at the
same time; provided that there shall not at any time be more than a total of 10
Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower
Representative shall not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

34



--------------------------------------------------------------------------------

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower Representative shall notify the Administrative Agent of
such request either in writing (delivered by hand or facsimile) in a form
approved by the Administrative Agent and signed by the Borrower Representative
or by telephone (a) in the case of a Eurodollar Borrowing, not later than 12:00
noon, Chicago time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 12:00 noon,
Chicago time, on the date of the proposed Borrowing; provided that any such
notice of an ABR Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e) may be given not later than 9:00 a.m., Chicago
time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower Representative.
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.01:

(i) the name of the applicable Borrower;

(ii) the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
and

(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Borrowing, then the
applicable Borrower(s) shall be deemed to have selected an Interest Period of
one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

SECTION 2.04. Protective Advances. (a) Subject to the limitations set forth
below, the Administrative Agent is authorized by the Borrowers and the Lenders,
from time to time in the Administrative Agent’s sole discretion (but shall have
absolutely no obligation to), to make Loans to the Borrowers, on behalf of all
Lenders, which the Administrative Agent, in its Permitted Discretion, deems
necessary or desirable (i) to preserve or protect the Collateral, or any portion
thereof, (ii) to enhance the likelihood of, or maximize the amount of, repayment
of the Loans and other Obligations, or (iii) to pay any other amount chargeable
to or required to be paid by the Borrowers pursuant to the terms of this
Agreement, including payments of reimbursable expenses (including costs, fees,
and expenses as described in Section 9.03) and other sums payable under the Loan
Documents (any of such Loans are herein referred to as “Protective Advances”);
provided that the aggregate amount of Protective Advances outstanding at any
time shall not at any time exceed 10% of the Total Revolving Commitment; and
provided, further, that the aggregate amount of outstanding Protective Advances
plus the aggregate Revolving Exposure shall not exceed the Total Revolving
Commitment. Protective Advances may be made even if the conditions precedent set
forth in Section 4.02 have not been satisfied. The Protective Advances shall be
secured by the Liens in favor of the Administrative Agent (for the benefit of
the Secured Holders) in and to the Collateral and shall constitute Obligations
hereunder. All Protective Advances shall be ABR Borrowings. The Administrative
Agent’s authorization to make Protective Advances may be revoked at any time by
the Required Lenders. Any such revocation must be in writing

 

35



--------------------------------------------------------------------------------

and shall become effective prospectively upon the Administrative Agent’s receipt
thereof. At any time that there is sufficient Availability and the conditions
precedent set forth in Section 4.02 have been satisfied, the Administrative
Agent may request the Revolving Lenders to make a Revolving Loan to repay a
Protective Advance. At any other time the Administrative Agent may require the
Lenders to fund their risk participations described in Section 2.04(b).

(b) Upon the making of a Protective Advance by the Administrative Agent (whether
before or after the occurrence of a Default), each Lender shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Applicable Percentage. From and after the date, if any, on
which any Lender is required to fund its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Protective Advance.

SECTION 2.05. Swingline Loans. (a) The Administrative Agent, the Swingline
Lender and the Revolving Lenders agree that in order to facilitate the
administration of this Agreement and the other Loan Documents, promptly after
the Borrower Representative requests an ABR Borrowing, the Swingline Lender may
elect to have the terms of this Section 2.05(a) apply to such Borrowing Request
by advancing, on behalf of the Revolving Lenders and in the amount requested,
same day funds to the Borrowers, on the applicable Borrowing date to the Funding
Account(s) (each such Loan made solely by the Swingline Lender pursuant to this
Section 2.05(a) is referred to in this Agreement as a “Swingline Loan”), with
settlement among them as to the Swingline Loans to take place on a periodic
basis as set forth in Section 2.05(c). Each Swingline Loan shall be subject to
all the terms and conditions applicable to other ABR Loans funded by the
Revolving Lenders, except that all payments thereon shall be payable to the
Swingline Lender solely for its own account. In addition, the Borrowers hereby
authorize the Swingline Lender to, and the Swingline Lender shall, subject to
the terms and conditions set forth herein (but without any further written
notice from the Borrowers required), not later than 2:00 p.m., Chicago time, on
each Business Day, make available to the Borrowers by means of a credit to the
Funding Account, the proceeds of a Swingline Loan to the extent necessary to pay
items to be drawn on any cash management account of the Borrowers that day (as
determined based on notice from the Administrative Agent). The aggregate amount
of Swingline Loans outstanding at any time shall not exceed $30,000,000. The
Swingline Lender shall not make any Swingline Loan if the requested Swingline
Loan exceeds Availability (before giving effect to such Swingline Loan). All
Swingline Loans shall be ABR Borrowings.

(b) Upon the making of a Swingline Loan (whether before or after the occurrence
of a Default and regardless of whether a Settlement has been requested with
respect to such Swingline Loan), each Revolving Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the Swingline Lender without recourse or warranty, an undivided
interest and participation in such Swingline Loan in proportion to its
Applicable Percentage of the Total Revolving Commitment. The Swingline Lender
may, at any time, require the Revolving Lenders to fund their participations.
From and after the date, if any, on which any Revolving Lender is required to
fund its participation in any Swingline Loan purchased hereunder, the
Administrative Agent shall promptly distribute to such Lender, such Lender’s
Applicable Percentage of all payments of principal and interest and all proceeds
of Collateral received by the Administrative Agent in respect of such Loan.

(c) The Administrative Agent, on behalf of the Swingline Lender, shall request
settlement (a “Settlement”) with the Revolving Lenders on at least a weekly
basis or on any date that the

 

36



--------------------------------------------------------------------------------

Administrative Agent elects, by notifying the Revolving Lenders of such
requested Settlement by facsimile, telephone, or e-mail no later than 12:00
noon, Chicago time, on the date of such requested Settlement (the “Settlement
Date”). Each Revolving Lender (other than the Swingline Lender, in the case of
the Swingline Loans) shall transfer the amount of such Revolving Lender’s
Applicable Percentage of the outstanding principal amount of the applicable Loan
with respect to which Settlement is requested to the Administrative Agent, to
such account of the Administrative Agent as the Administrative Agent may
designate, not later than 2:00 p.m., Chicago time, on such Settlement Date.
Settlements may occur during the existence of a Default and whether or not the
applicable conditions precedent set forth in Section 4.02 have then been
satisfied. Such amounts transferred to the Administrative Agent shall be applied
against the amounts of the Swingline Lender’s Swingline Loans and, together with
Swingline Lender’s Applicable Percentage of such Swingline Loan, shall
constitute Revolving Loans of such Revolving Lenders, respectively. If any such
amount is not transferred to the Administrative Agent by any Revolving Lender on
such Settlement Date, the Swingline Lender shall be entitled to recover such
amount on demand from such Lender together with interest thereon as specified in
Section 2.07.

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower Representative may request the
issuance of Letters of Credit for its own account or for the account of another
Borrower, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Availability Period.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrowers to, or entered into by
the Borrowers with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative shall
hand deliver or facsimile (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (prior to 1:00 p.m., Chicago time, at least
three Business Days (or such shorter period as may be agreed by the Borrower
Representative and the Issuing Bank) prior to the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the applicable Borrower also shall
submit a letter of credit application on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrowers shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed $60,000,000 and
(ii) the total Revolving Exposures shall not exceed the lesser of (A) the Total
Revolving Commitment and (B) the Borrowing Base then in effect.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the

 

37



--------------------------------------------------------------------------------

Revolving Lenders, the Issuing Bank hereby grants to each Revolving Lender, and
each Revolving Lender hereby acquires from the Issuing Bank, a participation in
such Letter of Credit equal to such Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrowers on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrowers for any reason. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Revolving Commitments, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrowers shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 3:00 p.m., Chicago time, on the Business Day that the Borrower
Representative receives notice of such LC Disbursement, if such notice is
received prior to 1:00 p.m., Chicago time, on such Business Day (or, if the
Borrower Representative receives notice of such LC Disbursement after 1:00 p.m.,
Chicago time, on any Business Day, by 1:00 p.m., Chicago time, on the next
following Business Day); provided that the Borrowers may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with an ABR Borrowing or
Swingline Loan in an equivalent amount. Unless the Borrowers otherwise specify,
each such payment automatically will be financed with a Swingline Loan in an
equivalent amount, subject to the satisfaction of the conditions set forth in
Section 4.02. To the extent any such payment is financed with an ABR Borrowing
or a Swingline Loan, the Borrowers’ obligation to make such payment shall be
discharged and replaced by the resulting ABR Borrowing or Swingline Loan (or the
applicable portion thereof). If the Borrowers fail to make such payment when
due, the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from the Borrowers in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Revolving Lender shall pay to the Administrative
Agent an amount equal to its Applicable Percentage of the payment then due from
the Borrowers, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrowers pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Revolving Lenders and the Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse the Issuing Bank for any LC Disbursement (other than the
funding of ABR Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Borrowers of their obligation to
reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrowers’ joint and several obligation to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit

 

38



--------------------------------------------------------------------------------

against presentation of a draft or other document that does not comply with the
terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder. Neither
the Administrative Agent, the Revolving Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrowers to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrowers to the extent permitted by applicable law) suffered by
any Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the applicable Borrower by telephone (confirmed by
facsimile) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrowers of their obligation
to reimburse the Issuing Bank and the Revolving Lenders with respect to any such
LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrowers shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrowers reimburse such LC Disbursement, at the
rate per annum then applicable to ABR Loans; provided that if the Borrowers fail
to reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.13(d) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Revolving Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Revolving Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower Representative, the Administrative
Agent, the Issuing Bank to be replaced and the successor Issuing Bank. The
Administrative Agent shall notify the Revolving Lenders of any such replacement
of the Issuing Bank. At the time any such replacement shall become effective,
the Borrowers shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters

 

39



--------------------------------------------------------------------------------

of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives notice
from the Administrative Agent or the Required Lenders demanding the deposit of
cash collateral pursuant to this paragraph, the Borrowers shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
(for the benefit of the Secured Holders) (the “LC Collateral Account”), an
amount in cash equal to 105% of the Letter of Credit Shortfall as of such date;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Borrower described in paragraph (h) or
(i) of Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account and the Borrowers hereby grant
the Administrative Agent (for the benefit of the Secured Holders) a security
interest in the LC Collateral Account. Other than any interest earned on the
investment of such deposits, which investments shall be in the form of Permitted
Investments selected by the Company and at the Borrowers’ risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of the Required Lenders), be
applied to satisfy other Secured Obligations. If the Borrowers are required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrowers within three Business Days after all such Events of
Default have been cured or waived.

(k) Existing Letters of Credit. On the Effective Date, each Existing Letter of
Credit shall, automatically and without further action, be deemed to be a Letter
of Credit that has been issued hereunder as of the Effective Date for all
purposes hereunder and under the other Loan Documents. Without limiting the
foregoing (i) each such Existing Letter of Credit shall be included in the
calculation of LC Exposure, (ii) all liabilities of the Borrowers with respect
to such Existing Letters of Credit shall constitute Obligations and (iii) each
Lender shall have reimbursement obligations with respect to such Existing
Letters of Credit as provided in this Section 2.06. Any Existing Letter of
Credit that is renewed or extended shall be issued by the Issuing Bank.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 3:00 p.m., Chicago time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders in an amount equal to such Lender’s Applicable Percentage;
provided that Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the Borrower
Representative by promptly crediting the amounts so received, in like funds, to
the Funding Account(s); provided that ABR Loans made to finance the
reimbursement of (i) an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the Issuing Bank and (ii) a Protective
Advance shall be retained by the Administrative Agent.

 

40



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
applicable Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation, or (ii) in the case of
the Borrowers, the interest rate applicable to ABR Loans. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower Representative may elect to
convert such Borrowing to a Borrowing of a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower Representative may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Borrowings or Protective Advances, which may not be converted or
continued.

(b) To make an election pursuant to this Section, the Borrower Representative
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if the Borrowers
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Interest Election Request in
a form approved by the Administrative Agent and signed by the Borrower
Representative.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrower and the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to paragraphs
(iii) and (iv) below shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

41



--------------------------------------------------------------------------------

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower Representative fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower Representative, then,
so long as an Event of Default is continuing, (i) no outstanding Revolving
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

SECTION 2.09. Termination of Revolving Commitments; Increase in Revolving
Commitments. (a) Unless previously terminated, all the Revolving Commitments
shall terminate on the Maturity Date.

(b) The Borrowers may at any time terminate the Revolving Commitments upon
(i) the payment in full in cash of all outstanding Loans and LC Disbursements,
together with accrued and unpaid interest thereon, (ii) the cancellation and
return of all outstanding Letters of Credit (or alternatively, with respect to
each such Letter of Credit, deposit in the LC Collateral Account cash equal to
105% of the LC Exposure as of such date in accordance with Section 2.06(j) (or,
with the consent of the Administrative Agent and the Issuing Bank, a back-up
standby letter of credit equal to 105% of the LC Exposure as of such date or the
inclusion of such Letters of Credit in a credit facility that refinances the
Obligations outstanding under this Agreement)), (iii) the payment in full in
cash of the accrued and unpaid fees, and (iv) the payment in full in cash of all
reimbursable expenses and other Secured Obligations (other than Unliquidated
Obligations) together with accrued and unpaid interest thereon.

(c) The Borrower Representative shall notify the Administrative Agent of any
election to terminate the Revolving Commitments under paragraph (b) of this
Section at least two Business Days prior to the effective date of such
termination, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower
Representative pursuant to this Section shall be irrevocable; provided that a
notice of termination of the Revolving Commitments delivered by the Borrower
Representative may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower Representative (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination of the Revolving Commitments shall be permanent.

(d) The Borrowers shall have the right to increase the Total Revolving
Commitment by obtaining additional Revolving Commitments, either from one or
more of the Lenders or another lending institution provided that (i) any such
request for an increase shall be in a minimum amount of $10,000,000 or in an
integral multiple of $5,000,000 in excess thereof, (ii) the Borrower
Representative, on behalf of the Borrower, may make a maximum of five such
requests, (iii) the Administrative Agent has approved the identity of any such
new Lender, such approval not to be unreasonably withheld, (iv) any such new
Lender assumes all of the rights and obligations of a “Lender” hereunder,
(v) any such additional Revolving Commitments shall be on the same terms as the
other Revolving Commitments and (vi) the procedures described in Section 2.09(e)
have been satisfied.

 

42



--------------------------------------------------------------------------------

(e) Any amendment hereto for such an increase or addition shall be in form and
substance satisfactory to the Administrative Agent and shall only require the
written signatures of the Administrative Agent, the Borrowers and the Lender(s)
being added or increasing their Revolving Commitment, subject only to the
approval of all Lenders if any such increase would cause the Total Revolving
Commitment to exceed $350,000,000. As a condition precedent to such an increase,
the Borrower Representative shall deliver to the Administrative Agent a
certificate of each Borrower (with sufficient copies for each Lender) signed by
an authorized officer of such Borrower (i) certifying and attaching the
resolutions adopted by such Borrower approving or consenting to such increase,
and (ii) in the case of the Borrowers, certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Article III and the other Loan Documents are true and correct in all material
respects (provided that such representations and warranties shall be true in all
respects if they are already qualified by a materiality standard), except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date, and (B) no Default exists.

(f) Within a reasonable time after the effective date of any increase, the
Administrative Agent shall, and is hereby authorized and directed to, revise the
Revolving Commitment Schedule to reflect such increase and shall distribute such
revised Revolving Commitment Schedule to each of the Lenders and the Borrowers,
whereupon such revised Revolving Commitment Schedule shall replace the then
current Revolving Commitment Schedule and become part of this Agreement. On the
Business Day following any such increase, all outstanding ABR Loans shall be
reallocated among the Lenders (including any newly added Lenders) in accordance
with the Lenders’ respective revised Applicable Percentages. Eurodollar Loans
shall not be reallocated among the Lenders prior to the expiration of the
applicable Interest Period in effect at the time of any such increase.

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt. (a) The
Borrowers hereby unconditionally promise to pay (i) to the Administrative Agent
for the account of each Lender the then unpaid principal amount of each
Revolving Loan on the Maturity Date and (ii) to the Administrative Agent the
then unpaid amount of each Protective Advance on the earlier of the Maturity
Date and demand by the Administrative Agent.

(b) On each Business Day during a Dominion Trigger Period, the Administrative
Agent shall apply an amount equal to the ledger balance in the Collection
Deposit Account on such Business Day or the immediately preceding Business Day
(at the discretion of the Administrative Agent) first, to prepay any Protective
Advances that may be outstanding, pro rata; second, to prepay the Swingline
Loans; and third, pro rata, to prepay the Revolving Loans (without a
corresponding reduction in the Revolving Commitments) and if an Event of Default
has occurred and is continuing, deposit in the LC Collateral Account cash in an
amount equal to 105% of the Letter of Credit Shortfall Amount.

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(d) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrowers to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

 

43



--------------------------------------------------------------------------------

(e) The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.

(f) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.11. Prepayment of Loans. (a) The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (e) of this Section.

(b) In the event and on such occasion that the total Revolving Exposure exceeds
the lesser of (i) the Total Revolving Commitment and (ii) the Borrowing Base,
the Borrowers shall promptly repay the Revolving Loans, the LC Exposure and/or
the Swingline Loans to the extent required to eliminate such excess; provided
that any such payments shall be applied first, to pay outstanding Protective
Advances, second, to pay outstanding Swingline Loans, third, to pay outstanding
Revolving Loans, fourth, to pay LC Disbursements and fifth, if an Event of
Default shall have occurred and be continuing, to cash collateralize the Letters
of Credit.

(c) During a Dominion Trigger Period, in the event and on each occasion that any
Net Proceeds are received by or on behalf of any Borrower in respect of any
Prepayment Event, the Borrowers shall, immediately after such Net Proceeds are
received by any Borrower, prepay the Obligations as set forth in Section 2.11(d)
below in an aggregate amount equal to 100% of such Net Proceeds to the extent
that such Obligations are then outstanding.

(d) All such amounts pursuant to Section 2.11(c) shall be applied first, to
prepay any Protective Advances that may be outstanding, pro rata, and second, to
prepay the Revolving Loans (including Swing Line Loans) without a corresponding
reduction in the Revolving Commitment and thereafter, if an Event of Default
shall have occurred and be continuing, to cash collateralize any outstanding
Letter of Credit.

(e) The Borrower Representative shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by facsimile) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 12:00 noon, Chicago time,
three Business Days before the date of prepayment, or (ii) in the case of
prepayment of an ABR Borrowing, not later than 1:00 p.m., Chicago time, on the
date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Revolving Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.

 

44



--------------------------------------------------------------------------------

SECTION 2.12. Fees. (a) The Borrowers agree to pay, from and including the
Effective Date to but excluding the date on which each Lender’s Revolving
Commitment terminates, to the Administrative Agent, for the pro rata account of
each Lender (based upon the average daily amount of the Available Revolving
Commitment of each such Lender), a commitment fee which shall accrue at a rate
equal to 0.50% per annum of the average daily unused portion of the Total
Revolving Commitment during the calendar month in respect of which such
commitment fee is being paid; provided, however, such commitment fee shall
accrue at a rate equal to 0.375% per annum if the average daily used portion of
the Total Revolving Commitment during the calendar month in respect of which the
commitment fee is being paid is greater than 33.3% of the Total Revolving
Commitment. Accrued commitment fees shall be payable in arrears on the first
Business Day of each calendar month and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed.

(b) The Borrowers agree to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Revolving Commitment terminates and the date on which such Revolving Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting fee,
which shall accrue at the rate of 0.125% per annum on the average daily amount
of the LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of each calendar month shall be payable on the first Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
14 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed.

(c) The Borrowers agree to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrowers and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

 

45



--------------------------------------------------------------------------------

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Each Protective Advance shall bear interest at the Alternate Base Rate plus
the Applicable Rate for Revolving Loans plus (if any Event of Default has
occurred and is continuing) 2%.

(d) Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, the Administrative Agent or the Required Lenders may, at their
option, by notice to the Borrower Representative (which notice may be revoked at
the option of the Required Lenders notwithstanding any provision of Section 9.02
requiring the consent of “each Lender affected thereby” for reductions in
interest rates), declare that (i) all Loans shall bear interest at 2% plus the
rate otherwise applicable to such Loans as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amounts outstanding hereunder,
such amount shall accrue at 2% plus the rate applicable to such fee or other
obligation as provided hereunder (or, if no such interest rate is specified, at
a rate of interest equal to 2% plus the rate otherwise applicable to ABR Loans).

(e) Accrued interest on each Loan (for ABR Loans, accrued through the last day
of the prior calendar month) shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Revolving Commitments;
provided that (i) interest accrued pursuant to paragraph (d) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Revolving Loan prior to the end of
the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day, but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurodollar Borrowing shall be ineffective, and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

 

46



--------------------------------------------------------------------------------

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
(or any participation therein) or any Letter of Credit (or any participation
therein);

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrowers will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 14 days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower Representative of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the Issuing
Bank’s intention to claim compensation therefor; provided, further, that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

 

47



--------------------------------------------------------------------------------

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.09(c) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower Representative
pursuant to Section 2.19, then, in any such event, the Borrowers shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate (without including the Applicable Margin in such calculation) that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower Representative and shall be conclusive absent manifest error.
The Borrowers shall pay such Lender the amount shown as due on any such
certificate within 14 days after receipt thereof.

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrowers hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes; provided that if the Borrowers shall be required to
deduct any Indemnified Taxes from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or Issuing Bank (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrowers shall make such deductions and (iii) the Borrowers
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with Requirements of Law.

(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with Requirements of Law.

(c) Without duplication of their obligation to pay amounts on account of
Indemnified Taxes and Other Taxes pursuant to Section 2.17(a) and (b), the
Borrowers shall jointly and severally indemnify the Administrative Agent, each
Lender and the Issuing Bank, within 14 days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of the Borrowers
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower Representative by a
Lender or the Issuing Bank, or by the Administrative Agent on its own behalf or
on behalf of a Lender or the Issuing Bank, shall be conclusive absent manifest
error.

(d) Each Lender and the Issuing Bank shall indemnify the Borrowers and the
Administrative Agent, within 10 days after written demand therefor, against any
and all Taxes and any

 

48



--------------------------------------------------------------------------------

and all related losses, claims, liabilities, penalties, interest and reasonable
expenses (including the fees, charges and disbursements of any counsel for the
Borrower or the Administrative Agent) incurred by or asserted against the
Borrowers or the Administrative Agent by any Governmental Authority as a result
of the failure by such Lender or the Issuing Bank, as the case may be, to
deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered to the Borrowers or the Administrative
Agent pursuant to Section 2.17(f). Each Lender and the Issuing Bank hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the Issuing Bank, as the case may be, under
this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this Section 2.17(d).

(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrowers to a Governmental Authority, the Borrower Representative shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(f) (i) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which any Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement or other Loan Document shall deliver to the
Borrower Representative (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law, such properly completed and executed
documentation prescribed by Requirements of Law or reasonably requested by the
Borrower Representative as will permit such payments to be made without
withholding or at a reduced rate.

(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Borrower Representative and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Borrower Representative or
the Administrative Agent or if the Lender’s factual or legal circumstances have
changed since it last provided the form, rendering such form obsolete or
incorrect, but only if such Foreign Lender is legally entitled to do so),
whichever of the following is applicable:

(A) duly completed copies of Internal Revenue Service Form W–8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(B) duly completed copies of Internal Revenue Service Form W–8ECI,

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate, in
substantially the form of Exhibit F, or any other form approved by the
Administrative Agent, to the effect that such Foreign Lender is not (A) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of such Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (y) duly completed copies of Internal
Revenue Service Form W–8BEN, or

 

49



--------------------------------------------------------------------------------

(D) any other form prescribed by applicable Requirements of Law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable Requirements of Law to permit such Borrower to
determine the withholding or deduction required to be made.

(iii) If a payment made to a Lender under this Agreement would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower Representative and the Administrative Agent, at
the time or times prescribed by law and at such time or times reasonably
requested by the Borrower Representative or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower Representative or the Administrative Agent
as may be necessary for the Borrower Representative and the Administrative Agent
to comply with their obligations under FATCA, to determine that such Lender has
or has not complied with such Lender’s obligations under FATCA and, as
necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.17(f)(iii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(g) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of or credit against any Taxes paid by any
Borrower or as to which it has been indemnified by the Borrowers or with respect
to which the Borrowers have paid additional amounts pursuant to this
Section 2.17, it shall pay over such refund or the amount of such credit to the
Borrowers (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrowers under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such refund
or credit) within 30 days of the receipt of such amount; provided, that the
Borrowers, upon the request of the Administrative Agent or such Lender, agree to
repay the amount paid over to the Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrowers or any other Person.

SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(a) The Borrowers shall make each payment required to be made by them hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 2:00
p.m., Chicago time, on the date when due, in immediately available funds,
without set off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 10 South Dearborn Street, 22nd Floor, Chicago, Illinois, except
payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

 

50



--------------------------------------------------------------------------------

(b) Any proceeds of Collateral received by the Administrative Agent after an
Event of Default has occurred and is continuing and the Administrative Agent so
elects or the Required Lenders so direct shall be applied ratably first, to pay
any fees, indemnities, or expense reimbursements including amounts then due to
the Administrative Agent and the Issuing Bank from the Borrowers (other than in
connection with Banking Services or Swap Obligations), second, to pay any fees
or expense reimbursements then due to the Lenders from the Borrowers (other than
in connection with Banking Services or Swap Obligations), third, to pay interest
due in respect of the Protective Advances, fourth, to pay the principal of the
Protective Advances, fifth, to pay interest then due and payable on the
Swingline Loans, sixth, to pay principal on the Swingline Loans, seventh, to pay
interest then due and payable on the Loans (other than the Protective Advances
and Swingline Loans), eighth, to prepay principal on the Loans (other than the
Protective Advances and Swingline Loans) and unreimbursed LC Disbursements
ratably, ninth, to deposit in the LC Collateral Account cash collateral equal to
105% of the sum of the LC Exposure to be held as cash collateral for such
Obligations, tenth, to payment of any amounts owing with respect to Secured
Obligations consisting of Banking Services and Swap Obligations, and eleventh,
to the payment of any other Secured Obligation due to any Lender Party by the
Borrowers. Notwithstanding anything to the contrary contained in this Agreement,
unless so directed by the Borrower Representative, or unless an Event of Default
is in existence, neither the Administrative Agent nor any Lender shall apply any
payment which it receives to any Eurodollar Loan, except (a) on the expiration
date of the Interest Period applicable to any such Eurodollar Loan or (b) in the
event, and only to the extent, that there are no outstanding ABR Loans, in any
such event, the Borrowers shall pay the break funding payment required in
accordance with Section 2.16. The Administrative Agent and the Lenders shall
have the continuing and exclusive right to apply and reverse and reapply any and
all such proceeds and payments to any portion of the Secured Obligations.

(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by
the Borrower Representative pursuant to Section 2.03 or a deemed request as
provided in this Section or may be deducted from any deposit account of any
Borrower maintained with the Administrative Agent. Each Borrower hereby
irrevocably authorizes (i) the Administrative Agent to make a Borrowing for the
purpose of paying each payment referred to in the preceding sentence and agrees
that all such amounts charged shall constitute Loans (including Swingline Loans,
but such a Borrowing may only constitute a Protective Advance if it is to
reimburse costs, fees and expenses as described in Section 9.03) and that all
such Borrowings shall be deemed to have been requested pursuant to Sections
2.03, 2.04 or 2.05, as applicable and (ii) the Administrative Agent to charge
any deposit account of any Borrower maintained with the Administrative Agent for
each payment of principal, interest and fees as it becomes due hereunder or any
other amount due under the Loan Documents.

(d) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased

 

51



--------------------------------------------------------------------------------

and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrowers pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant. Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the Borrower
Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due. In such event,
if the Borrowers have not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05, 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and apply any such amounts to, any future funding obligations of
such Lender under such Sections; application of amounts pursuant to (i) and
(ii) above shall be made in such order as may be determined by the
Administrative Agent in its discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender or the Issuing Bank requests compensation under Section 2.15,
or if the Borrowers are required to pay any additional amount to any Lender, the
Issuing Bank or any Governmental Authority for the account of any Lender or the
Issuing Bank pursuant to Section 2.17, then such Lender or the Issuing Bank
shall use reasonable efforts to designate a different lending office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender or the Issuing Bank, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender or the Issuing Bank to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or the Issuing Bank. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment).

(b) If any Lender or the Issuing Bank requests compensation under Section 2.15,
or if the Borrowers are required to pay any additional amount to any Lender, the
Issuing Bank or any Governmental Authority for the account of any Lender or the
Issuing Bank pursuant to Section 2.17, or if any Lender or the Issuing Bank
becomes a Defaulting Lender, then the Borrowers may, at their sole

 

52



--------------------------------------------------------------------------------

expense and effort, upon notice to such Lender, the Issuing Bank and the
Administrative Agent, require such Lender or the Issuing Bank to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrowers shall have received the prior written consent of the Administrative
Agent and the Issuing Bank, which consent shall not unreasonably be withheld,
conditioned or delayed, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. No Lender nor the Issuing Bank shall be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender, the Issuing Bank or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

(b) the Revolving Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 9.02), provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender;

(c) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:

(i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (x) the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Revolving Commitments and (y) the conditions set forth in Section 4.02
are satisfied at such time; and

(ii) if the reallocation described in paragraph (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize such Defaulting Lender’s LC Exposure (after
giving effect to any partial reallocation pursuant to paragraph (i) above) in
accordance with the procedures set forth in Section 2.06(j) for so long as such
LC Exposure is outstanding;

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to Section 2.20(c), the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

 

53



--------------------------------------------------------------------------------

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
Section 2.20(c), then the fees payable to the Lenders pursuant to Sections
2.12(a) and (b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; or

(v) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to Section 2.20(c), then, without prejudice to any rights
or remedies of the Issuing Bank or any Lender hereunder, all facility fees that
otherwise would have been payable to such Defaulting Lender (solely with respect
to the portion of such Defaulting Lender’s Commitment that was utilized by such
LC Exposure) and letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until such LC Exposure is cash collateralized and/or reallocated;

(d) the Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless it is satisfied that the related exposure will be 100%
covered by the Commitments of the non-Defaulting Lenders and/or cash collateral
will be provided by the Borrowers in accordance with Section 2.20(c), and
participating interests in any such newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.20(c)(i) (and Defaulting Lenders shall not participate therein); and

(e) in the event and on the date that each of the Administrative Agent, the
Borrowers, the Issuing Bank and the Swingline Lender reasonably agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Swingline Exposure and LC Exposure of the other
Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders (other than Swingline Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.

SECTION 2.21. Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by the Administrative Agent
or such Lender. The provisions of this Section 2.21 shall be and remain
effective notwithstanding any contrary action which may have been taken by the
Administrative Agent or any Lender in reliance upon such payment or application
of proceeds. The provisions of this Section 2.21 shall survive the termination
of this Agreement.

ARTICLE III

Representations and Warranties

Each Borrower represents and warrants to the Lender Parties that:

SECTION 3.01. Organization; Powers. Each of the Borrowers is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so,

 

54



--------------------------------------------------------------------------------

individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Borrower’s organizational powers and have been duly authorized by all necessary
organizational actions and, if required, actions by equity holders. The Loan
Documents to which each Borrower is a party have been duly executed and
delivered by such Borrower and each constitutes a legal, valid and binding
obligation of such Borrower, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents; (b) will not violate any
Requirement of Law applicable to any Borrower; (c) will not violate or result in
a default under any material indenture, agreement or other instrument binding
upon any Borrower or its assets, or give rise to a right under any such material
indenture, agreement or other instrument (other than a Loan Document) to require
any payment to be made by any Borrower; and (d) will not result in the creation
or imposition of any Lien on any asset of any Borrower, except Liens created
pursuant to the Loan Documents.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lender Parties copies of, or has provided the
Administrative Agent with an electronic link to the copies that have been made
available through its website or that have been filed with the SEC via EDGAR,
its consolidated balance sheet and statements of income, stockholders equity and
cash flows (i) as of and for the 2008, 2009 and 2010 Fiscal Years, audited by
Deloitte & Touche LLP, independent public accountants, and (ii) as of and for
the Fiscal Month ended July 31, 2011. Such financial statements present fairly,
in all material respects, the financial condition and results of operations and
cash flows of the Company and the Subsidiaries as of such dates and for such
periods in accordance with GAAP, subject to year end audit adjustments and the
absence of footnotes in the case of the statements referred to in clause (ii).

(b) No event, change or condition has occurred that has had, or could reasonably
be expected to have, a Material Adverse Effect, since December 31, 2010.

SECTION 3.05. Properties. (a) As of the Effective Date, Schedule 3.05(a) sets
forth the address of each parcel of material real property that is owned or
leased by each Borrower. Each of such leases and subleases is valid and
enforceable in accordance with its terms and is in full force and effect, and,
to the knowledge of the Borrowers, no material default by any party to any such
lease or sublease exists. Except as set forth on Schedule 3.05(a), each of the
Borrowers has good and indefeasible title to, or valid leasehold interests in,
all its material real and personal property, free of all Liens other than
Permitted Liens.

(b) Each of the Borrowers owns, or is licensed to use, all material trademarks,
tradenames, copyrights, patents and other intellectual property necessary to its
business as currently conducted, a correct and complete list of which, as of the
date of this Agreement, is set forth on Schedule 3.05(b), and the use thereof by
the Borrowers does not infringe in any material respect upon the rights of any
other Person, and the Borrowers’ rights thereto are not subject to any licensing
agreement or similar arrangement.

 

55



--------------------------------------------------------------------------------

SECTION 3.06. Litigation and Environmental Matters. (a) Except for the Disclosed
Matters, there are no actions, suits or proceedings by or before any arbitrator
or Governmental Authority pending against or, to the knowledge of any of the
Borrowers, threatened against or affecting the Borrowers (i) which could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
this Agreement or the Transactions.

(b) Except for the Disclosed Matters, (i) no Borrower has received notice of any
claim with respect to any Environmental Liability or knows of any basis for any
Environmental Liability and (ii) and except with respect to any other matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, no Borrower (A) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law or (B) has become subject
to any Environmental Liability.

SECTION 3.07. Compliance with Laws and Agreements. Each of the Borrowers, to its
knowledge, is in compliance with all Requirements of Law applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.08. Investment Company Status. No Borrower nor any of the Subsidiaries
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of the Borrowers has timely filed or caused to be
filed all Federal and all state and other material Tax returns and reports
required to have been filed and has paid or caused to be paid all Federal and
all state and other material Taxes required to have been paid by it, except
Taxes that are being contested in good faith by appropriate proceedings and for
which such Borrower has set aside on its books adequate reserves. No tax Liens
(other than Permitted Encumbrances) have been filed and no claims are being
asserted with respect to any such Taxes.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The funding target under each Plan (based
on the actuarial assumptions specified for funding purposes pursuant to ERISA
Section 303(h) in such Plan’s most recent actuarial valuation report) did not,
as of the date of the most recently ended plan year, exceed by more than
$20,000,000 the current value (within the meaning of Section 3(26) of ERISA) of
the assets of such Plan allocable to such benefits in accordance with Title IV
of ERISA, as determined for the most recent valuation date for such Plan using
the actuarial assumptions as set forth in such report, and the sum of the
funding targets for all Plans (based on the actuarial assumptions specified for
funding purposes pursuant to ERISA Section 303(h) in such Plan’s most recent
actuarial valuation report) did not, as of the date of the most recently ended
plan year, exceed by more than $20,000,000 the fair market value of the assets
of all such Plans.

SECTION 3.11. Disclosure. Each Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
Subsidiary is subject, and all other matters known to it, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect. Neither the Information Memorandum nor any of the other reports,
financial statements, certificates or other information furnished by or on
behalf of any Borrower to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement or any other Loan Document (as modified
or supplemented by other information so furnished), when taken as a whole,
contains any material misstatement of fact or omits to state any material fact
necessary to make the

 

56



--------------------------------------------------------------------------------

statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, (a) the Borrowers represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time
delivered and, if such projected financial information was delivered prior to
the Effective Date, as of the Effective Date, and (b) it is understood and
agreed that uncertainty is inherent in any forecasts or projections and no
assurances can be given by the Borrowers of the future achievement of such
performance.

SECTION 3.12. Material Agreements. As of the Effective Date, all material
agreements and contracts to which any Borrower is a party or is bound and which,
under Requirements of Law, would be required to be filed with the SEC, are
either (a) filed as exhibits to, or incorporated by reference in, the reports of
the Company that were filed with the SEC, prior to the Effective Date, or
(b) are listed on Schedule 3.12. No Borrower is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in (i) any material agreement to which it is a party or (ii) any
agreement or instrument evidencing or governing Indebtedness.

SECTION 3.13. Solvency. (a) Both before and immediately after the consummation
of the Transactions to occur on the Effective Date, (i) the fair value of the
assets of each Borrower, at a fair valuation, will exceed its debts and
liabilities, subordinated, contingent or otherwise; (ii) the present fair
saleable value of the property of each Borrower will be greater than the amount
that will be required to pay the probable liability of its debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) each Borrower will be able to pay
its debts and liabilities, subordinated, contingent or otherwise, as such debts
and liabilities become absolute and matured; and (iv) no Borrower will have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date. The amount of contingent liabilities at any time shall be
computed as the amount that, in light of all facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

(b) No Borrower intends to, or will permit any of the Subsidiaries to, and no
Borrower believes that it or any of the Subsidiaries will, incur debts beyond
its ability to pay such debts as they mature, taking into account the timing of
and amounts of cash to be received by it or any such Subsidiary and the timing
of the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.

SECTION 3.14. Insurance. Schedule 3.14 sets forth a description of all insurance
maintained by or on behalf of the Borrowers as of the Effective Date. All
policies of insurance of any kind or nature owned by or issued to any of the
Borrowers, including without limitation, policies of life, fire, theft, product
liability, public liability, property damage, other casualty, employee fidelity,
workers’ compensation, employee health and welfare, title, property and
liability insurance are in full force and effect and are of a nature and provide
such coverage as is customarily carried by companies of the size and character
of the Borrowers.

SECTION 3.15. Capitalization and Subsidiaries. Schedule 3.15 (as updated from
time to time by the Company) sets forth (a) a correct and complete list of the
name and relationship to the Company of each and all of the other Borrowers,
(b) a true and complete listing of each class of each of the Borrowers’
authorized Equity Interests (other than the Company’s), of which all of such
issued shares are validly issued, outstanding, fully paid and non-assessable,
and owned beneficially and of record by the Persons identified on Schedule 3.15,
and (c) the type of entity of each Borrower. All of the issued and outstanding
Equity Interests of a Subsidiary owned by any Borrower have been duly authorized
and issued and are fully paid and non-assessable (to the extent such concepts
are relevant with respect to such ownership interests).

 

57



--------------------------------------------------------------------------------

SECTION 3.16. Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
in favor of the Administrative Agent (for the benefit of the Secured Holders)
and such Liens constitute perfected and continuing Liens on the Collateral,
securing the Secured Obligations, enforceable against the applicable Borrower,
and having priority over all other Liens on the Collateral except in the case of
(a) Permitted Liens, to the extent any such Permitted Liens would have priority
over the Liens in favor of the Administrative Agent (for the benefit of the
Secured Holders), pursuant to any Requirement of Law or any applicable agreement
that is permitted hereunder and (b) Liens on personal Property perfected only by
possession (including possession of any certificate of title) to the extent the
Administrative Agent has not obtained or does not maintain possession of such
Collateral.

SECTION 3.17. Employment Matters. As of the Effective Date, there are no
strikes, lockouts or slowdowns against any Borrower or any of the Subsidiaries
pending or, to the knowledge of the Borrowers, threatened. The hours worked by
and payments made to employees of any Borrower or any of the Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters. All payments due
from and payable by any Borrower in accordance with Requirements of Law, on
account of wages and employee health and welfare insurance and other benefits,
have been paid at or within such time as required by such Requirements of Law,
or, to the extent required by such Requirements of Law, accrued as a liability
on the books of such Borrower.

SECTION 3.18. Common Enterprise. The successful operation and condition of each
of the Borrowers is dependent on the continued successful performance of the
functions of the group of the Borrowers as a whole and the successful operation
of each of the Borrowers is dependent on the successful performance and
operation of each other Borrower. Each Borrower expects to derive benefit (and
its board of directors or other governing body has determined that it may
reasonably be expected to derive benefit), directly and indirectly, from
(a) successful operations of each of the other Borrowers and (b) the credit
extended by the Lender Parties to the Borrowers hereunder, both in their
separate capacities and as members of the group of companies. Each Borrower has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Borrower is within its purpose, will
be of direct and indirect benefit to such Borrower, and is in its best interest.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02) to the satisfaction of each Lender:

(a) Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include PDF or facsimile
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement and (ii) duly executed copies (or PDF or
facsimile copies) of the Loan Documents and such other certificates, documents,
instruments and agreements as the Administrative Agent shall reasonably request
in connection with the

 

58



--------------------------------------------------------------------------------

transactions contemplated by this Agreement and the other Loan Documents,
including any promissory notes requested by a Lender pursuant to Section 2.10
payable to the order of each such requesting Lender and a written opinion of the
Borrowers’ counsel, addressed to the Administrative Agent, the Issuing Bank and
the Lenders in substantially the form of Exhibit B.

(b) Financial Statements and Projections. The Lender Parties shall have received
(i) (A) audited consolidated financial statements of the Borrowers for the 2008,
2009 and 2010 Fiscal Years and (B) unaudited interim consolidated financial
statements of the Borrowers for the Fiscal Month ended July 31, 2011, and such
financial statements shall not, in the reasonable judgment of the Administrative
Agent, reflect any material adverse change in the consolidated financial
condition of the Borrowers, as reflected in the financial statements or
projections contained in the Information Memorandum; and (ii) satisfactory
projections prepared on a monthly basis for the 2012 Fiscal Year and on an
annual basis for the remaining period through and including Fiscal Year 2016.

(c) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Borrower, dated the Effective Date and executed by its Secretary or
Assistant Secretary, which shall (A) certify the resolutions of its Board of
Directors, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the Financial Officers and any other
officers of such Borrower authorized to sign the Loan Documents to which it is a
party, and (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each Borrower certified by the
relevant authority of the jurisdiction of organization of such Borrower and a
true and correct copy of its bylaws or operating, management or partnership
agreement, and (ii) a long form good standing certificate for each Borrower from
its jurisdiction of organization.

(d) Closing Date Certificate. The Administrative Agent shall have received a
certificate, signed by the chief financial officer of the Borrower
Representative and dated the Effective Date (i) stating that no Default has
occurred and is continuing, (ii) stating that the representations and warranties
contained in Article III are true and correct in all material respects as of
such date (provided that each such representation and warranty shall be true and
correct in all respects to the extent that it is already qualified by a
materiality standard), and (iii) certifying any other factual matters as may be
reasonably requested by the Administrative Agent.

(e) Fees. The Lender Parties shall have received all fees required to be paid,
and all expenses for which invoices have been presented (including the
reasonable fees and expenses of legal counsel of the Administrative Agent), on
or before the Effective Date. All such amounts will be paid with proceeds of
Loans made on the Effective Date and will be reflected in the funding
instructions given by the Borrower Representative to the Administrative Agent on
or before the Effective Date.

(f) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where assets of the Borrowers
are located, and such search shall reveal no Liens on any of the assets of the
Borrowers except for Permitted Liens or Liens discharged on or prior to the
Effective Date pursuant to a pay-off letter or other documentation satisfactory
to the Administrative Agent.

(g) Pay-Off Letter. The Administrative Agent shall have received satisfactory
evidence (i) of the pay-off of all Existing Loans that are not deemed
outstanding hereunder and (ii) the termination of all Liens on Collateral (other
than Liens on property of the Borrowers forming a part of the Collateral in
favor of the Administrative Agent (for the benefit of the Secured Holders)).

 

59



--------------------------------------------------------------------------------

(h) Funding Accounts. The Administrative Agent shall have received a notice
setting forth the deposit account(s) of the Borrowers (the “Funding Accounts”)
to which the Administrative Agent is authorized by the Borrowers to transfer the
proceeds of any Borrowings requested or authorized pursuant to this Agreement.

(i) Control Agreements. The Administrative Agent shall have received each
Deposit Account Control Agreement and Lock Box Agreement required to be provided
pursuant to Section 4.10 of the Security Agreement.

(j) Solvency. The Administrative Agent shall have received a solvency
certificate from a Financial Officer of each Borrower.

(k) Borrowing Base Certificate. The Agents shall have received a Borrowing Base
Certificate which calculates the Borrowing Base as of the end of the calendar
month immediately preceding the Effective Date.

(l) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Collateral Documents or
under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent
(for the benefit of the Secured Holders) a valid and perfected, first priority
Lien on the Collateral described therein, prior and superior in right to any
other Person (other than Permitted Liens), shall be in proper form for filing,
registration or recordation.

(m) [RESERVED]

(n) Corporate Structure. The corporate structure, capital structure, other debt
instruments (including the Convertible Notes), material accounts and governing
documents of the Borrower and the Subsidiaries, to the extent reasonably related
to the Transactions, shall be acceptable to the Administrative Agent.

(o) Insurance. The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance evidencing compliance with the
terms of Section 5.09.

(p) Appraisals; Field Exams. The Administrative Agent shall have received
satisfactory appraisals of Inventory and Equipment and field exams from
appraisers satisfactory to the Administrative Agent; provided that, in the sole
discretion of the Administrative Agent, such appraisals and field exams may be
delivered after the Effective Date.

(q) Equipment. The Administrative Agent shall have received a complete and
accurate listing from the Borrowers describing the Equipment included in the
PP&E Component.

(r) Due Diligence. The Administrative Agent and its counsel shall have completed
all legal due diligence to the extent reasonably related to the Transactions.

(s) Tax Withholding. The Administrative Agent shall have received a properly
completed and signed IRS Form W-8 or W-9, as applicable, for each Borrower.

 

60



--------------------------------------------------------------------------------

(t) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent or its counsel may have reasonably
requested.

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects (provided that such
representations and warranties shall be true in all respects if they are already
qualified by a materiality standard) on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) After giving effect to any Borrowing or the issuance of any Letter of
Credit, Availability is not less than zero.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section.

Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraph (a) or (b) of this Section, unless otherwise directed by the Required
Lenders, the Administrative Agent may, but shall have no obligation to, continue
to make Loans and an Issuing Bank may, but shall have no obligation to, issue or
cause to be issued any Letter of Credit for the ratable account and risk of
Lenders from time to time if the Administrative Agent believes that making such
Loans or issuing or causing to be issued any such Letter of Credit is in the
best interests of the Lenders.

ARTICLE V

Affirmative Covenants

Until all the Revolving Commitments have expired or been terminated and the
Secured Obligations have been indefeasibly paid or satisfied as provided in
Section 2.09(b), each Borrower executing this Agreement covenants and agrees,
jointly and severally with all of the other Borrowers, in favor of the Lender
Parties that:

SECTION 5.01. Financial Statements; Borrowing Base and Other Information. The
Borrowers will furnish to the Administrative Agent (for delivery to each
Lender):

(a) on or before the date upon which the Company’s annual report on Form 10-K is
required to be filed with the SEC (and in any event within 105 days after the
end of each Fiscal Year), the Company’s (i) audited consolidated balance sheet
and related statements of income, stockholders’ equity and cash flows, showing
the financial condition of the Company and the Subsidiaries on a consolidated
basis as of the close of such Fiscal Year and the results of their

 

61



--------------------------------------------------------------------------------

operations during such Fiscal Year, such consolidated financial statements to be
audited for the Company and the Subsidiaries by Deloitte & Touche LLP or other
independent public accountants of recognized national standing and accompanied
by an audit opinion of such accountants (without (A) a “going concern” or like
qualification, exception or explanatory paragraph and (B) any qualification or
exception as to the scope of such audit) and to be certified by a Financial
Officer of the Company to the effect that such consolidated financial statements
fairly present the financial condition and results of operations of the Company
and the Subsidiaries on a consolidated basis in accordance with GAAP, and
(ii) unaudited consolidating balance sheet and related unaudited consolidating
statements of income as of the close of the fourth Fiscal Quarter and as of the
close of such Fiscal Year, all such consolidating financial statements showing
separately the financial condition of the Company and the Subsidiaries;
provided, however, that any document required to be delivered pursuant to this
Section 5.01(a) shall be deemed to have been furnished to the Administrative
Agent if the Borrowers have provided the Administrative Agent with a link to
such documents that have been made available through their website or that have
been filed with the SEC via EDGAR;

(b) on or before the date upon which the Company’s quarterly report on Form 10-Q
is required to be filed with the SEC (and in any event within 50 days after the
end of each of the first three Fiscal Quarters of the Company), the Company’s
(i) unaudited consolidated balance sheets and related unaudited statements of
income, stockholders’ equity and cash flows, showing the financial condition of
the Company and the Subsidiaries on a consolidated basis as of the close of such
Fiscal Quarter and the results of their operations during such Fiscal Quarter
and the then elapsed portion of the applicable Fiscal Year, certified by a
Financial Officer of the Company as fairly presenting the financial condition
and results of operations of the Company and the Subsidiaries on a consolidated
basis in accordance with GAAP, subject to normal year-end audit adjustments and
the absence of footnotes, and (ii) unaudited consolidating balance sheet and
related unaudited consolidating statements of income as of the close of such
Fiscal Quarter, all such consolidating financial statements showing separately
the financial condition of the Company and the Subsidiaries; provided that any
document required to be delivered pursuant to this Section 5.01(b) shall be
deemed to have been furnished to the Administrative Agent if the Borrowers have
provided the Administrative Agent with a link to such documents that have been
made available through their website or that have been filed with the SEC via
EDGAR;

(c) commencing with the first Fiscal Month following the Effective Date as soon
as available, but no more than 30 days after the end of each Fiscal Month
(unless no Loans are outstanding during such Fiscal Month and during the 30 days
following the end of such Fiscal Month), the unaudited consolidated balance
sheet as of the close of such Fiscal Month and related unaudited consolidated
statements of income and cash flow of the Company and the Subsidiaries during
such Fiscal Month and the Fiscal Year to date period;

(d) (i) concurrently with any delivery of financial statements under paragraph
(a), (b) or (c) above, a certificate of a Financial Officer of the Borrower
Representative in substantially the form of Exhibit D (i) certifying, in the
case of the financial statements delivered under paragraph (b) or (c), as
presenting fairly in all material respects the financial condition and results
of operations of the Company and the Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes, (ii) certifying as to whether a
Default or Event of Default has occurred and, if a Default or Event of Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, and (iii) certifying in the case of the financial
statements delivered under paragraph (c), (A) if Availability is less than
$100,000,000 for any period of five consecutive Business Days during the Fiscal
Month with respect to which such financial statements are delivered, a
reasonably detailed calculation of the Fixed Charge Coverage Ratio and
(B) during any Covenant Trigger Period, compliance with Section 6.12;

 

62



--------------------------------------------------------------------------------

(e) concurrently with any delivery of financial statements under paragraph
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements, if any Default or Event of Default has
occurred and is continuing, specifying the nature thereof and all relevant facts
with respect thereto (which certificate may be limited to the extent required by
accounting rules or guidelines);

(f) as soon as available, but in any event not more than 60 days after the end
of each Fiscal Year, a copy of the plan and forecast (including a projected
consolidated balance sheet, income statement and funds flow statement) of the
Company on a consolidated basis for each month of the then current Fiscal Year
(the “Projections”) in form reasonably satisfactory to the Administrative Agent;

(g) as soon as available but in any event within 15 days of the end of each
calendar month (or within three Business Days of the end of each calendar week
(it being understood that a calendar week ends on Sunday) if Availability is
less than 12.5% of the Total Revolving Commitment then in effect at any time
during such calendar week), as of the last day of the immediately preceding
month, or as of the last day of the immediately preceding week, as the case may
be, a Borrowing Base Certificate which calculates the Borrowing Base as of the
calendar period then ended, together with supporting information in connection
therewith, together with any additional reports with respect to the Borrowing
Base as the Administrative Agent may reasonably request;

(h) as soon as available but in any event within 15 days of the end of each
calendar month (or, in the case of paragraphs (h)(i) and (h)(ii) below, within
three Business Days of the end of each calendar week (it being understood that a
calendar week ends on Sunday) during any Dominion Trigger Period), as of the
period then ended, all delivered electronically in a text formatted file
acceptable to the Administrative Agent:

(i) a detailed aging of the Borrowers’ Accounts (A) including all invoices aged
by invoice date and due date and (B) reconciled to the Borrowing Base
Certificate delivered as of such date prepared in a manner reasonably acceptable
to the Administrative Agent, together with a summary specifying the name,
address, and balance due for each Account Debtor;

(ii) a schedule detailing the Borrowers’ Inventory, in form satisfactory to the
Administrative Agent, (A) by location (showing Inventory in transit, any
Inventory located with a third party under any consignment, bailee arrangement,
or warehouse agreement), by class (raw material, work-in-process and finished
goods), which Inventory shall be valued at the lower of cost (determined on a
first-in, first-out basis) or market and (B) reconciled to the Borrowing Base
Certificate delivered as of such date;

(iii) a summary of categories of Accounts excluded from Eligible Accounts
Receivable and Inventory excluded from Eligible Inventory;

(iv) a reconciliation of the Borrowers’ Accounts and Inventory between the
amounts shown in the Borrowers’ general ledger and financial statements and the
reports delivered pursuant to paragraphs (h)(i) and (h)(ii) above; and

 

63



--------------------------------------------------------------------------------

(v) a schedule identifying any items of Equipment (and their respective Net
Orderly Liquidation Values) that during such period ceased to be included in the
PP&E Component;

(i) as soon as available but in any event within 30 days of the end of each
December 31 and at such other times as may be requested by the Administrative
Agent, a list of all customer addresses, delivered electronically in a text
formatted file acceptable to the Administrative Agent;

(j) promptly after any Borrower obtains knowledge thereof and has reason to
know, notice of a material portion of Eligible Accounts, Eligible Inventory or
Eligible Equipment, as the case may be, becoming ineligible under the Borrowing
Base;

(k) within 30 days of the first Business Day of each March and September, a
certificate of good standing for each Borrower from the appropriate governmental
officer in its jurisdiction of incorporation, formation or organization;

(l) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by any Borrower or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of the SEC, or with any national securities exchange, as
the case may be; provided that any documents required to be delivered pursuant
to this paragraph (l) shall be deemed to have been delivered on the date on
which the Company provides the Administrative Agent a link to where such
documents were filed electronically via EDGAR or such documents have been made
publicly available on its website; and

(m) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender, acting through the Administrative Agent, may
reasonably request.

The Administrative Agent shall deliver to the Lenders all documents that are
received by it pursuant to this Section as provided in Section 9.01(b) or by
posting such documents to Intralinks or an equivalent means of electronic
delivery to which the Lenders have access.

SECTION 5.02. Notices of Material Events. The Borrowers will furnish to the
Administrative Agent (for delivery to each Lender) prompt written notice of the
following:

(a) the occurrence of any Default or Event of Default (which notice shall be
delivered no later than five Business Days after any Borrower has any knowledge
thereof);

(b) receipt of any notice of any governmental investigation or any governmental
or other litigation or proceeding commenced or threatened against any Borrower
that (i) could reasonably be expected to have a Material Adverse Effect,
(ii) contests any tax, fee, assessment, or other governmental charge in excess
of $5,000,000, or (iii) involves any product recall;

(c) any Lien (other than Permitted Liens) or claim made or asserted against
Collateral having a value in excess of $5,000,000;

(d) any loss, damage, or destruction to the Collateral having a book value of
$5,000,000 or more, whether or not covered by insurance;

 

64



--------------------------------------------------------------------------------

(e) any and all default notices received under or with respect to any leased
location or public warehouse where Collateral is located (which shall be
delivered within two Business Days after receipt thereof);

(f) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrowers in an aggregate amount exceeding $5,000,000;

(g) receipt of any notice by a holder of any Equity Interests of any Borrower or
holder of any Material Indebtedness that any default exists with respect thereto
or that any Borrower is not in compliance with the terms thereof; and

(h) any other development, including as a result of any work stoppage, strike or
other labor dispute, that results in, or could reasonably be expected to result
in, a Material Adverse Effect.

The Administrative Agent shall deliver to the Lenders all documents that are
received by it pursuant to this Section as provided in Section 9.01(b) or by
posting such documents to Intralinks or an equivalent means of electronic
delivery to which the Lenders have access. Each notice delivered under this
Section shall be accompanied by a statement of a Financial Officer or other
executive officer of the Borrower Representative setting forth in reasonable
detail the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. Each Borrower will (a) do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, qualifications, licenses, permits,
franchises, governmental authorizations, intellectual property rights, licenses
and permits material to the conduct of its business, and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except (i) if (A) in the reasonable business judgment of the Company,
it is in the best economic interest of the Borrowers, taken as a whole, not to
preserve and maintain such rights, privileges, qualifications, permits, licenses
and franchises, and (B) such failure to preserve the same could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect, and (ii) as
otherwise permitted in connection with sales of assets permitted by
Section 6.05; and (b) carry on and conduct its business in substantially the
same manner and in substantially the same fields of enterprise as it is
presently conducted.

SECTION 5.04. Payment of Obligations. Each Borrower will pay or discharge all
Material Indebtedness and all other material liabilities and obligations,
including material Taxes, before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) such Borrower has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties. Each Borrower will keep and maintain
all property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted.

SECTION 5.06. Books and Records; Inspection Rights. Each Borrower will (a) keep
proper books of record and account in accordance with GAAP in which full, true
and correct entries are made of all dealings and transactions in relation to its
business and activities and (b) permit any representatives designated by the
Administrative Agent or any Lender (including employees of the Administrative
Agent, any Lender or any consultants, accountants, lawyers and appraisers
retained by the

 

65



--------------------------------------------------------------------------------

Administrative Agent), upon reasonable prior notice, to visit during regular
business hours and inspect its properties, to examine and make extracts from its
books and records for the purpose of verifying the accuracy of the various
reports delivered by the Borrowers to the Administrative Agent, and to discuss
its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
The Borrowers acknowledge that the Administrative Agent, after exercising its
rights of inspection, may prepare and distribute to the Lenders certain Reports
pertaining to the Borrowers’ assets for internal use by the Administrative Agent
and the Lenders.

SECTION 5.07. Compliance with Laws. Each Borrower will comply in all material
respects all Requirements of Law applicable to it or its property, except any of
the foregoing relating to Environmental Laws, which compliance is subject to
Section 5.10.

SECTION 5.08. Use of Proceeds. The proceeds of the Loans and Letters of Credit
will be used only (a) to repay amounts outstanding under the Existing Credit
Agreement, (b) for general corporate purposes (including Permitted Acquisitions
and, subject to the restrictions contained in Section 6.08, repurchases of
shares of common stock of the Company) of the Borrowers in the ordinary course
of business and (c) to pay any related transaction costs, fees and expenses. No
part of the proceeds of any Loan and no Letter of Credit will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X.

SECTION 5.09. Insurance. Each Borrower will maintain with financially sound and
reputable carriers acceptable to the Administrative Agent in its Permitted
Discretion (including, consistent with past practice, insurance companies
affiliated with the Company), insurance with respect to their properties and
business (including business interruption insurance, fire insurance and public
liability insurance) in such amounts, of such character and against such risks
acceptable to the Administrative Agent in its Permitted Discretion and as are
usually maintained by companies engaged in the same or similar business or
having comparable properties, and in any case having a coverage which is not
materially less than the insurance of such type maintained by the Borrowers on
the Effective Date, provided that no Borrower will use or permit any property to
be used in any manner which might render inapplicable any such insurance
coverage. All property insurance covering Collateral maintained by the Borrowers
shall name the Administrative Agent as sole loss payee. All liability insurance
maintained by the Borrowers shall name the Administrative Agent as additional
insured. All such property and liability insurance shall further provide for at
least 30 days’ prior written notice (10 days’ prior written notice with respect
to cancellation for non-payment of premium or at the request of the insured) to
the Administrative Agent of the cancellation or substantial modification
thereof. The Borrowers will furnish to the Lenders, promptly upon request of the
Administrative Agent, information in reasonable detail as to the insurance so
maintained.

SECTION 5.10. Environmental Covenant. Each Borrower will:

(a) use and operate all of their respective facilities and properties in
material compliance with all Environmental Laws, keep all necessary permits,
approvals, certificates, licenses, and other authorizations required by
applicable Environmental Laws relating to environmental matters in effect from
time to time, and remain in material compliance therewith, and handle all
Hazardous Materials in material compliance with all applicable Environmental
Laws;

(b)(i) as soon as possible and in any event not later than 15 Business Days
after any Borrower becomes aware of the receipt thereof, notify the
Administrative Agent and provide copies of all written claims, complaints,
notices, or inquiries by a Governmental Authority, or any Person which has
commenced a legal proceeding against any of the Borrowers, relating to material
non-compliance by any of the Borrowers with, or material potential liability of
any of the Borrowers under, Environmental Laws; and

 

66



--------------------------------------------------------------------------------

(ii) with reasonable diligence cure all environmental defects and conditions
which are the subject of any actions and proceedings against any of the
Borrowers relating to compliance with Environmental Laws, except to the extent
such actions and proceedings (or the obligation of any of the Borrowers to cure
such defects and conditions) are stayed or are being contested by any of the
Borrowers or in good faith by appropriate proceedings; and

(c) provide such information, access and certifications which the Administrative
Agent may reasonably request from time to time to evidence compliance with this
Section 5.10.

SECTION 5.11. Appraisals. At any time that the Administrative Agent requests,
the Borrowers will provide the Administrative Agent with appraisals or updates
thereof of their Inventory from an appraiser selected and engaged by the
Administrative Agent, and prepared on a basis satisfactory to the Administrative
Agent, such appraisals and updates to include, without limitation, information
required by applicable Requirements of Law. The Borrowers shall reimburse the
Administrative Agent for all reasonable charges, costs and expenses related to
one appraisal during each calendar year; provided that if at any time during any
calendar year Availability is less than 20% of the Total Revolving Commitment,
the Borrowers shall reimburse the Administrative Agent for all reasonable
charges, costs and expenses related to a second appraisal during such calendar
year; and provided, further, that there shall be no limitation on the number or
frequency of appraisals that shall be at the sole expense of the Borrowers if
any Default or Event of Default shall have occurred and be continuing. Unless
otherwise approved by the Required Lenders, the Administrative Agent agrees to
conduct at least one appraisal of the Borrowers’ Inventory each calendar year.
The Borrowers shall reimburse the Administrative Agent for all reasonable
charges, costs and expenses related to the initial appraisals of the equipment
included in the PP&E Component.

SECTION 5.12. Field Examinations. At any time that the Administrative Agent
requests, the Borrowers will allow the Administrative Agent to conduct field
examinations or updates thereof to ensure the adequacy of Collateral included in
any Borrowing Base and related reporting and control systems, and prepared on a
basis satisfactory to the Administrative Agent, such field examinations and
updates to include, without limitation, information required by applicable
Requirements of Law. The Borrowers shall reimburse the Administrative Agent for
all reasonable charges, costs and expenses related to one field examination
during each calendar year; provided that if at any time during any calendar year
Availability is less than 20% of the Total Revolving Commitment, the Borrowers
shall reimburse the Administrative Agent for all reasonable charges, costs and
expenses related to a second field examination during such calendar year; and
provided, further, that there shall be no limitation on the number or frequency
of field examinations that shall be at the sole expense of the Borrowers if any
Default or Event of Default shall have occurred and be continuing.

SECTION 5.13. Depository Banks. Each of the Borrowers will maintain one or more
of the Lenders or other banks that are acceptable to the Administrative Agent as
its principal depository bank, including for the maintenance of operating,
administrative, cash management, collection activity, and other deposit accounts
for the conduct of its business.

SECTION 5.14. Additional Collateral; Further Assurances. (a) Subject to
applicable Requirements of Law, each Borrower shall cause each of its domestic
Significant Subsidiaries formed or acquired after the date of this Agreement to
become a Borrower by executing the Joinder Agreement set forth as Exhibit E
hereto (the “Joinder Agreement”). Upon execution and delivery thereof, each such

 

67



--------------------------------------------------------------------------------

Person (i) shall automatically become a Borrower and hereunder and thereupon
shall have all of the rights, benefits, duties, and obligations in such capacity
under the Loan Documents and (ii) will grant Liens to the Administrative Agent
(for the benefit of the Secured Holders) in any property of such Borrower which
constitutes Collateral.

(b) Without limiting the foregoing, each Borrower will execute and deliver, or
cause to be executed and delivered, to the Administrative Agent such documents,
agreements and instruments, and will take or cause to be taken such further
actions (including the filing and recording of financing statements) and other
documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all at the expense of the Borrowers.

ARTICLE VI

Negative Covenants

Until all the Revolving Commitments have expired or been terminated and the
Secured Obligations have been indefeasibly paid or satisfied, as the case may
be, as provided in Section 2.09(b), each Borrower executing this Agreement
covenants and agrees, jointly and severally with all of the other Borrowers, in
favor of the Lender Parties that:

SECTION 6.01. Indebtedness. No Borrower will create, incur or suffer to exist
any Indebtedness, except:

(a) the Secured Obligations;

(b) Indebtedness existing on the Effective Date hereof and set forth in Schedule
6.01(b), and extensions, renewals and replacements of any such Indebtedness in
accordance with paragraph (f) hereof;

(c) Indebtedness of any Borrower to any other Borrower; provided that such
Indebtedness shall be subordinated to the Secured Obligations on terms
reasonably satisfactory to the Administrative Agent;

(d) Guarantees by any Borrower of Indebtedness of any other Borrower or any
Subsidiary; provided that (i) the Indebtedness so Guaranteed is permitted by
this Section 6.01, (ii) Guarantees by any Borrower of Indebtedness of any
Subsidiary that is not a Borrower shall be subject to Section 6.04 and
(iii) Guarantees permitted under this paragraph (d) shall be subordinated to the
Secured Obligations of the applicable Borrower on the same terms to the extent
that the Indebtedness so Guaranteed is subordinated to the Secured Obligations;

(e) Indebtedness of any Borrower set forth in Schedule 6.01(e) that was incurred
to finance the acquisition, construction or improvement of any fixed or capital
assets (whether or not constituting purchase money Indebtedness), including
Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness in accordance with paragraph (f) hereof;

 

68



--------------------------------------------------------------------------------

(f) Indebtedness which represents an extension, refinancing, replacement or
renewal of any of the Indebtedness described in paragraphs (b) and (e) hereof;
provided that (i) the principal amount of such Indebtedness is not increased,
(ii) any Liens securing such Indebtedness are not extended to any additional
property of any Borrower, (iii) no Borrower that is not originally obligated
with respect to repayment of such Indebtedness is required to become obligated
with respect thereto, (iv) such extension, refinancing, replacement or renewal
does not result in a shortening of the average weighted maturity of the
Indebtedness so extended, refinanced, replaced or renewed, (v) the terms of any
such extension, refinancing, replacement or renewal are not less favorable to
the obligor thereunder than the original terms of such Indebtedness and (vi) if
the Indebtedness that is refinanced, renewed or extended was subordinated in
right of payment to the Secured Obligations, then the terms and conditions of
the refinancing, renewal, replacement or extension Indebtedness must include
subordination terms and conditions that are at least as favorable to the
Administrative Agent and the Lenders as those that were applicable to the
refinanced, renewed, or extended Indebtedness;

(g) Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

(h) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and similar obligations, in each case provided in the ordinary
course of business;

(i) Indebtedness in respect of obligations pursuant to any Permitted Commodity
Swap Agreement;

(j) Indebtedness in respect of advance payments by customers under purchase
contracts in the ordinary course of business by the applicable Borrower;

(k) Indebtedness owed to any Lender or Affiliate thereof in respect of any
Banking Services Obligations;

(l) Indebtedness incurred by any Borrower under Swap Agreements entered into in
accordance with Section 6.07;

(m) other Indebtedness incurred after the Effective Date in an aggregate
principal amount, together with the aggregate consideration for all sale and
leaseback transactions consummated after the Effective Date, not exceeding
$75,000,000 at any time outstanding, plus at any time so long as (i) Pro Forma
Availability in effect at the time any such Indebtedness is incurred or sale and
leaseback transaction is consummated is equal or greater than $50,000,000 and
(ii) the Pro Forma Fixed Charge Coverage Ratio for the Test Period in effect at
the time such Indebtedness is incurred or sale and leaseback transaction is
consummated is equal to or greater than 1.25:1.00, an additional aggregate
amount of $50,000,000 at any time outstanding; provided that the (A) aggregate
principal amount of Indebtedness and consideration for all sale and leaseback
transactions of the Borrowers permitted by this paragraph (n) shall not, in any
event, exceed $125,000,000 at any time outstanding and (B) to the extent any
such Indebtedness is secured by any property or assets of the Borrowers,
(x) such security shall not attach to all or any part of the Collateral and
(y) to the extent reasonably requested by the Administrative Agent, the holders
of such secured Indebtedness shall enter into an intercreditor agreement with
respect thereto; and

 

69



--------------------------------------------------------------------------------

(n) unsecured Indebtedness in an unlimited amount, so long as at the time any
such unsecured Indebtedness is incurred, after giving effect to any such
unsecured Indebtedness, Availability is an amount equal to at least 17.5% of the
Total Revolving Commitment.

The amounts permitted by paragraphs (b) and (m) shall not include those
obligations under operating leases that are required to be reclassified, in
accordance with GAAP, as Capital Lease Obligations.

SECTION 6.02. Liens. No Borrower will create, incur, assume or permit to exist
any Lien on any Collateral, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:

(a) Liens created pursuant to any Loan Document;

(b) Permitted Encumbrances;

(c) any Lien on any Collateral existing on the Effective Date and set forth in
Schedule 6.02; provided that (i) such Lien shall not apply to any other property
or asset forming a part of the Collateral and (ii) such Lien shall secure only
those obligations which it secures on the date hereof and extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof;

(d) any Lien existing on any Collateral (other than Accounts, Inventory and
Equipment) prior to the acquisition thereof by any Borrower, including as a
result of merger or consolidation with any Borrower that is permitted pursuant
to Section 6.03, or existing on any Collateral (other than Accounts and
Inventory) of any Person that becomes a Borrower after the date hereof prior to
the time such Person becomes a Borrower; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition, merger or
consolidation or such Person becoming a Borrower and (ii) such Lien shall secure
only those obligations which it secures on the date of such acquisition or the
date such Person becomes a Borrower and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;

(e) Liens of a collecting bank arising in the ordinary course of business under
Section 4 210 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon; and

(f) Liens securing a judgment for the payment of money and not constituting an
Event of Default under paragraph (k) of Article VII.

Notwithstanding the foregoing, none of the Permitted Liens may at any time
attach to any Borrower’s Accounts or Inventory, other than those permitted under
paragraph (a) of the definition of Permitted Encumbrance, paragraph (a) above
and, in the case of Inventory only, Liens of landlords and warehousemen that
arise in the ordinary course of business under the Requirements of Law and
secure obligations not overdue by more than 30 days or are being contested in
compliance with Section 5.04.

SECTION 6.03. Fundamental Changes. No Borrower will merge into or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Event of Default shall have occurred
and be continuing (i) any Borrower may dissolve, merge or liquidate with or into
any other Borrower and (ii) Subsidiary may merge into any Borrower in a
transaction in which such Borrower is the surviving corporation.

 

70



--------------------------------------------------------------------------------

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. No
Borrower will purchase, hold or acquire (including pursuant to any merger) any
Equity Interests, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit, whether through
purchase of assets, merger or otherwise, or make a deposit or advance payment
for any such purchase, holding, acquisition or other transaction (all the
foregoing, “Investments”), except:

(a) Permitted Investments;

(b) Investments in existence on the date of this Agreement and described in
Schedule 6.04, together with modifications, extensions and renewals thereof;

(c) Investments by the Borrowers in Equity Interests in their respective
Subsidiaries;

(d) loans or advances made by any Borrower to any other Borrower; provided that
the amount of such loans and advances made by Subsidiaries that are not
Borrowers shall be subordinated to the Secured Obligations on terms reasonably
satisfactory to the Administrative Agent;

(e) Guarantees constituting Indebtedness permitted by Section 6.01;

(f) loans or advances made by a Borrower to its employees in the ordinary course
of business consistent with past practices for travel and entertainment
expenses, relocation costs and similar purposes up to a maximum of $2,000,000 in
the aggregate at any one time outstanding;

(g) subject to Sections 4.2(a) and 4.4 of the Security Agreement, notes payable,
or stock or other securities issued by Account Debtors to a Borrower pursuant to
negotiated agreements with respect to settlement of such Account Debtor’s
Accounts in the ordinary course of business, consistent with past practices;

(h) Investments in the form of Swap Agreements permitted by Section 6.07;

(i) Investments of any Person existing at the time such Person becomes a
Borrower or consolidates or merges with a Borrower (including in connection with
a Permitted Acquisition) so long as such investments were not made in
contemplation of such Person becoming a Borrower or of such merger;

(j) Investments received in connection with the dispositions of assets permitted
by Section 6.05;

(k) Permitted Acquisitions and down payments or escrow deposits made in respect
of a transaction that would be a Permitted Acquisition; provided that on the
date any such down payment or escrow deposit is made, Availability after giving
effect to such down payment or escrow deposit must be greater than 17.5% of the
Total Revolving Commitment;

(l) loans or advances to directors, officers or employees of any Borrower, the
proceeds of which are concurrently used to purchase Equity Interests in a
Borrower;

 

71



--------------------------------------------------------------------------------

(m) advances and loans to, and Investments in, any Subsidiary or Affiliate of
the Borrowers in the ordinary course of business consistent with past practices,
so long as before and after giving effect to any such advance, loan or
Investment, no Event of Default has occurred and is continuing and Availability
is an amount equal to at least 17.5% of the Total Revolving Commitment;

(n) Investments in the form of advance payments in connection with any Permitted
Commodity Swap Agreement;

(o) Investments in respect of, including by way of contributions to, the VEBA
Trusts pursuant to agreements reached during the Company’s bankruptcy under
chapter 11, title 11 of the U.S. Code;

(p) Investments constituting deposits described in paragraphs (c) and (d) of the
definition of the term “Permitted Encumbrances”; and

(q) other Investments not to exceed $5,000,000 in the aggregate at any time
outstanding.

SECTION 6.05. Asset Sales. No Borrower will sell, transfer, lease or otherwise
dispose of any asset, including any Equity Interest owned by it, except:

(a) sales, transfers and dispositions of (i) Inventory in the ordinary course of
business, and (ii) used, obsolete, worn out or surplus equipment or property in
the ordinary course of business;

(b) sales, transfers and dispositions to any other Borrower;

(c) sales, transfers and dispositions of accounts receivable in connection with
the compromise, settlement or collection thereof;

(d) sales, transfers and dispositions of Permitted Investments;

(e) sale and leaseback transactions permitted by Section 6.06;

(f) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of any Borrower;

(g) non-exclusive licenses of intellectual property in the ordinary course of
business;

(h) if no Default or Event of Default has occurred and is continuing or would
result therefrom, sales, transfers and other dispositions of the Designated
Asset Sales; and

(i) sales, transfers and other dispositions of assets (other than the sale of
Equity Interests that would result in a Change of Control) that are not
permitted by any other paragraph of this Section, provided that the aggregate
fair market value of all assets sold, transferred or otherwise disposed of in
reliance upon this paragraph (i) shall not exceed $50,000,000 during any Fiscal
Year of the Company;

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (b), (h) and (i) above) shall
be made for fair value and at least 75% of the consideration therefor shall be
in cash or assets that can be readily converted into cash without discount
within 90 days thereafter.

 

72



--------------------------------------------------------------------------------

SECTION 6.06. Sale and Leaseback Transactions. No Borrower will enter into any
arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property sold or transferred, except for any such sale of any fixed or capital
assets by any Borrower that is made for cash consideration in an amount not less
than the fair value of such fixed or capital asset and is consummated within 90
days after such Borrower acquires or completes the construction of such fixed or
capital asset; provided that the aggregate consideration for all transactions
permitted under this Section 6.06, together with the aggregate principal amount
of Indebtedness incurred by the Borrower pursuant to Section 6.01(m), shall not
exceed the amounts set forth in Section 6.01(m).

SECTION 6.07. Swap Agreements. No Borrower will enter into any Swap Agreement,
except (a) Swap Agreements entered into to hedge or mitigate risks to which any
Borrower has actual exposure (other than those in respect of Equity Interests of
any Borrower), and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of any Borrower, and (c) Permitted
Commodity Swap Agreements.

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness. (a) No
Borrower will declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except (i) each Borrower may declare and pay dividends with respect to its
common stock payable solely in additional shares of its common stock, and, with
respect to its preferred stock, payable solely in additional shares of such
preferred stock or in shares of its common stock; (ii) any Borrower (other than
the Company) may declare and pay dividends ratably with respect to their Equity
Interests; (iii) any Borrower may make Restricted Payments to any other Borrower
that is its direct parent; (iv) the Company may settle amounts payable in excess
of the principal amount upon conversions of the Convertible Notes in cash with
amounts the Company receives in settlements under the Company Call Options;
(v) the Company may settle stock options and the Warrants in common stock of the
Company upon conversion; and (vi) the Company may make Restricted Payments if no
Default or Event of Default has occurred and is continuing or would result
therefrom in an unlimited amount during any period of time if Pro Forma
Availability at the time the relevant Restricted Payment is made is greater than
17.5% of the Total Revolving Commitment or there are no Revolving Loans
outstanding (in each case, both immediately before and after giving effect to
the making of any such Restricted Payment).

(b) No Borrower will make or agree to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on any Indebtedness, or any payment or
other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness,
except:

(i) payment of Indebtedness created under the Loan Documents;

(ii) payment of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness, other than payments in respect of the
Subordinated Indebtedness prohibited by the subordination provisions thereof;

(iii) Capital Lease Obligations permitted by Section 6.01(e); and

 

73



--------------------------------------------------------------------------------

(iv) any prepayment of Indebtedness in connection with the cancellation,
termination or unwinding of any Permitted Commodity Swap Agreement or Swap
Agreement permitted pursuant to Section 6.07;

(v) payment of principal and, if applicable, conversion value on any portion of
Convertible Notes whose holders exercise any right to put or to cash convert
such Indebtedness to any Borrower prior to the maturity of the Convertible Notes
and any purchase of the Convertible Notes by the Company prior to the maturity
of the Convertible Notes to the extent permitted under Section 6.08(a); and

(vi) if no Default or Event of Default has occurred and is continuing or would
result therefrom, prepayments or repurchases of Indebtedness (other than in
respect of the Convertible Notes) (A) in an unlimited amount if there are no
Revolving Loans outstanding (both immediately before and after giving effect to
the making of any such prepayment or repurchase of Indebtedness) and (B) in an
aggregate amount not to exceed $30,000,000 in any Fiscal Year so long as Pro
Forma Availability at the time the relevant prepayment or repurchase of
Indebtedness is made is greater than 17.5% of the Total Revolving Commitment
(both immediately before and after giving effect to the making of any such
payment of Indebtedness).

SECTION 6.09. Transactions with Affiliates. No Borrower will sell, lease or
otherwise transfer any property or assets material to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
material transactions with, any of its Affiliates, except (a) transactions that
(i) are in the ordinary course of business and (ii) are at prices and on terms
and conditions not less favorable to such Borrower than could be obtained on an
arm’s-length basis from unrelated third parties; (b) transactions between or
among the Borrowers not involving any other Affiliate; (c) any Investment
permitted by Section 6.04(c) or (d); (d) any Indebtedness permitted under
Section 6.01(c); (e) any Restricted Payment permitted by Section 6.08; (f) loans
or advances to employees, officers and directors permitted under Section 6.04;
(g) the payment of reasonable fees to directors of any Borrower who are not
employees of such Borrower, and compensation and employee benefit arrangements
paid to, and indemnities provided for the benefit of, directors, officers or
employees of the Borrowers in the ordinary course of business; and (h) any
issuances of securities or other payments, awards or grants in cash, securities
or otherwise pursuant to, or the funding of, employment agreements, stock
options and stock ownership plans approved by a Borrower’s board of directors.

SECTION 6.10. Restrictive Agreements. No Borrower will directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of such
Borrower to create, incur or permit to exist any Lien upon any of its property
or assets forming a part of the Collateral, or (b) the ability of any Borrower
(other than the Company) to pay dividends or other distributions with respect to
any shares of its Equity Interests or to make or repay loans or advances to any
Borrower or to Guarantee Indebtedness of any Borrower; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by Requirements
of Law or by any Loan Document; (ii) the foregoing shall not apply to
restrictions and conditions imposed on the Borrowers existing on the date hereof
identified on Schedule 6.10 (but shall apply to any extension or renewal of, or
any amendment or modification expanding the scope of, any such restriction or
condition); (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Borrower pending
such sale (provided that such restrictions and conditions apply only to the
Borrower that is to be sold and such sale is permitted hereunder);
(iv) paragraph (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness; and (v) paragraph (a) of the foregoing
shall not apply to customary provisions in leases and other contracts
restricting the assignment thereof.

 

74



--------------------------------------------------------------------------------

SECTION 6.11. Amendment of Material Documents. No Borrower will amend, modify or
waive any of its rights under (a) any agreement relating to any Subordinated
Indebtedness that has the effect of (i) accelerating the date of any payment of
principal or interest thereunder, (ii) increasing the interest rate or fees
payable thereunder or converting any interest payable in kind to current cash
pay interest, (iii) amending, modifying or supplementing the subordination
provisions related thereto or (iv) making any provisions related thereto more
restrictive or burdensome on any Borrower; or (b) any Convertible Notes
Agreement making any provisions related thereto materially more restrictive or
materially more burdensome on any Borrower.

SECTION 6.12. Fixed Charge Coverage Ratio. The Borrowers will not permit the
Fixed Charge Coverage Ratio, as of the last day of any Test Period, to be less
than 1.1:1.0; provided that no Borrower shall be required to comply with this
covenant as of the last day of any Fiscal Month, so long as (a) no Covenant
Trigger Period has occurred and is continuing on the last day of such Fiscal
Month and (b) no Covenant Trigger Period occurs after the last day of such
Fiscal Month and on or prior to the last day of the Fiscal Quarter next ending
following such Fiscal Month.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrowers shall fail to pay any interest on any Loan or any fee or any
other Obligation (other than an amount referred to in paragraph (a) of this
Article) payable pursuant to this Agreement, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of
three Business Days after the date due;

(c) any representation or warranty made or deemed made by or on behalf of any
Borrower in or in connection with this Agreement or any other Loan Document or
any amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any other Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been materially
incorrect when made or deemed made;

(d) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to a Borrower’s
existence), 5.08 or 5.09 or in Article VI or in Article IV or VI of the Security
Agreement;

(e) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those which constitute a default under another Section of this Article), and
such failure shall continue unremedied for a period of (i) five days after the
earlier of any Borrower’s knowledge of such breach or notice thereof from the
Administrative Agent (which notice will be given at the request of any Lender)
if such breach relates to the terms or provisions of Section 5.01, 5.02 (other
than Section 5.02(a)) or 5.06 of this Agreement, (ii) 10 days if such breach
relates to the terms and provisions of the Security Agreement (other than
Article IV or VI of the Security Agreement), or (iii) 30 days after

 

75



--------------------------------------------------------------------------------

the earlier of any Borrower’s knowledge of such breach or notice thereof from
the Administrative Agent (which notice will be given at the request of any
Lender) if such breach relates to terms or provisions of any other Section of
this Agreement or the other Loan Documents;

(f) any Borrower shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness, when
and as the same shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this paragraph (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness; provided, further, that an Event of Default
shall not result under this paragraph (g) solely as a result of any holder of
the Convertible Notes converting its Convertible Note of the Company before the
scheduled maturity date thereof in connection with circumstances that do not
constitute an event of default or a “fundamental change” under the Convertible
Notes Agreements;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Borrower or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any
Borrower or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(i) any Borrower shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in paragraph
(h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
such Borrower or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(j) any Borrower shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 shall be rendered against any Borrower and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of any Borrower to enforce
any such judgment or any Borrower shall fail within 30 days to discharge one or
more non-monetary judgments or orders which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect, which judgments
or orders, in any such case, are not stayed on appeal or otherwise being
appropriately contested in good faith by proper proceedings diligently pursued;

 

76



--------------------------------------------------------------------------------

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of $10,000,000 or more;

(m) a Change in Control shall occur;

(n) the breach of any of the terms or provisions of any Loan Document (other
than this Agreement and the Security Agreement), which default or breach
continues beyond any period of grace therein provided;

(o) the Loan Guaranty shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
the Loan Guaranty, or any Loan Guarantor shall fail to comply with any of the
terms or provisions of the Loan Guaranty to which it is a party, or any Loan
Guarantor shall deny that it has any further liability under the Loan Guaranty
to which it is a party, or shall give notice to such effect;

(p) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any Collateral purported to be
covered thereby, except as permitted by the terms of any Collateral Document, or
any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document, or any Borrower shall fail to
comply with any of the terms or provisions of any Collateral Document;

(q) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Borrower
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms); or

(r) any Borrower is criminally indicted or convicted under any law that may
reasonably be expected to lead to a forfeiture of any property of such Borrower
having a fair market value in excess of $20,000,000;

then, and in every such event (other than an event with respect to the Borrowers
described in paragraph (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take either or both of the following actions, at the same or different times:
(i) terminate the Revolving Commitments, and thereupon the Revolving Commitments
shall terminate immediately, and (ii) declare the Loans and other Obligations
then outstanding to be due and payable in whole (or in part, in which case any
Obligations not so declared to be due and payable may thereafter be declared to
be due and payable), and thereupon the principal of the Loans and other
Obligations so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers;
and in case of any event with respect to the Borrowers described in paragraph
(h) or (i) of this Article, the Revolving Commitments shall automatically
terminate and the unpaid principal of the Loans and other Obligations then
outstanding, together with accrued and unpaid interest thereon and all fees and
other Obligations of the Borrowers accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers. Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent may, and
at the request of the Required Lenders shall, exercise any rights and remedies
provided to the Administrative Agent under the Loan Documents or at law or
equity, including all remedies provided under the UCC.

 

77



--------------------------------------------------------------------------------

ARTICLE VIII

The Administrative Agent; Other Agents

SECTION 8.01. The Administrative Agent.

Each of the Lender Parties hereby irrevocably appoints the Administrative Agent
as its agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf, including execution of
the other Loan Documents, and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrowers or any of the Subsidiaries or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing; (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02); and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Borrower or any of the
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower Representative or a Lender Party, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document; (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document;
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document; (iv) the adequacy, accuracy
or completeness of any information (whether oral or written) set forth or in
connection with any Loan Document; (v) the legality, validity, enforceability,
effectiveness, adequacy or genuineness of any Loan Document or any other
agreement, instrument or document; (vi) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral; or (vii) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any representation, notice, request, certificate,
consent, statement, instrument, document

 

78



--------------------------------------------------------------------------------

or other writing or communication believed by it to be genuine and correct, and
to have been authorized, signed or sent by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to be made or authorized by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower Representative. Upon
any such resignation, the Required Lenders shall have the right to appoint a
successor with the consent of the Company (if such successor is not a Lender).
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may, on behalf of the Lender Parties, appoint a successor Administrative Agent,
which shall be a commercial bank or an Affiliate of any such commercial bank,
which shall be reasonably satisfactory to the Company. Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges,
obligations and duties of the retiring (or retired) Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article,
Sections 2.17(d) and 9.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.

Each Lender Party acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender Party and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender Party also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender Party and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Each Lender Party hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (b) the Administrative
Agent (i) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(ii) shall not be liable for any information contained in any Report; (c) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Borrowers and will rely significantly upon the Borrowers’ books
and records,

 

79



--------------------------------------------------------------------------------

as well as on representations of the Borrowers’ personnel and that the
Administrative Agent undertakes no obligation to update, correct or supplement
the Reports; (d) it will keep all Reports confidential and strictly for its
internal use, and it will not share the Report with any Borrower or any other
Person except as otherwise permitted pursuant to this Agreement; and (e) without
limiting the generality of any other indemnification provision contained in this
Agreement, it will pay and protect, and indemnify, defend, and hold the
Administrative Agent and any such other Person preparing a Report harmless from
and against, the claims, actions, proceedings, damages, costs, expenses, and
other amounts (including reasonable attorney fees) incurred by as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.

SECTION 8.02. Other Agents. The Joint Bookrunners, the Joint Lead Arrangers, the
Documentation Agent and the Syndication Agent shall not have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone or by other
electronic communication (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:

(i) if to any Borrower, to the Borrower Representative at:

Kaiser Aluminum Corporation

27422 Portola Parkway, Suite 200

Foothill Ranch, California 92610-2831

Attention: Office of the Chief Financial Officer

Facsimile No.: (949) 614-1930

(ii) if to the Administrative Agent, the Issuing Bank or the Swingline Lender,
to JPMorgan Chase at:

JPMorgan Chase Bank, N.A.

3 Park Plaza, Suite 900

Mail Code: CA2-4950

Irvine, CA 92614

Attention: Portfolio Manager

Facsimile No.: (949) 471-9872

if to any other Lender, to it at its address or facsimile number set forth in
its Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent; provided that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.

 

80



--------------------------------------------------------------------------------

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II,
to compliance notices or to no Event of Default certificates delivered pursuant
to Section 5.01(d) unless otherwise agreed by the Administrative Agent and the
applicable Lender. The Administrative Agent or the Borrower Representative (on
behalf of the Borrowers) may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that, if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (b)(i) of notification that such notice or
communication is available and identifying the website address therefor.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by any Lender Party
in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the Lender
Parties, hereunder and under any other Loan Document, are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or the
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Lender Party may have had notice or knowledge
of such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders or, (ii) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and each Borrower, with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Revolving
Commitment of any Lender without the written consent of such Lender (provided
that the Administrative Agent may make Protective Advances as set forth in
Section 2.04); (ii) reduce or forgive the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce or forgive any
interest or fees payable hereunder, without the written consent of each Lender
directly affected thereby; (iii) postpone any scheduled date of payment of the
principal amount of any Loan or LC Disbursement, or any date for the payment of
any interest, fees or other Obligations payable hereunder, or reduce the amount
of, waive or excuse any such payment, or postpone the scheduled date of
expiration of the Revolving Commitment, without the written consent of each
Lender directly affected thereby; (iv) change Section 2.18(b) or (d) in a manner
that would alter the manner in which payments are shared or change
Section 2.11(b), in each case without the written consent of each Lender;
(v) increase the advance rates set forth in the definition of “Borrowing Base”
or add new categories of eligible assets, without the written consent of each
Revolving Lender, (vi) change any of the

 

81



--------------------------------------------------------------------------------

provisions of this Section or the definition of “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, (vii) release any Loan Guarantor from its obligation under its Loan
Guaranty (except as otherwise permitted herein or in the other Loan Documents),
without the written consent of each Lender, (viii) except as provided in
paragraphs (c) and (d) of this Section or in any Collateral Document, release
all or substantially all of the Collateral, without the written consent of each
Lender, or (ix) amend the definitions “Dominion Trigger Event”, “Dominion
Release Event”, “Dominion Trigger Period”, “Covenant Trigger Event”, “Covenant
Release Event” or “Covenant Trigger Period”, without the written consent of each
Lender, and provided, further, that no such agreement shall amend, modify or
otherwise affect the rights or duties of any Lender Party hereunder without the
prior written consent of such Lender Party. The Administrative Agent may also
amend the Revolving Commitment Schedule to reflect assignments entered into
pursuant to Section 9.04.

(c) The Lender Parties hereby irrevocably authorize the Administrative Agent, at
its option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Borrowers on any Collateral (i) upon the termination
of all the Revolving Commitments and indefeasible payment or satisfaction of all
the Secured Obligations as provided in Section 2.09(b), (ii) constituting
property being sold, assigned, transferred or otherwise disposed of if the
Borrower disposing of such property certifies to the Administrative Agent that
such sale, assignment, transfer or disposition is made in compliance with the
terms of this Agreement (and the Administrative Agent may rely conclusively on
any such certificate, without further inquiry), (iii) constituting property
leased to a Borrower under a lease which has expired or been terminated in a
transaction permitted under this Agreement, or (iv) as required to effect any
sale or other disposition of such Collateral in connection with any exercise of
remedies of the Administrative Agent and the Lenders pursuant to Article VII.
Except as provided in the preceding sentence, the Administrative Agent will not
release any Liens on Collateral without the prior written authorization of the
Required Lenders; provided that the Administrative Agent may in its discretion,
release its Liens on Collateral valued in the aggregate not in excess of
$2,000,000 during any calendar year without the prior written authorization of
the Required Lenders. Any such release shall not in any manner discharge,
affect, or impair the Obligations or any Liens (other than those expressly being
released) upon (or obligations of the Borrowers in respect of) all interests
retained by the Borrowers, including the proceeds of any sale, all of which
shall continue to constitute part of the Collateral.

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender affected thereby”, the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a “Non-Consenting Lender”), then the Borrowers may elect
to replace a Non-Consenting Lender as a Lender party to this Agreement; provided
that, concurrently with such replacement, (i) another bank or other entity which
is reasonably satisfactory to the Borrowers and the Administrative Agent shall
agree, as of such date, to purchase for cash the Loans and other Obligations due
to the Non-Consenting Lender pursuant to an Assignment and Assumption and to
become a Lender for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Lender to be terminated as of such date and to
comply with the requirements of paragraph (b) of Section 9.04, and (ii) the
Borrowers shall pay to such Non-Consenting Lender in same day funds on the day
of such replacement (A) all interest, fees and other amounts then accrued but
unpaid to such Non-Consenting Lender by the Borrowers hereunder to and including
the date of termination, including without limitation payments due to such
Non-Consenting Lender under Sections 2.15 and 2.17, and (B) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 2.16 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender.

 

82



--------------------------------------------------------------------------------

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication and
distribution (including, without limitation, via the internet or through a
service such as Intralinks) of the credit facilities provided for herein, the
preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions of the Loan Documents (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement, collection or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of pocket expenses incurred in
connection with any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit. Expenses being reimbursed by the Borrowers under
this Section include, without limiting the generality of the foregoing, costs
and expenses incurred in connection with:

(i) subject to Section 5.11, appraisals and insurance reviews;

(ii) subject to Section 5.12, field examinations and the preparation of Reports
based on the fees charged by a third party retained by the Administrative Agent
or the internally allocated fees for each Person employed by the Administrative
Agent with respect to each field examination (such field examination fees shall
be equal, as of the Effective Date, to $125 per hour per examiner plus out of
pocket expenses);

(iii) taxes, fees and other charges for (A) lien searches and (B) filing
financing statements and continuations, and other actions to perfect, protect,
and continue the Administrative Agent’s Liens;

(iv) sums paid or incurred to take any action required of any Borrower under the
Loan Documents that such Borrower fails to pay or take; and

(v) forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.

All of the foregoing costs and expenses may be charged to the Borrowers as
Revolving Loans or to another deposit account, all as described in
Section 2.18(c).

(b) The Borrowers shall, jointly and severally, indemnify each Lender Party and
Related Party thereof (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, incremental taxes, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of any actual or prospective claim, litigation, investigation or
proceeding relating to any of the following, whether based on contract, tort or
any other theory and regardless of whether any Indemnitee is a party thereto
(i) the execution or delivery of the Loan Documents or any agreement or
instrument contemplated thereby, the performance by the parties hereto of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by the Issuing Bank to
honor a demand for payment under a

 

83



--------------------------------------------------------------------------------

Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), or (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by any Borrower or any of their Subsidiaries, or any
Environmental Liability related in any way to any Borrower or any of their
Subsidiaries; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

(c) To the extent that the Borrowers fail to pay any amount required to be paid
by them to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, penalty, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent, the Issuing Bank or
the Swingline Lender in its capacity as such.

(d) To the extent permitted by Requirements of Law, no Borrower shall assert,
and each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by a Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Agents, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:

(A) the Borrower Representative, provided that no consent of the Borrower
Representative shall be required for an assignment to a Lender, an Affiliate of
a Lender, any Approved Fund, a successor-in-interest to a Lender pursuant to a
consolidation, sale or merger or, if an Event of Default has occurred and is
continuing, any other assignee;

 

84



--------------------------------------------------------------------------------

(B) the Administrative Agent; and

(C) the Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
a successor-in-interest to a Lender pursuant to a consolidation, sale or merger,
or an assignment of the entire remaining amount of the assigning Lender’s
Revolving Commitment or Loans, the amount of the Revolving Commitment or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 unless each of
the Borrower Representative and the Administrative Agent otherwise consent;
provided that no such consent of the Borrower Representative shall be required
if an Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the other
Borrowers and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

85



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers and the Lender Parties, shall maintain at one of its offices a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving
Commitment of, and principal amount of the Loans and LC Disbursements owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrowers and the Lender
Parties may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender or Issuing Bank, as the case may be, hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers, the Issuing Bank
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05, 2.06(d) or (e),
2.07(b), 2.18(d), or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Revolving Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrowers, the Agents, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.18(c) as though it were
a Lender. Each Participant shall agree to be subject, on terms reasonably
satisfactory to the Borrower Representative, to the confidentiality provisions
set forth in Section 9.12.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is

 

86



--------------------------------------------------------------------------------

made with the Borrower Representative’s prior written consent. A Participant
that would be a Lender that is not a U.S. Person if it were a Lender shall not
be entitled to the benefits of Section 2.17 unless the Borrower Representative
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 2.17(f) as
though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrowers in the Loan Documents and in the certificates
or other instruments delivered in connection with or pursuant to this Agreement
or any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that any Lender Party may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Revolving Commitments or the
termination of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or PDF transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or

 

87



--------------------------------------------------------------------------------

demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrowers against any of and all the Secured Obligations held by such Lender,
irrespective of whether or not such Lender shall have made any demand under the
Loan Documents and although such obligations may be unmatured. The applicable
Lender shall notify the Borrower Representative and the Administrative Agent of
such set-off or application, provided that any failure to give or any delay in
giving such notice shall not affect the validity of any such set-off or
application under this Section. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have. NOTWITHSTANDING THE FOREGOING, AT ANY TIME THAT ANY
OF THE OBLIGATIONS SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO
LENDER SHALL EXERCISE A RIGHT OF SETOFF, LENDER’S LIEN OR COUNTERCLAIM OR TAKE
ANY COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY
PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT UNLESS IT IS TAKEN WITH
THE CONSENT OF THE LENDERS REQUIRED BY SECTION 9.02 OF THIS AGREEMENT, IF SUCH
SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO SECTIONS 580a, 580b,
580d AND 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF THE
CALIFORNIA CIVIL CODE, IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE
VALIDITY, PRIORITY, OR ENFORCEABILITY OF THE LIENS GRANTED TO THE ADMINISTRATIVE
AGENT PURSUANT TO THE COLLATERAL DOCUMENTS OR THE ENFORCEABILITY OF THE SECURED
OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY LENDER OR ANY SUCH
RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE PARTIES AS REQUIRED ABOVE, SHALL BE
NULL AND VOID. THIS PARAGRAPH SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE
LENDERS.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) The Loan Documents (other than those containing a contrary express choice of
law provision) shall be governed by and construed in accordance with the laws of
the State of New York, but giving effect to federal laws applicable to national
banks.

(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the non-exclusive jurisdiction of any U.S. Federal or New York
State court sitting in the Borough of Manhattan, New York in any action or
proceeding arising out of or relating to any Loan Documents, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Borrower or its properties
in the courts of any jurisdiction.

(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

88



--------------------------------------------------------------------------------

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Lender Parties agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by Requirement of Laws or by any subpoena
or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrowers and their obligations, (g) with
the consent of the Borrower Representative or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to any Lender Party on a non-confidential
basis from a source other than the Borrowers. For the purposes of this Section,
“Information” means all information received from the Borrowers relating to the
Borrowers or their business, operations, assets, liabilities, financial
condition or position, results or operations, or prospects, other than any such
information that is available to any Lender Party on a non-confidential basis
prior to disclosure by the Borrowers. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN 9.12 FURNISHED TO IT
PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

89



--------------------------------------------------------------------------------

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE OTHER BORROWERS
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH
LENDER REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

SECTION 9.13. Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock for
the repayment of the Borrowings provided for herein. Anything contained in this
Agreement to the contrary notwithstanding, neither the Issuing Bank nor any
Lender shall be obligated to extend credit to the Borrowers in violation of any
Requirement of Law.

SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrowers that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrowers, which information includes the names and
addresses of the Borrowers and other information that will allow such Lender to
identify the Borrowers in accordance with the Act.

SECTION 9.15. Disclosure. Each Borrower and each Lender hereby acknowledges and
agrees that the Administrative Agent and/or its Affiliates from time to time may
hold investments in, make other loans to or have other relationships with any of
the Borrowers and their respective Affiliates.

SECTION 9.16. Appointment for Perfection. Each Lender Party hereby appoints each
other Lender Party as its agent for the purpose of perfecting Liens, for the
benefit of the Lender Parties, in assets which, in accordance with Article 9 of
the UCC or any other applicable law can be perfected only by possession. Should
any Lender Party (other than the Administrative Agent) obtain possession of any
such Collateral, such Lender Party shall notify the Administrative Agent
thereof, and, promptly upon the Administrative Agent’s request therefor shall
deliver such Collateral to the Administrative Agent or otherwise deal with such
Collateral in accordance with the Administrative Agent’s instructions.

SECTION 9.17. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans

 

90



--------------------------------------------------------------------------------

or periods shall be increased (but not above the Maximum Rate therefor) until
such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of repayment, shall have been received by such
Lender.

ARTICLE X

Loan Guaranty

SECTION 10.01. Guaranty. Each Loan Guarantor hereby agrees that it is jointly
and severally liable for, and absolutely and unconditionally guarantees to the
Secured Holders, the prompt payment when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, of the Secured
Obligations and all costs and expenses including, without limitation, all court
costs and reasonable attorneys’ and paralegals’ fees (including reasonable
allocated costs of in-house counsel and paralegals) and expenses paid or
incurred by the Secured Holders in endeavoring to collect all or any part of the
Secured Obligations from, or in prosecuting any action against, any Borrower,
any Loan Guarantor or any other guarantor of all or any part of the Secured
Obligations (such costs and expenses, together with the Secured Obligations,
collectively the “Guaranteed Obligations”). Each Loan Guarantor further agrees
that the Guaranteed Obligations may be extended or renewed in whole or in part
without notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal. All terms of this Loan
Guaranty apply to and may be enforced by or on behalf of any domestic or foreign
branch or Affiliate of any Secured Holder that extended any portion of the
Guaranteed Obligations.

SECTION 10.02. Guaranty of Payment. This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require any
Lender Party to sue any Borrower, any other Loan Guarantor, any other guarantor,
or any other Person obligated for all or any part of the Guaranteed Obligations
(each, an “Obligated Party”), or otherwise to enforce its payment against any
collateral securing all or any part of the Guaranteed Obligations.

SECTION 10.03. No Discharge or Diminishment of Loan Guaranty. (a) The
obligations of each Loan Guarantor hereunder are unconditional and absolute and
not subject to any reduction, limitation, impairment or termination for any
reason (other than the indefeasible payment or satisfaction of the Guaranteed
Obligations as provided in Section 2.09(b)), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration, or compromise of
any of the Guaranteed Obligations, by operation of law or otherwise; (ii) any
change in the corporate existence, structure or ownership of any Borrower or any
other guarantor of or other person liable for any of the Guaranteed Obligations;
(iii) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Obligated Party, or their assets or any resulting release or
discharge of any obligation of any Obligated Party; (iv) the existence of any
claim, setoff or other rights which any Loan Guarantor may have at any time
against any Obligated Party, any Secured Holder or any other Person, whether in
connection herewith or in any unrelated transactions; or (v) any law or
regulation of any jurisdiction or any other event affecting any term of a
Guaranteed Obligation.

(b) The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

(c) Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of any Secured Holder to
assert any claim or demand or

 

91



--------------------------------------------------------------------------------

to enforce any remedy with respect to all or any part of the Guaranteed
Obligations; (ii) any waiver or modification of or supplement to any provision
of any agreement relating to the Guaranteed Obligations; (iii) any release,
non-perfection, or invalidity of any indirect or direct security for the
obligations of any Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other guarantor of or other person liable for any of the
Guaranteed Obligations; (iv) any action or failure to act by any Secured Holder
with respect to any collateral securing any part of the Guaranteed Obligations;
or (v) any default, failure or delay, willful or otherwise, in the payment or
performance of any of the Guaranteed Obligations, or any other circumstance,
act, omission or delay that might in any manner or to any extent vary the risk
of such Loan Guarantor or that would otherwise operate as a discharge of any
Loan Guarantor as a matter of law or equity (other than the indefeasible payment
or satisfaction of the Guaranteed Obligations as provided in Section 2.09 (b)).

SECTION 10.04. Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of any Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of any Borrower or any Loan Guarantor, other than the
indefeasible payment or satisfaction of the Guaranteed Obligations as provided
in Section 2.09(b). Without limiting the generality of the foregoing, each Loan
Guarantor irrevocably waives acceptance hereof, presentment, demand, protest
and, to the fullest extent permitted by law, any notice not provided for herein,
as well as any requirement that at any time any action be taken by any person
against any Obligated Party or any other Person. Each Loan Guarantor confirms
that it is not a surety under any state law and shall not raise any such law as
a defense to its obligations hereunder. The Administrative Agent may, at its
election, following the occurrence of an Event of Default, foreclose on any
Collateral held by it by one or more judicial or nonjudicial sales, accept an
assignment of any such Collateral in lieu of foreclosure or otherwise act or
fail to act with respect to any collateral securing all or a part of the
Guaranteed Obligations, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of such Loan Guarantor under
this Loan Guaranty except to the extent the Guaranteed Obligations have been
fully and indefeasibly paid or satisfied as provided in Section 2.09(b). To the
fullest extent permitted by applicable law, each Loan Guarantor waives any
defense arising out of any such election even though that election may operate,
pursuant to applicable law, to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of any Loan Guarantor against any
Obligated Party or any security.

SECTION 10.05. Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Guarantors have fully performed all their obligations
to the Secured Holders and the Guaranteed Obligations have been fully and
indefeasibly paid or satisfied as provided in Section 2.09(b).

SECTION 10.06. Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of any
Borrower or otherwise, each Loan Guarantor’s obligations under this Loan
Guaranty with respect to that payment shall be reinstated at such time as though
the payment had not been made and whether or not the Lender Parties are in
possession of this Loan Guaranty. If acceleration of the time for payment of any
of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Loan Guarantors forthwith on
demand by the Secured Holders.

 

92



--------------------------------------------------------------------------------

SECTION 10.07. Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
no Secured Holder shall have any duty to advise any Loan Guarantor of
information known to it regarding those circumstances or risks.

SECTION 10.08. Termination. The Lenders may continue to make loans or extend
credit to the Borrowers based on this Loan Guaranty until five days after it
receives written notice of termination from any Loan Guarantor. Notwithstanding
receipt of any such notice, each Loan Guarantor will continue to be liable to
the Lenders for any Guaranteed Obligations created, assumed or committed to
prior to the fifth day after receipt of the notice, and all subsequent renewals,
extensions, modifications and amendments with respect to, or substitutions for,
all or any part of that Guaranteed Obligations.

SECTION 10.09. Taxes. All payments of the Guaranteed Obligations will be made by
each Loan Guarantor free and clear of and without deduction for any Indemnified
Taxes or Other Taxes; provided that if any Loan Guarantor shall be required to
deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, Lender, Issuing Bank or other Secured
Holder (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Loan Guarantor shall make
such deductions and (iii) such Loan Guarantor shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.

SECTION 10.10. Maximum Liability. The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any Loan
Guarantor under this Loan Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Loan
Guarantor’s liability under this Loan Guaranty, then, notwithstanding any other
provision of this Loan Guaranty to the contrary, the amount of such liability
shall, without any further action by the Loan Guarantors or the Secured Holders,
be automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Loan Guarantor’s “Maximum Liability”).
This Section with respect to the Maximum Liability of each Loan Guarantor is
intended solely to preserve the rights of the Secured Holders to the maximum
extent not subject to avoidance under applicable law, and no Loan Guarantor nor
any other person or entity shall have any right or claim under this Section with
respect to such Maximum Liability, except to the extent necessary so that the
obligations of any Loan Guarantor hereunder shall not be rendered voidable under
applicable law. Each Loan Guarantor agrees that the Guaranteed Obligations may
at any time and from time to time exceed the Maximum Liability of each Loan
Guarantor without impairing this Loan Guaranty or affecting the rights and
remedies of the Secured Holders hereunder; provided that, nothing in this
sentence shall be construed to increase any Loan Guarantor’s obligations
hereunder beyond its Maximum Liability.

SECTION 10.11. Contribution. In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Loan Guaranty, each other Loan Guarantor
(each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor’s “Applicable Percentage” of such
payment or payments made, or losses suffered, by such Paying Guarantor. For
purposes of this Article X, each Non-Paying Guarantor’s “Applicable Percentage”
with respect to any such payment or loss by a Paying Guarantor shall be

 

93



--------------------------------------------------------------------------------

determined as of the date on which such payment or loss was made by reference to
the ratio of (i) such Non-Paying Guarantor’s Maximum Liability as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Guarantor from the Borrowers after the date hereof (whether by loan,
capital infusion or by other means) to (ii) the aggregate Maximum Liability of
all Loan Guarantors hereunder (including such Paying Guarantor) as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been
determined for any Loan Guarantor, the aggregate amount of all monies received
by such Loan Guarantors from the Borrowers after the date hereof (whether by
loan, capital infusion or by other means). Nothing in this provision shall
affect any Loan Guarantor’s several liability for the entire amount of the
Guaranteed Obligations (up to such Loan Guarantor’s Maximum Liability). Each of
the Loan Guarantors covenants and agrees that its right to receive any
contribution under this Loan Guaranty from a Non-Paying Guarantor shall be
subordinate and junior in right of payment to the payment in full in cash of the
Guaranteed Obligations. This provision is for the benefit of both the Secured
Holders and the Loan Guarantors and may be enforced by any one, or more, or all
of them in accordance with the terms hereof.

SECTION 10.12. Liability Cumulative. The liability of each Borrower as a Loan
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Borrower to the Secured Holders under this Agreement and
the other Loan Documents to which such Borrower is a party or in respect of any
obligations or liabilities of the other Borrowers, without any limitation as to
amount, unless the instrument or agreement evidencing or creating such other
liability specifically provides to the contrary.

ARTICLE XI

The Borrower Representative

SECTION 11.01. Appointment; Nature of Relationship. The Company is hereby
appointed by each of the Borrowers as its contractual representative (herein
referred to as the “Borrower Representative”) hereunder and under each other
Loan Document, and each of the Borrowers irrevocably authorizes the Borrower
Representative to act as the contractual representative of such Borrower with
the rights and duties expressly set forth herein and in the other Loan
Documents. The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article XI.
Additionally, the Borrowers hereby appoint the Borrower Representative as their
agent to receive all of the proceeds of the Loans in the Funding Account(s), at
which time the Borrower Representative shall promptly disburse such Loans to the
appropriate Borrower, provided that, in the case of a Revolving Loan, such
amount shall not exceed such Borrower’s Availability. None of the Lender
Parties, nor any of their respective officers, directors, agents or employees,
shall be liable to the Borrower Representative or any Borrower for any action
taken or omitted to be taken by the Borrower Representative or the Borrowers
pursuant to this Section 11.01.

SECTION 11.02. Powers. The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto. The Borrower Representative shall have no
implied duties to the Borrowers, or any obligation to the Lender Parties to take
any action thereunder except any action specifically provided by the Loan
Documents to be taken by the Borrower Representative.

 

94



--------------------------------------------------------------------------------

SECTION 11.03. Employment of Agents. The Borrower Representative may execute any
of its duties as the Borrower Representative hereunder and under any other Loan
Document by or through authorized officers.

SECTION 11.04. Notices. Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default hereunder referring to this
Agreement describing such Default and stating that such notice is a “notice of
default.” In the event that the Borrower Representative receives such a notice,
the Borrower Representative shall give prompt notice thereof to the
Administrative Agent and the other Lender Parties. Any notice provided to the
Borrower Representative hereunder shall constitute notice to each Borrower on
the date received by the Borrower Representative.

SECTION 11.05. Successor Borrower Representative. Upon the prior written consent
of the Administrative Agent, the Borrower Representative may resign at any time,
such resignation to be effective upon the appointment of a successor Borrower
Representative. The Administrative Agent shall give prompt written notice of
such resignation to the Lender Parties.

SECTION 11.06. Execution of Loan Documents; Borrowing Base Certificate. The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Lender Parties the Loan Documents
and all related agreements, certificates, documents, or instruments as shall be
necessary or appropriate to effect the purposes of the Loan Documents, including
without limitation, the Borrowing Base Certificates and the Compliance
Certificates. Each Borrower agrees that any action taken by the Borrower
Representative or the Borrowers in accordance with the terms of this Agreement
or the other Loan Documents, and the exercise by the Borrower Representative of
its powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of the Borrowers.

SECTION 11.07. Reporting. Each Borrower hereby agrees that such Borrower shall
furnish promptly after each Fiscal Month to the Borrower Representative a copy
of its Borrowing Base Certificate and any other certificate or report required
hereunder or requested by the Borrower Representative on which the Borrower
Representative shall rely to prepare the Borrowing Base Certificates and the
Compliance Certificates required pursuant to the provisions of this Agreement.

 

95



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWERS:     KAISER ALUMINUM CORPORATION By:  

/s/ Daniel J. Rinkenberger

  Name:   Daniel J. Rinkenberger   Title:   Senior Vice President and Chief
Financial Officer KAISER ALUMINUM INVESTMENTS COMPANY By  

/s/ Daniel J. Rinkenberger

  Name:   Daniel J. Rinkenberger   Title:   Senior Vice President and Chief
Financial Officer

KAISER ALUMINUM FABRICATED

PRODUCTS, LLC

By  

/s/ Daniel J. Rinkenberger

  Name:   Daniel J. Rinkenberger   Title:   Senior Vice President and Chief
Financial Officer KAISER ALUMINIUM INTERNATIONAL, INC. By  

/s/ Daniel J. Rinkenberger

  Name:   Daniel J. Rinkenberger   Title:   Senior Vice President and Chief
Financial Officer KAISER ALUMINUM WASHINGTON, LLC By  

/s/ Daniel J. Rinkenberger

  Name:   Daniel J. Rinkenberger   Title:   Senior Vice President and Chief
Financial Officer KAISER ALUMINUM ALEXCO, LLC By  

/s/ Daniel J. Rinkenberger

  Name:   Daniel J. Rinkenberger   Title:   Senior Vice President and Chief
Financial Officer

 

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as
Administrative Agent, Issuing Bank, Swingline
Lender and Lender By  

/s/ Teresa B. Keckler

  Name:   Teresa B. Keckler   Title:   Vice President

 

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC, as Lender By  

/s/ Krista Wade

  Name: Krista Wade   Title: Vice President

 

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender By  

/s/ Robert M. Dalton

  Name: Robert M. Dalton   Title: Vice President

 

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Lender

By  

/s/ Jeffrey D. Patton

  Name: Jeffrey D. Patton   Title: Assistant Vice President

 

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

REVOLVING COMMITMENT SCHEDULE

 

Lender

   Revolving
Commitment  

JPMorgan Chase Bank, N.A.

   $ 100,000,000   

Wells Fargo Capital Finance, LLC

   $ 100,000,000   

Bank of America, N.A.

   $ 65,000,000   

U.S. Bank National Association

   $ 35,000,000   

Total

   $ 300,000,000   

 

101



--------------------------------------------------------------------------------

Schedule 1.01(a)

Designated Asset Sales

 

1. Sale of approximately 400 acres of vacant land in Spokane County, Washington
located in an area bounded by US Highway 2 to the west, Farwell Road to the
north, the North/South Freeway to the east, and the Bonneville Power Authority
east/west power line to the south.

 

2. Sale of real and personal property located at 4111 S. 4th E. Avenue, Tulsa,
OK 74194.

 

3. Sale of all or a portion of the 49% interest in Anglesey Aluminium Limited
owned by Kaiser Aluminum Investments Company.



--------------------------------------------------------------------------------

Schedule 1.01(b)

Designated Account Debtors

AIRBUS GROUP (including, but not limited to the following)

AEROLIA SAS

AIRBUS OPERATIONS LTD

AIRBUS OPERATIONS SAS

AIRBUS OPERATIONS GMBH

ELBE AIRBUS FLUGZEUGWERKE GMBH

EADS CASA

EADS SOGERMA SERVICES

EUROCOPTER DEUTSCHLAND GMBH

LATECOERE S.A.

PREMIUM AEROTEC GMBH

PFW AEROSPACE AG

SABCA

AM CASTLE GROUP (including, but not limited to the following)

AM CASTLE MATERIALS (SHANGHAI) CO LTD

CASTLE METALS DE MEXICO SA

TRANSTAR METALS FRANCE

AM CASTLE AEROSPACE FRANCE

THYSSENKRUPP GROUP (including, but not limited to the following)

THYSSENKRUPP AEROSPACE AUSTRALIA PTY LTD

THYSSENKRUPP GMBH

THYSSENKRUPP MATERIALS FRANCE

THYSSENKRUPP VDM GMBH

THYSSENKRUPP MATERIALS SHANGHAI

THYSSENKRUPP AEROSPACE NETHERLANDS

TW METALS GROUP (including, but not limited to the following)

TW METALS INDIA

TW METALS POLSKA SP ZOO

TW METALS S.A.R.L.

TW METALS FRANCE

ALL METAL SERVICES GROUP (including, but not limited to the following)

ALL METAL SERVICES FRANCE

ALL METAL SERVICES CHINA

ALL METAL SERVICES MALAYSIA

CONTINENTAL AUTOMOTIVE GROUP (including, but not limited to the following)

CONTINENTAL AUTOMOTIVE MEXICO

CONTINENTAL AUTOMOTIVE DO BRASIL LTDA.

CONTINENTAL TEVES AG & CO OHG

CONTINENTAL TEVES CZECH REPUBLIC



--------------------------------------------------------------------------------

SCHEDULE 1.01(b) (continued)

RELIANCE GROUP

RELIANCE FOREIGN ACCOUNTS INCLUDED ON RELIANCE LIST

OTHERS

AAM INTERNATIONAL SARL (AMERICAN AXLE MEXICO)

ACEROS FORTUNA SA DE CV

BIKAR METTAL GMBH

BTI METAL CENTER LTD

ALUM DEVELOPING INC

ALUMINIUM TECHNOLOGIE SCHMID

ALUMINIUM PECHINEY

ATELIERS DE LA HAUTE-GARONNE

AUBERT & DUVAL

CALM ALUMINUM

DANA GLOBAL PRODUCTS INC

EATON INDUSTRIES GMBH

EMBRAER-EMPRESA BRASILEIRA DE AERONAUTICA SA

FIGEAC-AERO

FUTURE METALS INC

FLAMMAEROTEC GMBH & CO KG

GARMCO PTE LTD

ISYFAST

KOREA AEROSPACE INDUSTRIES LTD.

LUXFER GAS CYLINDERS

MARMON/KEYSTONE DE MEXICO

MECANIQUE AERONAUTIQUE PYRENEENNE

METALKOR INDUSTRIES LTD

NEUMAN ALUMINUM AUSTRIA GMBH

PACKER YADPAZ

PECHINEY AVIATUBE

RAUFOSS TECHNOLOGY AS

ROBERT BOSCH GMBH

ROBERT BOSCH AUSTRALIA

ROTHE ERDE GMBH

RUAG SWITZERLAND LTD

SAFRA SPA

SCOPE MTL TRADING & TECH SVCE

SERVICE CENTRES AERO FRANCE

SETFORGE LA CLAYETTE

STARKE SINGAPORE PTE LTD

TOYOTA TSUSHO AMERICA, INC.

WABCO EUROPE BVBA



--------------------------------------------------------------------------------

Schedule 1.01(c)

Significant Subsidiaries

Kaiser Aluminum Investments Company

Kaiser Aluminum Fabricated Products, LLC

Kaiser Aluminium International, Inc.

Kaiser Aluminum Washington, LLC

Kaiser Aluminum Alexco, LLC



--------------------------------------------------------------------------------

Schedule 1.01(d)

Reliance Account Debtors

AFFILIATED METALS INC

AMERICAN METALS CORPORATION

AMI METALS EUROPE

AMI METALS INC

BRALCO METALS

BRALCO METALS PACIFIC NW DIV

BRALCO METALS SOUTHWEST

CHATHAM STEEL CORP

CLAYTON METALS INC

EARLE M JORGENSEN COMPANY

EARLE M JORGENSEN (CANADA) INC

EVEREST METALS CO LTD (CHINA)

HAGERTY STEEL ALUMINUM

LIEBOVICH BROS INC

LUSK METALS

METALCENTER INC

METALWEB

OLYMPIC METALS INC

PACIFIC METAL COMPANY

PHOENIX METALS COMPANY

RELIANCE METAL CENTER

RELIANCE STEEL & ALUMINUM CO

SISKIN STEEL & SUPPLY CO

STEEL BAR CORP

TUBE SERVICE COMPANY

VIKING MATERIALS

YARDE METALS INC.



--------------------------------------------------------------------------------

Schedule 1.01(e)

Existing Loans

None



--------------------------------------------------------------------------------

Schedule 2.06(k)

Existing Letters of Credit

The Letters of Credit outstanding on the Effective Date are listed below:

 

JP Morgan Chase Letter of Credit No. L5LS-624174 In favor of Louisiana Dept. of
Labor

   $ 450,000.00    JP Morgan Chase Letter of Credit No. L5LS-640616 In favor of
Ohio Bureau of Workers’ Compensation    $ 417,000.00    JP Morgan Chase Letter
of Credit No. L5LS-641916 In favor of Oklahoma Workers’ Compensation    $
300,000.00    JP Morgan Chase Letter of Credit No. L5LS-640525 In favor of State
of California    $ 220,000.00    JP Morgan Chase Letter of Credit No.
L5LS-624999 In favor of Old Republic Insurance Co.    $ 5,420,668.00    JP
Morgan Chase Letter of Credit No. L5LS-650644 In favor of Arch Insurance Company
   $ 1,574,000.00    JP Morgan Chase Letter of Credit No. L5LS-650625 In favor
of Avalon Risk Management    $ 50,000.00    JP Morgan Chase Letter of Credit No.
L5LS-484134 In favor of Southwest Gas    $ 83,459.00      

 

 

 

Total

   $ 8,515,127.00   



--------------------------------------------------------------------------------

Schedule 3.05 (a)

Real Property

Owned Real Property:

 

Owner

  

Property Location

KAW   

Trentwood

15000 E. Euclid Ave.

Spokane Valley, WA 99216 (Spokane County)

KAIC   

Mead Parcel 6 and 5

Mead, WA 99021 (Spokane County)

KAFP   

Tennalum

309 Industrial Drive

Jackson, TN 38301 (Madison County)

KAFP   

Newark

600 Kaiser Drive

Heath, Ohio 43056 (Licking County)

KAFP   

Sherman

4300 Highway 75 South

Sherman, TX 75090 (Grayson County)

KAFP   

Tulsa

4111 S. 74th E. Avenue

Tulsa, OK 74194 (Tulsa County)

KAFP   

Bellwood

1901 Reymet Road

Richmond, VA 23237 (Chesterfield County)

KAFP   

Los Angeles

6250 Bandini Blvd.

Commerce CA 90040-3168

KAFP   

Florence

1547 Helton Drive

Florence, AL 35630



--------------------------------------------------------------------------------

Leased Real Property:

 

Tenant

  

Property Location

KAW   

3401 N. Tschirley Road

Spokane Valley, WA 99216

KAFP   

6573 W. Willis Road

Chandler, AZ 85226

KAFP   

5205 Kaiser Drive

Kalamazoo, Michigan 49048

KAW   

2425 Stevens Drive

Richland, WA 99352

KAFP   

2301 North Route 30

Plainfield, IL 60544-8500

KAFP   

27422 Portola Parkway

Foothill Ranch, CA 92610

KAFP   

31000 Telegraph Road, Suite 220

Bingham Farms, MI 48025

KAFP   

400 International Parkway

Richardson, TX 750812

KAA   

6250 W. Allison Road

Chandler, AZ 85226



--------------------------------------------------------------------------------

Schedule 3.05(b)

Intellectual Property

Patents

 

Grantor

 

Title of Patent

  

Jurisdiction

   Date of
Issuance/
Filing    Patent/ App
Number

Kaiser Aluminum

Fabricated Products,

LLC

  Automotive space frame joining system    USA    2/10/1998    5715643

Kaiser Aluminum

Fabricated Products,

LLC

  Method of producing aluminum alloys having superplastic properties    USA   
06/30/1998    5772804

Kaiser Aluminum

Fabricated Products,

LLC

  Lead-free 6000 series aluminum alloy    USA    07/07/1998    5776269

Kaiser Aluminum

Fabricated Products,

LLC

  Aluminum-copper alloy    USA    09/08/1998    5803994

Kaiser Aluminum

Fabricated Products,

LLC

  Lead-free 6000 series aluminum alloy    USA    09/22/1998    5810952

Kaiser Aluminum

Fabricated Products,

LLC

  Liquid edge bead removal device    USA    03/21/1995    5398372

Kaiser Aluminum

Fabricated Products,

LLC

  Aluminum alloy having improved damage tolerant characteristics    USA   
03/30/1999    5888320

Kaiser Aluminum

Fabricated Products,

LLC

  Improved damage tolerant aluminum 6XXX alloy    Germany    7/22/2004   
69628922.9

Kaiser Aluminum

Fabricated Products,

LLC

  Improved damage tolerant aluminum 6XXX alloy    France    7/2/2003    0826072

Kaiser Aluminum

Fabricated Products,

LLC

  Improved damage tolerant aluminum 6XXX alloy    Great
Britain    7/2/2003    0826072

Kaiser Aluminum

Fabricated Products,

LLC

  Improved damage tolerant aluminum 6XXX alloy    Netherlands    7/2/2003   
0826072

Kaiser Aluminum

Fabricated Products,

LLC

  Improved damage tolerant aluminum 6XXX alloy    Canada    7/22/2008    2218024

Kaiser Aluminum

Fabricated Products,

LLC

  Aluminum-copper-magnesium-manganese alloy useful for aircraft applications   
USA    04/27/1999    5897720

Kaiser Aluminum

Fabricated Products,

LLC

  Method of manufacturing aluminum aircraft sheet    USA    08/17/1999   
5938867

Kaiser Aluminum

Fabricated Products,

LLC

  Aluminum-magnesium-scandium alloys with zinc and copper    USA    10/31/2000
   6139653



--------------------------------------------------------------------------------

Grantor

 

Title of Patent

  

Jurisdiction

   Date of
Issuance/
Filing    Patent/ App
Number

Kaiser Aluminum

Fabricated Products,

LLC

  Aluminum-magnesium-scandium alloys with zinc and copper    Germany   
06/09/2004    60007882.5

Kaiser Aluminum

Fabricated Products,

LLC

  Aluminum-magnesium-scandium alloys with zinc and copper    Great
Britain    01/21/2004    1212473

Kaiser Aluminum

Fabricated Products,

LLC

  Aluminum-magnesium-scandium alloys with zinc and copper    France   
01/21/2004    1212473

Kaiser Aluminum

Fabricated Products,

LLC

  Aluminum-magnesium-scandium alloys with zinc and copper    Canada   
03/01/2005    2381332

Kaiser Aluminum

Fabricated Products,

LLC

  Aluminum alloy useful for driveshaft assemblies and method of manufacturing
extruded tube of such alloy    USA    06/19/2001    6248189

Kaiser Aluminum

Fabricated Products,

LLC

  High strength aluminum alloys and process for making the same    China   
03/22/2006    App No.
20068017318

Kaiser Aluminum

Fabricated Products,

LLC

  High strength aluminum alloys and process for making the same    Europe   
03/22/2006    App. No.
06849740



--------------------------------------------------------------------------------

Trademarks

 

Grantor

  

Trademark

  

Jurisdiction

  

Date of
Registration/
Filing

  

Registration/
Serial Number

Kaiser Aluminum Fabricated Products,

LLC

   Precision Rod    USA    08/08/2006    3,127,295

Kaiser Aluminum Fabricated Products,

LLC

   Kaiser Select    USA    05/17/2005    2,952,651

Kaiser Aluminum Fabricated Products,

LLC

   T-Form    USA    04/20/2004    2834165

Kaiser Aluminum Fabricated Products,

LLC

   Tennalum and Design    USA    1/20/1998    2130244

Kaiser Aluminum Fabricated Products,

LLC

   Tennalum Preferred Employer Preferred Investment Preferred Supplier and
Design    USA    1/27/1998    2132196

Kaiser Aluminum Fabricated Products,

LLC

   Tennalum    USA    01/07/1997    2028807

Kaiser Aluminum Fabricated Products,

LLC

   Kaiser T-Form    USA    12/9/1997    2120283

Kaiser Aluminum Fabricated Products,

LLC

   Precision Plate    USA    10/24/1989    1561785

Kaiser Aluminum Fabricated Products,

LLC

   Kaiser    USA    5/3/1977    1064817

Kaiser Aluminum Fabricated Products,

LLC

   KAISER HOLOBAR    USA    11/28/2006    3178357

Kaiser Aluminum Fabricated Products,

LLC

   Hi-Form    United Kingdom    4/30/1999    2052347

Kaiser Aluminum Fabricated Products,

LLC

   Kaiser    United Kingdom       854971

Kaiser Aluminum Fabricated Products,

LLC

   Precision K+    Canada    8/24/1998    TMA499090

Kaiser Aluminum Fabricated Products,

LLC

   Hi-Form    Canada    1/22/1997    TMA469374

Kaiser Aluminum Fabricated Products,

LLC

   Precision Plate    Canada    2/5/1997    TMA470525



--------------------------------------------------------------------------------

Grantor

  

Trademark

  

Jurisdiction

  

Date of

Registration/

Filing

  

Registration/

Serial Number

Kaiser Aluminum

Fabricated Products,

LLC

   Kaiser    Canada    3/18/1966    TMA144408

Kaiser Aluminum

Fabricated Products,

LLC

   Kaiser    Canada    3/18/1966    TMA144407

Kaiser Aluminum

Fabricated Products,

LLC

   Kaiser    Europe   

7/27/2004

(filing date)

   3953651

Kaiser Aluminum

Fabricated Products,

LLC

   Kaiser    Spain    1/31/1964    431540M

Kaiser Aluminum

Fabricated Products,

LLC

   Hi-Form    France       96606761

Kaiser Aluminum

Fabricated Products,

LLC

   Hi-Form    Benelux       588424

Kaiser Aluminum

Fabricated Products,

LLC

   Kaiser    Benelux       98542

Kaiser Aluminum

Fabricated Products,

LLC

   Kaiser    Austria    12/13/1995    161489

Kaiser Aluminum

Fabricated Products,

LLC

   Hi-Form    Japan    8/29/1997    4049234

Kaiser Aluminum

Fabricated Products,

LLC

   Kaiser    Japan    2/17/1965    0667912

Kaiser Aluminum

Fabricated Products,

LLC

   Kaiser    Germany    10/11/1996    39534136

Kaiser Aluminum

Fabricated Products,

LLC

   Hi-Form    Germany    4/9/1996    39603085

Kaiser Aluminum

Fabricated Products,

LLC

   Kaiser    Germany    8/8/1969    860036

Kaiser Aluminum

Fabricated Products,

LLC

   Kaiser    Chile    10/1/1996    468710

Kaiser Aluminum

Fabricated Products,

LLC

   Kaiser    Dominican Republic    9/23/2000    7476

Kaiser Aluminum

Fabricated Products,

LLC

   Kaiser    European Community    7/27/2004    3935651



--------------------------------------------------------------------------------

Grantor

  

Trademark

  

Jurisdiction

  

Date of

Registration/

Filing

  

Registration/

Serial
Number

Kaiser Aluminum

Fabricated Products,

LLC

   Kaiser    Mexico    10/4/1995    608668 Kaiser Aluminum Fabricated Products,
LLC    Kaiser    South Korea    6/10/1997    364530 Kaiser Aluminum Fabricated
Products, LLC    Kaiser    Ukraine    11/12/1999    13997 Kaiser Aluminum
Fabricated Products, LLC    Kaiser    Venezuela    9/20/1995    P-205681 Kaiser
Aluminum Fabricated Products, LLC    Kaiser    Germany    1/5/1955    669236
Kaiser Aluminum Fabricated Products, LLC    Hi-Form    Italy    5/14/1998   
747152



--------------------------------------------------------------------------------

Schedule 3.06

Disclosed Matters

 

(a) None.

 

(b) None, except (i) as disclosed in the Company’s annual and quarterly reports
filed with the United States Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934 (the “34 Act”), or otherwise included in the
accruals and cost estimates disclosed in the Company’s 34 Act reports, and
(ii) a Notice of Penalty received from the Spokane Regional Clean Air Agency in
June 2011 and being appealed by the Company arising from a Notice of Violation
received in May 2011 seeking to impose a $21,900 penalty.



--------------------------------------------------------------------------------

Schedule 3.12

Material Agreements

None.



--------------------------------------------------------------------------------

Schedule 3.14

Insurance

 

INSURANCE
COVERAGE

  

POLICY NUMBER

  

POLICY

PERIOD

  

UNDERWRIT

ERS

  

LIMITS

  

DEDUCTIBLE/SIR

(Self Insured

Retention)

Marine Cargo    N04994097   

4/1/11 -

4/1/12

   ACE/ INA    $10MM per any one conveyance (land, sea, air); $2M On-deck any
one vessel subj to on-deck bill of lading; $1.5M On-deck any one barge; $20K per
any one package by mail or parcel post; $200k Any one exhibition/ trade fair   

$100K per each

occurrence

Aviation Products Liability   

 

SIHL1-1650

UA00004919AV11A PL007740944-02 A1PR000267911AM NQP4012140

   5/1/11-5/1/12   

USAIG

XL Specialty Chartis/Nat’l Union Fire Allianz Aviation Mgrs W.Brown/Cat

lin Ins.Co. (20% share each)

   $500MM Products Liability Aggregate (A); $125MM Grounding Liability Aggregate
(B); $500MM Combined Single Limit both coverages (A&B) Aggregate; $25MM
Non-owned Aircraft Liability each Occurrence (maximum of 40 passenger seats)   
None

Property

Coverage (Canadian location included, but policy #’s

differ)

  

PPR925876204

58427300

PGLN05102455

MJ2L9L454304011

AJC87039C11

  

3/31/11 -

3/31/12

  

Zurich (35% share)

Chartis (28%

share)

ACE (25% share)

Liberty Mutual (6% share)

Validus

/Lloyds (6% share)

  

$350MM ea. Occ Combined

Property Damage / Business

Interrruption and in the annual aggregate separately for flood and earthquake
subject to earthquake

(except California) $100MM

sublimit and $20MM ea.

Occ./Annual Aggregate CA EQ and $100MM flood annual agg sublimit. Additional
sublimits are described

in the policy

  

$2.5 MM per Occ.,

except 5% of total

values for CA EQ

with min $2.5MM;

$25k Foothill Ranch

w/$250k EQ;

Windstorm 2% TIV

subject to $2.5MM

min; Service

Interruption (off

premises power) 48

hrs.

General Liability    0306-1481    12/1/10-12/1/11    Allied World (AWAC)   

$1MM each

Occurrence; $2MM

General Aggregate

   $500K SIR            

$2MM Products/Completed

Operations aggregate limit

  

Defense costs do

erode the SIR

           

$1MM Personal Injury/Advertising

Injury

              

$1MM/$2MM Employee Benefits

Liability [each Occ/Agg]

              

Defense costs DO NOT erode the

limits described above

   Auto Liability    71CAB4966401    12/1/10-12/1/11    Arch Insurance   

$1MM ea. Occurrence Combined

Single Limit

   Guaranteed cost            

$1MM Uninsured/

Underinsured -

$5K Med Payments

              

$1MM Hired or Borrowed; $1MM

Non-owned auto

  



--------------------------------------------------------------------------------

Workers’ Comp/   

71WCI-496-6201

   12/1/10-12/1/11    Arch Insurance    Statutory WC Benefits    $500K
Deductible Employers Liability (EL)             EL: $1MM Bodily Injury each
Accident                EL: $1MM Bodily Injury by Disease - Each Employee      
         Excludes: States of Ohio and Washington    Excess Workers’
Comp/Employers Liability (EL)    71WCX-496-6301    12/1/10-12/1/11    Arch
Insurance    WC - Statutory / EL - $1MM
Covered States: Ohio & Washington    $500K SIR Excess Liability    3061517   
12/1/10-12/1/11    Allied World (AWAC)    $25MM per Occurrence/Aggregate    lead
excess policy attaches to    EXC 2098579    12/1/10-12/1/11    Great American   
$25MM occ/agg xs $25MM    the underlying primary policies    25860329   
12/1/10-12/1/11    Chartis (50% share of Layer)   

$50MM occ/agg xs

$50MM (includes punitive damages)

   at their limits of liability    NAMCA1000106    12/1/10-12/1/11    XL Europe
(50% share of Layer)       Punitive Damages    C010883/003    12/1/10-12/1/11   
AWAC Bermuda   

 

$25MM

 

   excess layers above the lead have no SIR    MCPD202602    12/1/10-12/1/11   
Magna Carta    $25 MM occ/agg xs $25MM    Foreign Difference In Conditions (DIC)
pkg    PHFD37064798    12/1/10-12/1/11    ACE    Gap Coverage (GL, Auto, WC) for
foreign premises
GL: $1M each Occurrence / $2M General Aggregate
Auto: $1M Combined Single Limit FVWC: Employers Liability $1M/$1M/$1M    None
Directors & Officers    01-346-36-19    12/1/10-12/1/11    National Union
(Chartis)    $10 MM    $0 Non-Indemnifiable Liability (Primary)               
$250K Indemnifiable                $500K securities claims Excess Directors &   
EC0-9400-960    12/1/10-12/1/11    St Paul Travelers    $10 MM xs $10 MM   
follow form over Officers Liability    00-DA-0233825-10    12/1/10-12/1/11   
Hartford    $10 MM xs $20 MM    primary Excess Side A D&O   

 

8208-6838

   12/1/10-12/1/11   

 

Chubb

  

 

 

$10MM xs $30 MM

   Corporate Fiduciary    8221-4392    12/1/10-12/1/11    Chubb    $10 MM   
$25K Liability    EC0-9400-957    12/1/10-12/1/11    St Paul Travelers    $5 MM
xs 10 MM    N/A



--------------------------------------------------------------------------------

Executive Risk       6/1/11-12/1/13    National Union (Chartis)    $20 MM    NIL
(K&R)                Commercial Crime    FID 596445901    1/31/11-12/1/13   
Zurich    $10 MM    $100K per Occurence       can cancel at 12/1 each year      
(per loss)    LONG-TERM AND RUN-OFF POLICIES                Pollution Liability
   PLS1363664    9/30/04-9/30/14    American Int’l Specialty Ins.    $20MM ea.
Loss/$20MM Gramercy, Louisiana (Named Insured: Gramercy    $100K each loss      
      Alumina LLC)    Clean-Up Cost    EPP1956642    10/7/04-10/7/34    American
Int’l Specialty Ins.    $18MM Limit for Clean-up Costs of Pollutants identified
in Remedial Plan    Cap. Ins             Mead Location (Named Insured: Mead SPL
Site                Custorial Trust under Custorial Trust Agreement dated
October 7, 2004)    Directors & Officers    00DA 0210738-04    7/6/06-7/6/12   
Chartis (AIG)    $10 MM    $5 MM Cov. Form B Liability RUN-OFF               
Company Reimbursement Corporate Fiduciary       12/1/03-7/6/12    Chartis (AIG)
   $10 MM    $100K indemnifiable Liability RUN-OFF                0
non-indemnifiable



--------------------------------------------------------------------------------

Schedule 3.15

Capitalization and Subsidiaries

(a)

 

Name

 

The Borrower’s Ownership in the

            Significant Subsidiary            

Kaiser Aluminum Investments Company (“KAIC”)

  100% directly owned by Kaiser Aluminum Corporation (the “Company”)

Kaiser Aluminum Fabricated Products, LLC (“KAFP”)

  100% directly owned by KAIC and 100% indirectly owned by the Company

Kaiser Aluminium International, Inc.

  100% directly owned by KAIC and 100% indirectly owned by the Company

Kaiser Aluminum Washington, LLC

  100% directly owned by KAFP and 100% indirectly owned by the Company

Kaiser Aluminum Alexco, LLC

  100% directly owned by KAFP and 100% indirectly owned by the Company

 

(b)

 

- Equity Interests of KAIC

 

Class of Stock

 

Shareholder Name and Ownership Interest

Common

  100% directly owned by the Company

 

- Equity Interests of Kaiser Aluminum Fabricated Products, LLC

 

Class of Stock

 

Member Name and Ownership Interest

N/A

  100% directly owned by KAIC and 100% indirectly owned by the Company



--------------------------------------------------------------------------------

- Equity Interests of Kaiser Aluminium International, Inc.

 

Class of Stock

  

Shareholder Name and Ownership Interest

Common    100% directly owned by KAIC and 100% indirectly owned by the Company

 

- Equity Interests of Kaiser Aluminum Washington, LLC

 

Class of Stock

  

Member Name and Ownership Interest

N/A

   100% directly owned by KAFP and 100% indirectly owned by the Company

 

- Equity Interests of Kaiser Aluminum Alexco, LLC

 

Class of Stock

  

Member Name and Ownership Interest

N/A

   100% directly owned by KAFP and 100% indirectly owned by the Company



--------------------------------------------------------------------------------

(c)

 

Name

  

Type of Entity

Kaiser Aluminum Corporation

   Corporation

Kaiser Aluminum Investments Company

   Corporation

Kaiser Aluminum Fabricated Products, LLC

   Limited Liability Company

Kaiser Aluminium International, Inc.

   Corporation

Kaiser Aluminum Washington, LLC

   Limited Liability Company

Kaiser Aluminum Alexco, LLC

   Limited Liability Company



--------------------------------------------------------------------------------

Schedule 6.01(b)

Existing Indebtedness

 

1. Amounts outstanding from time to time (approximately $2.6 million at
August 31, 2011) owing from KAIC to Trochus.

 

2. Amounts outstanding from time to time (approximately $0.7 million at
August 31, 2011) owing from KAFP to KACL.

 

3. Cash convertible senior notes in the aggregate principal amount of $175.0
million issued pursuant to an Indenture by and between the Company and Wells
Fargo Bank, National Association, as trustee, in March 2010. The notes bear a
stated interest rate of 4.50% per annum which is payable semi-annually in
arrears on April 1 and October 1 of each year. The notes will mature on April 1,
2015, subject to earlier repurchase or conversion.



--------------------------------------------------------------------------------

Schedule 6.01(e)

Existing Purchase Money Debt and Capital Lease Obligations

 

1. Promissory note in the amount of $7.0 million in connection with the purchase
of real property of the Los Angeles, California facility. Principal payments are
due on February 1, 2012 and February 1, 2013 in the amount of $3.5 million each
year. The Note is secured by the deed of trust of the property. The interest
rate applicable to borrowings under the Note was 4.8% at August 31, 2011.

 

2. Capital lease for end-loader equipment at the Los Angeles, California
facility with a liability at August 31, 2011 in the amount of $37,887. The lease
expires in February 2014.

 

3. Promissory note in the original amount of $6.7 million in connection with
Kaiser’s purchase of the assets of the Florence, Alabama facility. The note is
secured by certain real property and equipment at the Florence, Alabama facility
that Kaiser acquired from Nichols Wire. Interest accrues at a rate of 7.5% per
annum and is paid quarterly. Principal is paid in equal installments, and
outstanding principal at June 30, 2011 was $5.4 million.



--------------------------------------------------------------------------------

Schedule 6.02

Existing Liens

None.



--------------------------------------------------------------------------------

Schedule 6.04

Existing Investments

 

Entity

  

Holder

  

Interest

1. Anglesey Aluminium

Limited

   Kaiser Aluminum Investments Company    Holds a 49% interest in Anglesey
Aluminium Limited

2. Investments related to Kaiser Aluminum Fabricated Products Restoration Plan
held at Fidelity Investments as trustee for the plan.

3. Cash deposits placed with the State of Washington or with financial
institution(s) on behalf of the State of Washington to fund, or provide
financial assurance of the ability of Kaiser Aluminum Fabricated Products, LLC
and Kaiser Aluminum Washington, LLC to fund, workers compensation claims.



--------------------------------------------------------------------------------

Schedule 6.10

Existing Restrictions

None.